Exhibit 10.1

 

[g56411ke01i001.jpg]

Published CUSIP Number: 03209DAN4

 

CREDIT AGREEMENT

 

dated as of

 

March 1, 2016

 

among

 

AMPHENOL CORPORATION,

as Parent Borrower and a Guarantor

 

AMPHENOL EAST ASIA LIMITED,

as Hong Kong Borrower

and

 

THE SUBSIDIARIES PARTY HERETO,
as Designated Borrowers,

 

and

 

THE SUBSIDIARIES PARTY HERETO,
as Guarantors

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK, N.A,
as Administrative Agent, Swingline Lender and an L/C Issuer,

 

WELLS FARGO BANK, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIBANK, N.A. and TD BANK, N.A.

as Syndication Agents

and

 

BANK OF AMERICA, N.A., BARCLAYS BANK PLC, COMMERZBANK AG, NEW YORK
BRANCH, HSBC BANK USA, N.A. and MIZUHO BANK, LTD.as Co-
Documentation Agents

 

———————————

 

J.P. MORGAN SECURITIES LLC,
WELLS FARGO SECURITIES, LLC, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIGROUP GLOBAL MARKETS INC. and TD SECURITIES (USA) LLC

as Joint Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

 

1.02

Other Interpretive Provisions

31

 

1.03

Accounting Terms

32

 

1.04

Exchange Rates; Currency Equivalents

33

 

1.05

Additional Alternative Currencies

33

 

1.06

Change of Currency

34

 

1.07

Times of Day

34

 

1.08

Letter of Credit Amounts

34

 

1.09

Affiliates

35

 

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

35

 

 

 

2.01

Committed Loans

35

 

2.02

Borrowings, Conversions and Continuations of Committed Loans

36

 

2.03

Letters of Credit

39

 

2.04

Swingline Loans

48

 

2.05

Prepayments

50

 

2.06

Termination or Reduction of Commitments

52

 

2.07

Repayment of Loans

52

 

2.08

Interest

52

 

2.09

Fees

53

 

2.10

Computation of Interest and Fees

54

 

2.11

Evidence of Debt

54

 

2.12

Payments Generally; Administrative Agent’s Clawback

55

 

2.13

Sharing of Payments by Lenders

57

 

2.14

Designated Borrowers

57

 

2.15

Cash Collateral

59

 

2.16

Defaulting Lenders

60

 

2.17

Maturity Date Extension

62

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

65

 

 

 

3.01

Taxes

65

 

3.02

Illegality

68

 

3.03

Inability to Determine Rates

69

 

3.04

Increased Costs

69

 

3.05

Compensation for Losses

71

 

3.06

Mitigation Obligations; Replacement of Lenders

72

 

3.07

Survival

72

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV GUARANTY

72

 

 

 

4.01

The Guaranty

72

 

4.02

Obligations Unconditional

73

 

4.03

Reinstatement

74

 

4.04

Certain Additional Waivers

75

 

4.05

Remedies

75

 

4.06

Rights of Contribution

76

 

4.07

Guarantee of Payment; Continuing Guarantee

76

 

 

 

 

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

76

 

 

 

5.01

Conditions of Initial Credit Extension

76

 

5.02

Conditions to all Credit Extensions

77

 

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

78

 

 

 

6.01

Existence, Qualification and Power

78

 

6.02

Authorization; No Contravention

79

 

6.03

Financial Statements

79

 

6.04

No Material Adverse Effect

79

 

6.05

Ownership of Property; Liens

80

 

6.06

Litigation

80

 

6.07

Taxes

80

 

6.08

Government Regulation

80

 

6.09

Employee Benefit Plans

81

 

6.10

Environmental Protection

81

 

6.11

Disclosure

82

 

6.12

Representations as to Foreign Obligors

82

 

6.13

Anti-Corruption Laws and Sanctions

83

 

6.14

EEA Financial Institutions

83

 

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

83

 

 

 

7.01

Financial Statements and Other Reports

84

 

7.02

Preservation of Existence, Etc.

88

 

7.03

Payment of Taxes and Claims; Tax Consolidation

88

 

7.04

Maintenance of Properties; Insurance

88

 

7.05

Inspection Rights

89

 

7.06

Compliance with Laws

89

 

7.07

Additional Subsidiary Guarantors

89

 

7.08

Transactions with Affiliates

89

 

7.09

Conduct of Business

90

 

7.10

Fiscal Year

90

 

7.11

Use of Proceeds

90

 

7.12

Anti-Corruption Laws and Sanctions

90

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII NEGATIVE COVENANTS

90

 

 

 

8.01

Indebtedness

90

 

8.02

Liens

91

 

8.03

Priority Indebtedness

91

 

8.04

[Reserved.]

92

 

8.05

[Reserved.]

92

 

8.06

Financial Covenants

92

 

8.07

Fundamental Changes

92

 

8.08

Amendment of Certain Documents

93

 

8.09

Use of Proceeds

93

 

 

 

 

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

93

 

 

 

9.01

Events of Default

93

 

9.02

Remedies Upon Event of Default

95

 

9.03

Application of Funds

96

 

 

 

 

ARTICLE X ADMINISTRATIVE AGENT

97

 

 

 

10.01

Appointment and Authority

97

 

10.02

Rights as a Lender

97

 

10.03

Exculpatory Provisions

97

 

10.04

Reliance by Administrative Agent

98

 

10.05

Delegation of Duties

98

 

10.06

Resignation of Administrative Agent

99

 

10.07

Non-Reliance on Administrative Agent and Other Lenders

100

 

10.08

No Other Duties, Etc.

100

 

10.09

Administrative Agent May File Proofs of Claim

100

 

10.10

Guaranty Matters

101

 

 

 

 

ARTICLE XI MISCELLANEOUS

101

 

 

 

11.01

Amendments, Etc.

101

 

11.02

Notices; Effectiveness; Electronic Communication

102

 

11.03

No Waiver; Cumulative Remedies

104

 

11.04

Expenses; Indemnity; Damage Waiver

104

 

11.05

Payments Set Aside

106

 

11.06

Successors and Assigns

107

 

11.07

Treatment of Certain Information; Confidentiality

111

 

11.08

Right of Setoff

112

 

11.09

Interest Rate Limitation

113

 

11.10

Counterparts; Integration; Effectiveness

113

 

11.11

Survival of Representations and Warranties

113

 

11.12

Severability

113

 

11.13

Replacement of Lenders

114

 

11.14

Governing Law; Jurisdiction; Etc.

115

 

iii

--------------------------------------------------------------------------------


 

 

11.15

Waiver of Jury Trial

116

 

11.16

USA PATRIOT Act Notice

116

 

11.17

Judgment Currency

116

 

11.18

No Advisory or Fiduciary Relationship

117

 

11.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

117

 

11.20

Termination of Existing Credit Agreement

118

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

2.01

Commitments and Applicable Percentages

 

6.01(c)

Subsidiaries

 

6.06

Litigation

 

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

 

 

 

Form of

 

 

 

 

A

Committed Loan Notice

 

B

Swingline Loan Notice

 

C

Revolving Note

 

D

Swingline Note

 

E

Compliance Certificate

 

F

Assignment and Assumption

 

G

Joinder Agreement

 

H

Designated Borrower Request and Assumption Agreement

 

I

Designated Borrower Notice

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of March 1, 2016 (as may be amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) among
AMPHENOL CORPORATION, a Delaware corporation (the “Company”), AMPHENOL EAST ASIA
LIMITED, a private limited company incorporated in Hong Kong (the “Hong Kong
Borrower”), certain additional Subsidiaries of the Company party hereto pursuant
to Section 2.14 (together with the Hong Kong Borrower, the “Designated
Borrowers”, and each a “Designated Borrower”, and together with the Company, the
“Borrowers”, and each a “Borrower”), certain Subsidiaries of the Company from
time to time party hereto (each a “Subsidiary Guarantor” and together with the
Company, the “Guarantors”), each lender from time to time party hereto
(collectively, the “Lenders” and each individually, a “Lender”) and JPMORGAN
CHASE BANK, N.A., as Administrative Agent, Swingline Lender and an L/C Issuer.

 

The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Accounts Receivable Facility” means any accounts receivable financing program
entered into by the Company and/or any of its Subsidiaries on terms customary
for accounts receivable financings; provided, in each case, that there is no
recourse thereunder against the Company or any of its Subsidiaries for any
default by any account obligor in the payment of its obligations in connection
with the accounts receivable subject to such program, except to the extent that
such recourse is limited in a customary manner for facilities of such type;
provided, further, that any accounts receivable financing program shall cease to
constitute an “Accounts Receivable Facility” in the event the attributes
described in the foregoing proviso cease to exist with regard to such program.

 

“Accounts Receivable Facility Amount” means, at any time, the principal
component of financing then outstanding under any Accounts Receivable Facility.

 

“Acquisition” means the acquisition by the Company or any of its Subsidiaries
(by purchase or otherwise) in a single transaction or in a series of related
transactions, of all or substantially all of the business, property or fixed
assets of, or at least a majority of the stock or other evidence of beneficial
ownership of, any Person or any division, business unit or line of business of
any Person.

 

“Additional Lender” has the meaning specified in Section 2.17.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to (i) vote 10% or more of the Voting Stock of such
Person or (ii) direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise.

 

“Aggregate Commitments” means the Commitments of all the Lenders.  The aggregate
principal amount of the Aggregate Commitments in effect on March 1, 2016 is TWO
BILLION DOLLARS ($2,000,000,000).

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of Euro, Hong Kong Dollars, Sterling, Yen and
each other currency (other than Dollars) that is approved in accordance with
Section 1.05.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $750,000,000.  The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including, but not limited
to, the Foreign Corrupt Practices Act of 1977 and the United Kingdom Bribery Act
2010, each as amended, and the rules and regulations thereunder.

 

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 6.12(a).

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by such Lender’s Commitment
at such time.  If the Commitment of each Lender to make Loans and the obligation
of each L/C Issuer to make L/C

 

2

--------------------------------------------------------------------------------


 

Credit Extensions have been terminated pursuant to Section 9.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, for any day, with respect to any Base Rate Loan or
Eurocurrency Rate Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Commitment Fee”,  “Eurocurrency Rate Loans and Letter of
Credit Fee” or “Base Rate Loans”, as the case may be, based upon the most
recently publicly announced Debt Rating determined in accordance with the table
set forth below:

 

Pricing Level

 

Debt Rating

 

Commitment Fee

 

Eurocurrency
Rate Loans and
Letter of Credit
Fee

 

Base
Rate Loans

 

1

 

> A / A2

 

0.07

%

0.875

%

0.00

%

2

 

A- / A3

 

0.09

%

1.000

%

0.00

%

3

 

BBB+ / Baa1

 

0.11

%

1.125

%

0.125

%

4

 

BBB / Baa2

 

0.15

%

1.250

%

0.250

%

5

 

< BBB-/ Baa3

 

0.20

%

1.500

%

0.500

%

 

For purposes of the foregoing, (i) if at any time the Company only has one
rating in effect from Moody’s or S&P, then such rating shall apply, (ii) if at
any time the Company does not have a rating in effect from at least one of
Moody’s or S&P (other than by reason of the circumstances referred to in the
last sentence of this definition), then Pricing Level 5 shall apply; (iii) if
the ratings established by Moody’s and S&P shall fall within different Levels,
the Applicable Rate shall be based on the higher of the two ratings (with the
Debt Rating for Pricing Level 1 being the highest and the Debt Rating for
Pricing Level 5 being the lowest) unless one of the two ratings is two or more
Levels lower than the other, in which case the Applicable Rate shall be the
rating that is one level lower than the higher rating (for example, if the Debt
Ratings are A/Baa2, Pricing Level 2 will apply); and (iv) if the ratings
established or deemed to have been established by Moody’s and S&P shall be
changed, such change shall be effective as of the date on which it is first
announced by the applicable rating agency.  Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.  If Moody’s or S&P shall cease to be in the business of rating corporate
debt obligations, the Company and the Lenders shall negotiate in good faith to
amend this definition to reflect the unavailability of ratings from such rating
agency and, pending the effectiveness of any such

 

3

--------------------------------------------------------------------------------


 

amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such cessation.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

 

“Applicant Borrower” has the meaning specified in Section 2.14.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means the sale by the Company or any of its Subsidiaries to any
Third Party of (i) any of the stock or other ownership interests of any of the
Company’s Subsidiaries, (ii) substantially all of the assets of any division or
line of business of the Company or any of its Subsidiaries, or (iii) any other
assets (whether tangible or intangible) of the Company or any of its
Subsidiaries outside of the ordinary course of business (other than (a) accounts
receivable sold pursuant to any Accounts Receivable Facility permitted by
Section 8.01(c)(ii) and (b) any other such assets to the extent that the
aggregate value of such assets sold in any single transaction or related series
of transactions is equal to $10,000,000 or less).

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease and (c) in respect of any Accounts
Receivable Facility, the Accounts Receivable Facility Amount.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earliest of (a) the Maturity Date (or the latest Maturity
Date, in the event there are two or more tranches of Commitments as a result of
one or more extensions pursuant to Section

 

4

--------------------------------------------------------------------------------


 

2.17), (b) the date of termination of the Aggregate Commitments pursuant to
Section 2.06, and (c) the date of termination of the commitment of each Lender
to make Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 9.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the Eurocurrency Rate that would be
calculated as of such day (or, if such day is not a Business Day, the
immediately preceding Business Day) in respect of a proposed Eurocurrency Rate
Loan with a one-month Interest Period plus 1.0%; provided, that, if the Base
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.  Any change in the Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or such Eurocurrency Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Eurocurrency Rate, respectively.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be (i) denominated in Dollars and (ii) available solely to
the Company and each other Borrower that is a Domestic Subsidiary.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.01.

 

“Borrowing” means a Committed Borrowing or a Swingline Borrowing, as the context
may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is located and:

 

(a)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market;

 

5

--------------------------------------------------------------------------------


 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Calculation Date” means (a)(i) the date of any Committed Borrowing or (ii) the
date on which a Loan made in an Alternative Currency is continued and (b) the
date of issuance, amendment, renewal or extension of a Letter of Credit.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any L/C
Issuer or the Swingline Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swingline Loans or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the applicable L/C Issuer or
Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the
applicable L/C Issuer or the Swingline Lender (as applicable).  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Change in Law” means the occurrence, after the date of this Agreement (or, in
the case of an Eligible Assignee, after the date such Eligible Assignee becomes
a party to this Agreement), of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, for purposes of this Agreement,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, guidelines or directives in connection therewith and (ii) all
requests, rules, guidelines, requirements and directives

 

6

--------------------------------------------------------------------------------


 

promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III are deemed
to have gone into effect and adopted after the date of this Agreement.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the Voting Stock of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Company cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

 

“Closing Date” means March 1, 2016.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swingline Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of

 

7

--------------------------------------------------------------------------------


 

Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Consolidated Corporation” has the meaning specified in Section 6.07.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Expense for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) other non-cash charges for such period, (v) all
non-cash losses for such period, (vi) any expenses or charges incurred in
connection with any Equity Issuances (including upfront fees payable in respect
of bank facilities), (vii) any restructuring charges or reserves or
non-recurring cash charges in an aggregate amount in the case of the cash
portion thereof not to exceed $5,000,000 in any consecutive twelve month period
ending on any date of determination, (viii) any fees and expenses related to
Acquisitions and investments permitted hereunder and (ix) any deduction for
minority interest expense, minus (b) to the extent included in calculating
Consolidated Net Income for such period, all non-cash income or gains for such
period, all as determined in accordance with GAAP.

 

“Consolidated Funded Indebtedness” means, without duplication, as of any date of
determination, (a) the aggregate stated balance sheet amount of all Indebtedness
of the Company and its Subsidiaries under clauses (a), (b) and (c) of the
definition of “Indebtedness” (but only to the extent, in the case of said clause
(c), of any drawings honored under letters of credit and not yet reimbursed by
the Company or any of its Subsidiaries), as determined on a consolidated basis
in accordance with GAAP plus (b) the Accounts Receivable Facility Amount.

 

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of all interest, premium payments,
debt discount, fees, charges and related expenses of the Company and its
Subsidiaries in connection with borrowed money (including capitalized interest
and other fees and charges incurred under any Accounts Receivable Facility) or
in connection with the deferred purchase price of assets, but excluding,
however, any interest expense not payable in cash during such period, in each
case to the extent treated as interest in accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of the last day of any fiscal
quarter of the Company, the ratio of (a) Consolidated EBITDA for the Testing
Period ending on such date to (b) Consolidated Interest Expense for such Testing
Period, each as determined on a consolidated basis in accordance with GAAP.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter of
the Company, the ratio of (a) Consolidated Funded Indebtedness as of such date
to (b) Consolidated EBITDA for the Testing Period ended on such date.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Tangible Assets” means the aggregate amount of assets included
on the consolidated balance sheet of the Company as of the most recent fiscal
quarter end for which such consolidated balance sheet is available, minus
(a) all current liabilities, except for current maturities of long-term debt and
current maturities of obligations under Capital Leases, and (b) total goodwill
and other intangible assets, all as set forth on the most recent consolidated
balance sheet of the Company and its consolidated Subsidiaries and computed in
accordance with GAAP.

 

“Consolidated Total Assets” means, as of any date of determination, all assets
of the Company and its Subsidiaries as determined in accordance with GAAP.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” means each of the Administrative Agent, the L/C Issuers, and any
other Lender.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by the Ratings Agencies (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate

 

9

--------------------------------------------------------------------------------


 

(including any Applicable Rate) otherwise applicable to such Eurocurrency Rate
Loan plus 2% per annum, and (b) when used with respect to Letter of Credit Fees,
a rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender (a) has failed
to perform any of its funding obligations hereunder, including in respect of its
Loans or participations in respect of Letters of Credit or Swingline Loans,
within three (3) Business Days of the date required to be funded by it
hereunder, unless such obligation is the subject of a good faith dispute,
(b) has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements generally in which it commits to extend credit, (c) has failed,
within three (3) Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations, unless such obligation is the subject of a good
faith dispute, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of (A) a proceeding under any Debtor Relief Law or (B) a
Bail-In Action, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it or
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment; provided, that, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interests in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.14.

 

“Designated Borrower Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Designated Borrowers arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Designated Borrower or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

10

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender (unless a
transfer to such Affiliate would result in increased costs to any Borrower);
(c) an Approved Fund; and (d) any other Person (other than a natural person or a
holding company, investment vehicle or trust (but not including, for the
avoidance of doubt, any bona fide third party investment funds) for, or owned
and operated for the primary benefit of a natural person) approved by (i) the
Administrative Agent, each L/C Issuer and the Swingline Lender, and (ii) unless
an Event of Default has occurred and is continuing, the Company (each such
approval not to be unreasonably withheld); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include (A) the Company or any of the
Company’s Affiliates or Subsidiaries or (B) any Defaulting Lender or any of its
Subsidiaries, or any direct or indirect parent company of such Defaulting
Lender, or any Person who, upon becoming a Lender hereunder, would constitute
any of the foregoing Persons described in this clause (B); and provided further,
however, that an Eligible Assignee shall include only a Lender, an Affiliate of
a Lender or another Person, which, through its Lending Offices, is capable of
lending Dollars and the Alternative Currencies to the Borrowers without the
imposition of any additional Indemnified Taxes.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by the
Company or any of its Subsidiaries (i) in the ordinary course of such Person’s
business or (ii) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings relating in any way to
any Environmental Law (for purposes of this definition, “Claims”), including
(a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response,

 

11

--------------------------------------------------------------------------------


 

remedial or other actions or damages pursuant to any applicable Environmental
Law and (b) any and all Claims by any Third Party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment.

 

“Environmental Laws” means any and all applicable present and future laws,
statutes, ordinances, rules, regulations, requirements, restrictions, permits,
orders, and determinations of any governmental authority that have the force and
effect of law, and that pertain to pollution (including hazardous, toxic or
dangerous substances), or protection of natural resources or the environment,
whether federal, state, or local, domestic or foreign including environmental
response laws such as the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986 and as the same may be further amended (hereinafter
collectively called “CERCLA”).

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

 

“Equity Issuance” means any issuance by the Company or any Subsidiary to any
Person of shares of its Equity Interests, other than (a) any issuance of shares
of its Equity Interests pursuant to the exercise of options or warrants, (b) any
issuance of shares of its Equity Interests pursuant to the conversion of any
debt securities to equity or the conversion of any class equity securities to
any other class of equity securities, (c) any issuance of options or warrants
relating to its Equity Interests, (d) any issuance by the Company of shares of
its Equity Interests as consideration for an Acquisition permitted hereunder and
(e) any issuance of shares of Equity Interests from a Subsidiary to the Company
or any other Subsidiary.  The term “Equity Issuance” shall not be deemed to
include any Asset Sale.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company or any of its Subsidiaries within the
meaning of Section 414(b) or (c) of the Internal Revenue Code or (for purposes
of provisions of the Internal Revenue Code relating to Section 412 of the
Internal Revenue Code) Section 414(m) or (o) of the Internal Revenue Code.

 

“ERISA Event” means any of the following events or occurrences if such event or
occurrence could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect:  (i) the failure to make a required contribution
to a Pension Plan; (ii) a withdrawal by the Company, any of its Subsidiaries or
any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during
a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA), or a cessation of operations which is treated as
such a

 

12

--------------------------------------------------------------------------------


 

withdrawal under Section 4062(e) of ERISA; (iii) a complete or partial
withdrawal by the Company, any of its Subsidiaries or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is insolvent
pursuant to Section 4245 of ERISA; (iv) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate,
in each case with respect to a Pension Plan or Multiemployer Plan; (v) an event
or condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (vi) the imposition of any
liability upon the Company, any of its Subsidiaries or any ERISA Affiliate under
Title IV of ERISA (other than with respect to PBGC premiums due but not
delinquent under Section 4007 of ERISA) upon the Company, any of its
Subsidiaries or any ERISA Affiliate; (vii) the imposition of a Lien pursuant to
Section 430(k) of the Internal Revenue Code or pursuant to ERISA with respect to
any Pension Plan; (viii) receipt from the Internal Revenue Service of notice of
the failure of any Pension Plan (or any other Plan intended to qualify under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (ix) the violation of any applicable foreign law, or
an event or occurrence that is comparable to any of the foregoing events or
occurrences, in either case with respect to a Plan that is not subject to
regulation under ERISA by reason of Section 4(b)(4) of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“EURIBOR Screen Rate” has the meaning specified in the definition of
“Eurocurrency Rate”.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means for any Interest Period

 

(i) with respect to any Eurocurrency Rate Loan denominated in any currency other
than Euro or Hong Kong Dollars, the rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars or other
applicable Alternative Currency) for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that
displays such rate (or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “LIBOR Screen Rate”) as of the
Specified Time on the Quotation Day for such Interest Period,

 

(ii) with respect to any Eurocurrency Rate Loan denominated in Euro, the euro
interbank offered rate as administered by the Banking Federation of the European
Union (or any other Person that takes over the administration of such rate for
Euro) for a period in length equal to such Interest Period as displayed on
page EURIBOR01 of the Reuters screen that displays such

 

13

--------------------------------------------------------------------------------


 

rate (or, in the event such rate does not appear on such Reuters page, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “EURIBOR Screen Rate”) as of the Specified Time on
the Quotation Day for such Interest Period; and

 

(iii) with respect to any Eurocurrency Rate Loan denominated in Hong Kong
Dollars, the rate per annum equal to the rate for a period in length equal to
such Interest Period designated as the HKABHIBOR Screen for such period on the
Reuters system (or, in the event such rate does not appear on such Reuters page,
on any successor or substitute page on such screen that displays such rate, or
on the appropriate page of such other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Hong Kong Screen Rate”) as of the Specified Time
on the Quotation Day for such Interest Period;

 

provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; provided, further, that if the
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to such currency (the “Impacted
Currency”), then the Eurocurrency Rate shall be the Interpolated Rate at such
time; provided that if the Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
that all of the foregoing shall be subject to Section 3.03.

 

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clauses (i), (ii) or (iii) of the definition of “Eurocurrency Rate”. 
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency.  All Committed Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Domestic Subsidiary” means each Domestic Subsidiary of the Company
(i) that is a Subsidiary of a Foreign Subsidiary or (ii) substantially all of
the assets of which consist of the Equity Interests (or Equity Interests and
other Securities) of one or more Foreign Subsidiaries.

 

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Credit Party in respect of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document:
(a) Taxes imposed on or measured by its overall net income (however
denominated), franchise Taxes imposed on it  and branch profits Taxes, in each
case, (i) imposed as a result of such Credit Party being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) imposed as a result of a present or
former connection between such Credit Party and the jurisdiction imposing such
Tax (other than connections arising from such Credit Party having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan or Loan

 

14

--------------------------------------------------------------------------------


 

Document), (b) in the case of a Lender, any U.S. or Hong Kong withholding Tax
that is imposed on amounts payable to such Lender pursuant to a law in effect on
the date on which such Lender becomes a party hereto (other than pursuant to an
assignment request by the Company under Section 11.13) or designates a new
Lending Office, except in each case to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the applicable
Borrower with respect to such withholding tax pursuant to Section 3.01,
(c) Taxes attributable to such Credit Party’s failure to comply with
Section 3.01(e), and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
August 13, 2010 (as amended by that certain First Amendment thereto, dated as of
June 30, 2011, and that certain Second Amendment thereto, dated as of July 1,
2013), among the Company, certain of its Subsidiaries, the lenders party from
time to time thereto and JPMorgan Chase Bank, N.A., as administrative agent.

 

“Existing Maturity Date” has the meaning specified in Section 2.17.

 

“Extending Lender” has the meaning specified in Section 2.17.

 

“Extension Request” has the meaning specified in Section 2.17.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreements in respect thereof (and any
legislation, regulations or other official guidance pursuant to, or in respect
of, such intergovernmental agreements).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that if such
rate is not so published for any day that is a Business Day, the Federal Funds
Effective Rate for such day shall be the average (rounded upwards, if necessary,
to the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

 

“Fee Letter” means, collectively, (i) the Fee Letter, dated as of January 25,
2016, by and between the Company, J.P. Morgan Securities LLC and JPMorgan Chase
Bank, N.A., (ii) the Fee Letter, dated as of January 25, 2016, by and among the
Company, Wells Fargo Securities, LLC and Wells Fargo Bank, N.A., (iii) the Fee
Letter, dated as of January 25, 2016, by and among the Company and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., (iv) the Fee Letter, dated as of January 25, 2016,
by and among the Company and Citigroup Global Markets Inc. and (v) the

 

15

--------------------------------------------------------------------------------


 

Fee Letter, dated as of January 25, 2016, by and among the Company, TD Bank,
N.A. and TD Securities (USA) LLC.

 

“Foreign Obligor” means a Designated Borrower that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been paid in full in cash, (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
shall have been paid in cash, (c) all outstanding Letters of Credit shall have
been (i) terminated, (ii) fully Cash Collateralized or (iii) secured by one or
more letters of credit on terms and conditions, and with one or more financial
institutions, reasonably satisfactory to the applicable L/C Issuer and (d) the
Commitments shall have expired or been terminated in full.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any obligation of such Person guaranteeing
or intended to guarantee any Indebtedness of any other Person (the “Primary
Obligor”) in any

 

16

--------------------------------------------------------------------------------


 

manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, whether or not contingent, (i) to purchase any such
Indebtedness or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
Indebtedness or (B) to maintain working capital or equity capital of the Primary
Obligor or otherwise to maintain the net worth or solvency of the Primary
Obligor, (iii) to purchase property, Equity Interests or services primarily for
the purpose of assuring the owner of any such Indebtedness of the ability of the
Primary Obligor to make payment of such Indebtedness or (iv) otherwise to assure
or hold harmless the owner of such Indebtedness against loss in respect thereof;
provided, however, that the term “Guarantee” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.  The term “Guarantee” as
a verb has a corresponding meaning.

 

“Guarantors” means a collective reference to (a) the Company, in its capacity as
a guarantor of the Designated Borrower Obligations and (b) the Subsidiary
Guarantors.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.

 

“Hazardous Materials” means any substance that is defined or listed as a
hazardous, toxic or dangerous substance under any present or future applicable
Environmental Law or that is otherwise regulated or prohibited or subject to
investigation or remediation under any present or future applicable
Environmental Law because of its hazardous, toxic, or dangerous properties,
including (i) any substance that is a “hazardous substance” under CERCLA (as
defined in the definition of “Environmental Laws”) and (ii) petroleum wastes or
products.

 

“Hong Kong Borrower” means Amphenol East Asia Limited, a private limited company
incorporated in Hong Kong.

 

“Hong Kong Dollar” means the lawful currency of Hong Kong.

 

“Hong Kong Screen Rate” has the meaning specified in the definition of
“Eurocurrency Rate”.

 

“Impacted Currency” has the meaning specified in the definition of “Eurocurrency
Rate”.

 

“Impacted Interest Period” has the meaning specified in the definition of
“Eurocurrency Rate”.

 

“Indebtedness”, as applied to any Person at a particular time, means without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

17

--------------------------------------------------------------------------------


 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           that portion of obligations with respect to Capital Leases that is
properly classified as a liability on a balance sheet of such Person in
conformity with GAAP,

 

(c)           any obligation incurred by such Person in connection with banker’s
acceptances and the maximum aggregate amount from time to time available for
drawing under all outstanding letters of credit issued for the account of such
Person together, without duplication, with the amount of all honored but
unreimbursed drawings thereunder;

 

(d)           all monetary obligations of such Person under any Swap Contract;

 

(e)           all obligations of such Person to pay for all or any part of the
deferred purchase price of property or services (excluding any such obligations
incurred under ERISA, any trade accounts payable in the ordinary course of
business and earn out obligations related to any Acquisitions permitted
hereunder), including, without limitation, purchase money Indebtedness, which
purchase price (a) is due more than six months from the date of incurrence of
the obligation in respect thereof and (b) would be shown on the liability side
of the balance sheet of such Person in accordance with GAAP;

 

(f)            all indebtedness referred to in clauses (a) through (e) above
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person;

 

(g)           the Attributable Indebtedness of Synthetic Lease Obligations and
any Accounts Receivable Facility;

 

(h)           all Guarantees of such Person in respect of any of the foregoing;
and

 

(i)            all Indebtedness of the types referred to in clauses (a) through
(g) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which the Company or
any Subsidiary is a general partner or a joint venturer to the extent the
Company or any Subsidiary is liable for such Indebtedness pursuant to applicable
Law.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

18

--------------------------------------------------------------------------------


 

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, know-how and processes used in or necessary for the conduct of the
business of the Company and its Subsidiaries as currently conducted that are
material to the condition (financial or otherwise), business or operations of
the Company and its Subsidiaries, taken as a whole.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swingline Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice or, twelve months thereafter, as requested by the Company and consented
to by all Lenders; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Closing Date and from time to time thereafter, and any successor statute.

 

“Interpolated Rate” means, at any time and with respect to any Impacted
Currency, the rate per annum (rounded to the same number of decimal places as
the Screen Rate) determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the applicable
Screen Rate (for the longest period for which such Screen Rate is available in
the Impacted Currency) that is shorter than the Impacted Interest Period and
(b) the applicable Screen Rate (for the shortest period for which such Screen
Rate is available for the Impacted Currency) that exceeds the Impacted Interest
Period, in each case, as of the Specified Time on the Quotation Day; provided
that if any Interpolated Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement. When determining the rate for a
period which is less than the shortest period for which the applicable Screen
Rate is available, such Screen Rate for purposes of clause (a) above shall be
deemed to be the overnight rate for the Impacted Currency determined by the
Administrative Agent from such service as the Administrative Agent may select in
its reasonable discretion.

 

19

--------------------------------------------------------------------------------


 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Company (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a Domestic Subsidiary (other than an
Excluded Domestic Subsidiary) that is a Material Subsidiary in accordance with
the provisions of Section 7.07.

 

“Joint Lead Arrangers” means, collectively, J.P. Morgan Securities LLC, Wells
Fargo Securities, LLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Citigroup Global
Markets, Inc. and TD Securities (USA) LLC, in their capacities as joint lead
arrangers and joint bookrunners.

 

“Laws” means as to any Person, any law, treaty, executive order, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Commitment” means, as to each L/C Issuer, an aggregate amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01, as such amount may be adjusted from time to time
in accordance with this Agreement.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A., The Bank
of Tokyo-Mitsubishi UFJ, Ltd., Citibank, N.A. and TD Bank, N.A., or any
successor issuer of Letters of Credit hereunder, each in its capacity as an
issuer of Letters of Credit hereunder.  An L/C Issuer may, in its discretion,
and with the consent of the Company, not to be unreasonably withheld, arrange
for one or more Letters of Credit to be issued by its Affiliates, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such L/C Issuer shall,
or shall cause such Affiliate to, comply with the requirements of Section 2.03
with respect to such Letters of Credit).

 

20

--------------------------------------------------------------------------------


 

“L/C Obligations” means, as at any date of determination, the then Dollar
Equivalent of the aggregate amount available to be drawn under all outstanding
Letters of Credit plus the aggregate of all Unreimbursed Amounts, including all
L/C Borrowings.  For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.08.  For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes any L/C Issuer and the Swingline Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial Letter of Credit or a standby Letter of Credit. 
Letters of Credit may be issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuers.

 

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $100,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

“LIBOR Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

 

“Lien” means any lien, mortgage, hypothecation, pledge, assignment, security
interest, charge or other similar encumbrance of any kind (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest) and any other similar
preferential arrangement having the practical effect of any of the foregoing.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swingline Loan.

 

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, the Fee Letter, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement and any agreement, notice,
instrument or other document designated as such by the

 

21

--------------------------------------------------------------------------------


 

Administrative Agent and the Company (it being understood that the
Administrative Agent shall give the Lenders notice of any such designation),
each as amended, modified, supplemented, extended, renewed, restated or
substituted from time to time.

 

“Loan Party” means the Company, each Designated Borrower and each Subsidiary
Guarantor, and “Loan Parties” means all such Persons, collectively.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, properties or financial
condition of the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Loan Parties, taken as a whole, to perform
their obligations under this Agreement or any other Loan Document; or (c) a
material impairment of the rights and remedies of the Administrative Agent and
Lenders under this Agreement or any other Loan Document.

 

“Material Subsidiary” means any Subsidiary with respect to which either of the
following criteria has been met:  (a) the aggregate revenue generated by such
Subsidiary equals or exceeds an amount equal to five percent (5%) of the
consolidated aggregate revenues generated by the Company and its Subsidiaries
for the period of four consecutive fiscal quarters most recently ended or
(b) the aggregate book value of the assets of such Subsidiary equals or exceeds
five percent (5%) of the then current book value of all the assets of the
Company and its Subsidiaries.

 

“Maturity Date” means the later of (a) the date that is five years after the
Closing Date and (b) for any Lender agreeing to extend its Maturity Date
pursuant to Section 2.17, such date pursuant to which the Maturity Date of such
Lender has been extended; provided, however, that if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA, with respect to which the Company, any of its
Subsidiaries or any ERISA Affiliate may have liability.

 

“Non-Consenting Lender” has the meaning specified in Section 11.13.

 

“Non-Extending Lender” has the meaning specified in Section 2.17.

 

“Note” means a Revolving Note or a Swingline Note, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities and obligations of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and

 

22

--------------------------------------------------------------------------------


 

fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Organizational Documents” means the documents (including Bylaws or limited
liability company agreement, if applicable) pursuant to which a Person that is a
corporation, partnership, trust or limited liability company is organized.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 11.3) as a result of a
present or former connection between a Credit Party and the jurisdiction
imposing such Tax (other than connections arising from such Credit Party having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Committed
Loans occurring on such date; (ii) with respect to Swingline Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swingline Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent of the aggregate outstanding amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Company of Unreimbursed
Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the applicable L/C
Issuer, or the Swingline Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of JPMorgan
Chase Bank, N.A. in the applicable offshore interbank market for such currency
to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of

 

23

--------------------------------------------------------------------------------


 

2001 (Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as
amended or modified from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“PBGC Agreements” means that certain Settlement Agreement effective as of
May 14, 1997, by and between the Company and the PBGC, and that certain Negative
Pledge Undertaking dated May 19, 1997, from the Company for the benefit of the
PBGC, in each case as amended from time to time after the Closing Date in
accordance with Section 8.08(b).

 

“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA (other
than a Multiemployer Plan), with respect to which the Company, any of its
Subsidiaries or any ERISA Affiliate may have any liability.

 

“Permitted Encumbrances” means the following types of Liens:

 

(a)           Liens (other than any Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or by ERISA or any Lien in favor of the PBGC) for
taxes, fees, assessments or other governmental charges which are not delinquent
or remain payable without penalty, or to the extent that payment thereof is
otherwise not, at the time, required by Section 7.03;

 

(b)           Liens in respect of property or assets imposed by law, such as
carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s or
other similar Liens arising in the ordinary course of business, in each case so
long as such Liens do not, individually or in the aggregate, have a Material
Adverse Effect;

 

(c)           Liens (other than any Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or by ERISA or any Lien in favor of the PBGC) incurred
or deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations incurred in the ordinary course of business
(exclusive of obligations in respect of payments for borrowed money);

 

(d)           Liens incurred in the ordinary course of business on securities to
secure repurchase and reverse repurchase obligations in respect of such
securities;

 

(e)           Liens consisting of judgment or judicial attachment liens in
circumstances not constituting an Event of Default under Section 9.01(h);

 

(f)            easements, rights-of-way, restrictions, minor defects or
irregularities of title and other similar encumbrances not interfering in any
material respect with the business of the Company and its Subsidiaries, taken as
a whole;

 

(g)           Liens arising solely by virtue of (i) any statutory or common law
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies with respect to

 

24

--------------------------------------------------------------------------------


 

deposit accounts or other funds maintained with a creditor depository
institution or (ii) any contractual netting arrangement with respect to deposit
accounts maintained by any Subsidiaries of the Company in the United Kingdom, to
the extent such arrangement secures the repayment of any overdraft charged
against any such account on a net credit/debit balance basis with the other such
accounts; provided that (in the case of both clause (i) and (ii) above) the
applicable deposit account is not a cash collateral account;

 

(h)           any interest or title of a lessor, or secured by a lessor’s
interest under, any lease permitted by this Agreement;

 

(i)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(j)            Liens on goods the purchase price of which is financed by a
commercial letter of credit issued for the account of the Company or any of its
Subsidiaries; provided that such Lien secures only the obligations of the
Company or such Subsidiary in respect of such commercial letter of credit to the
extent permitted under this Agreement; and

 

(k)           leases or subleases granted to others not interfering in any
material respect with the business of the Company and its Subsidiaries, taken as
a whole.]

 

“Permitted Liens” means those Liens permitted to exist pursuant to Section 8.02.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, Governmental Authority or other
entity.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Company or any of its Subsidiaries sponsors or maintains, or to which
Company or any of its Subsidiaries makes, is making or is obligated to make
contributions, or to which Company or any of its Subsidiaries may have any
liability, and includes any Pension Plan.

 

“Platform” has the meaning specified in Section 7.01.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal offices in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).  Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Priority Indebtedness” means, as of any date, the sum (without duplication) of
the (a) outstanding unsecured Indebtedness of the Subsidiaries that are not a
Designated Borrower or a Guarantor, other than (i) Indebtedness owed to any Loan
Party and (ii) Indebtedness between Subsidiaries which are not Loan Parties, and
(b) Indebtedness of the Company and its Subsidiaries secured by Liens not
otherwise permitted by Section 8.02(a) — (d).

 

25

--------------------------------------------------------------------------------


 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.06 or for purposes of calculating compliance with any other
covenant hereunder, that any Asset Sale or Acquisition shall be deemed to have
occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction for which the Company has delivered
financial statements pursuant to Section 7.01(a) or (b).  In connection with the
foregoing, (a) with respect to any Asset Sale (i) income statement and cash flow
statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (ii) Indebtedness which is retired
shall be excluded and deemed to have been retired as of the first day of the
applicable period and (b) with respect to any Acquisition (i) income statement
items (whether positive or negative) attributable to the Person or property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement items for the Company and its Subsidiaries in accordance
with GAAP or in accordance with any defined terms set forth in Section 1.01 and
(B) such items are supported by audited or historical financial statements, or
other information reasonably satisfactory to the Administrative Agent,
(ii) income statement items may also be adjusted to reflect reasonably
identifiable and supportable net cost savings or a reasonably identifiable and
supportable increase in sales volume determined in good faith by the Company and
reasonably satisfactory to the Administrative Agent and (iii) any Indebtedness
incurred or assumed by the Company or any Subsidiary (including the Person or
property acquired) in connection with such transaction and any Indebtedness of
the Person or property acquired which is not retired in connection with such
transaction (A) shall be deemed to have been incurred as of the first day of the
applicable period and (B) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.

 

“Protesting Lender” has the meaning specified in Section 2.14(a).

 

“Public Lender” has the meaning specified in Section 7.01.

 

“Qualified Acquisition” means any Acquisition where the aggregate amount of
Indebtedness incurred by one or more of the Company or any of its Subsidiaries
to finance the purchase price of, or other consideration for, or assumed by one
or more of them in connection with, such Acquisition is at least $200,000,000.

 

“Quotation Day” means (a) with respect to any Eurocurrency Rate Loan denominated
in Pounds Sterling for any Interest Period, the first day of such Interest
Period, (b) with respect to any Eurocurrency Rate Loan denominated in Euro for
any Interest Period, two TARGET Days prior to the commencement of such Interest
Period and (c) with respect to any Eurocurrency Rate Loan denominated in any
currency other than Pounds Sterling or Euro for any Interest Period, two
Business Days prior to the commencement of such Interest Period (unless, in each
case, market practice differs in the relevant market where the Eurocurrency Rate
for such currency is to be determined, in which case the Quotation Day will be
determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days)).

 

26

--------------------------------------------------------------------------------


 

“Ratings Agencies” means S&P and Moody’s and “Ratings Agency” means any one of
them.

 

“Real Estate” has the meaning specified in Section 7.01(j).

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swingline Loan, a Swingline Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 9.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swingline Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means, with respect to any Person, its chief executive
officer, president or any vice president, managing director, treasurer,
controller or other officer of such Person having substantially the same
authority and responsibility; provided, that, with respect to compliance with
financial covenants, “Responsible Officer” means the chief financial officer,
treasurer or controller of the Company, or any other officer of the Company
having substantially the same authority and responsibility.   Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party, and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Acquisition Subsidiary” means (i) a Subsidiary of the Company that
is or was (a) first created or acquired by the Company or any of its
Subsidiaries after the Closing Date in connection with an Acquisition and
(b) designated as a “Restricted Acquisition Subsidiary” pursuant to a written
notice delivered by the Company to the Administrative Agent prior to the
consummation of such Acquisition; provided that the Company may, by written
notice to the Administrative Agent, redesignate any Restricted Acquisition
Subsidiary as a Subsidiary that is not a Restricted Acquisition Subsidiary.

 

“Revaluation Date” means (a) with respect to any Loan denominated in an
Alternative Currency (other than Hong Kong Dollars), each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in such
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in such Alternative Currency pursuant to

 

27

--------------------------------------------------------------------------------


 

Section 2.02, and (iii) such additional dates as the Administrative Agent shall
determine provided the Company receives prompt notice thereof, (b) with respect
to any Loan denominated in Hong Kong Dollars, each of the following:  (i) each
date that is two Business Days prior to the date of a Borrowing of such
Eurocurrency Rate Loan denominated in Hong Kong Dollars, (ii) each date that is
two Business Days prior to the date of a continuation of a Eurocurrency Rate
Loan denominated in Hong Kong Dollars pursuant to Section 2.02, and (iii) such
additional dates as the Administrative Agent shall determine provided the
Company receives prompt notice thereof; (c) with respect to any Letter of Credit
denominated in an Alternative Currency (other than Hong Kong Dollars), each of
the following:  (i) each date of issuance of a Letter of Credit denominated in
such Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by any L/C Issuer under
any Letter of Credit denominated in such Alternative Currency, and (iv) such
additional dates as the Administrative Agent or any L/C Issuer shall determine
provided the Company receives prompt notice thereof; and (d) with respect to any
Letter of Credit denominated in Hong Kong Dollars, each of the following: 
(i) each date that is two Business Days prior to the date of issuance of an such
Letter of Credit, (ii) each date that is two Business Days prior to the date of
an amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date
that is two Business Days prior to the date of any payment by any L/C Issuer
under any Letter of Credit denominated in such Alternative Currency, and
(iv) such additional dates as the Administrative Agent or any L/C Issuer shall
determine provided the Company receives prompt notice thereof.

 

“Revolving Note” has the meaning specified in Section 2.11.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any countrywide or territory-wide Sanctions (at
the time of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person located, organized, operating or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

28

--------------------------------------------------------------------------------


 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

“Screen Rate” means the EURIBOR Screen Rate, the LIBOR Screen Rate and the Hong
Kong Screen Rate, collectively and individually, as the context may require.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
Euros and Sterling.

 

“Specified Time” means 11:00 a.m., London time, and, in the case of Eurocurrency
Rate Loans denominated in Hong Kong Dollars, 11:00 a.m., Hong Kong time.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
applicable L/C Issuer if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the applicable L/C Issuer may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Letter
of Credit denominated in an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that, with respect to the Company or any of its Subsidiaries,
the term “Subsidiary” shall not include any special purpose entity that is a
party to any Accounts Receivable Facility.

 

“Subsidiary Guarantors” means each Domestic Subsidiary (other than an Excluded
Domestic Subsidiary) that is a Material Subsidiary identified as a “Subsidiary
Guarantor” on the signature pages hereto and each other Domestic Subsidiary
(other than an Excluded Domestic

 

29

--------------------------------------------------------------------------------


 

Subsidiary) that is a Material Subsidiary that joins as a Subsidiary Guarantor
pursuant to Section 7.07.

 

“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.

 

“Swingline” means the revolving credit facility made available by the Swingline
Lender pursuant to Section 2.04.

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A. in its capacity as provider
of Swingline Loans, or any successor swingline lender hereunder.

 

“Swingline Loan” has the meaning specified in Section 2.04(a).

 

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swingline Note” has the meaning specified in Section 2.11.

 

“Swingline Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Commitments.  The Swingline Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Syndication Agents” means, collectively, Wells Fargo Bank, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Citibank, N.A. and TD Bank, N.A., in their
capacities as syndication agents.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic or off-balance sheet lease which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

30

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Testing Period” shall mean each period of four consecutive fiscal quarters of
the Company ended on the last day of such period.

 

“Third Party” means any Person other than the Company or any of its
Subsidiaries.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

“U.S. Person” has the meaning given at Section 7701(a)(30) of the Internal
Revenue Code.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(1).

 

“Voting Stock” means, with respect to any Person, securities of such Person
having ordinary voting power (without regard to the occurrence of any
contingency) to vote in the election of directors of such Person.

 

“Wholly Owned Subsidiary” means a Subsidiary of the Company, the Equity Interest
of which is 100% owned and controlled, directly or indirectly, by the Company.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on

 

31

--------------------------------------------------------------------------------


 

such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “hereto”,
“herein”, “hereof” and “hereunder”, and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
as in effect from time to time, applied consistently throughout the periods
reflected therein, except as otherwise specifically prescribed herein.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

(c)           Pro Forma Basis.  Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of financial covenants in
Section 8.06 shall be made on a Pro Forma Basis.

 

32

--------------------------------------------------------------------------------


 

1.04        Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent or the applicable L/C Issuer, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the applicable
L/C Issuer, as applicable.

 

(b)           Wherever in this Agreement in connection with a Committed
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be.

 

1.05        Additional Alternative Currencies.

 

(a)           The Company may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the applicable L/C Issuer.

 

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., Chicago time, ten Business Days prior to the date of the
desired Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the applicable L/C Issuer, in its or their sole discretion).  In the
case of any such request pertaining to Eurocurrency Rate Loans, the
Administrative Agent shall promptly notify each Lender thereof; and in the case
of any such request pertaining to Letters of Credit, the Administrative Agent
shall promptly notify the applicable L/C Issuer thereof.  Each Lender (in the
case of any such request pertaining to Eurocurrency Rate Loans) or each L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., Chicago time, seven
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.

 

33

--------------------------------------------------------------------------------


 

(c)           Any failure by a Lender or an L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency.  If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Company, and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Committed Borrowings of Eurocurrency Rate
Loans; and if the Administrative Agent and the applicable L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company, and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances.  If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.05, the
Administrative Agent shall promptly so notify the Company.

 

1.06        Change of Currency.

 

(a)           Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the Closing Date shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

1.07        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.08        Letter of Credit Amounts.   Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit

 

34

--------------------------------------------------------------------------------


 

after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

1.09        Affiliates.   Unless the context requires otherwise, the term
“Administrative Agent” shall include any Affiliate of JPMorgan Chase Bank, N.A.
through which JPMorgan Chase Bank, N.A. shall perform any of its obligations in
such capacity hereunder.  Each of the L/C Issuers and the Swingline Lender may,
in its discretion, arrange for one or more Letters of Credit to be issued or
Swingline Loans to be provided, as applicable, by Affiliates of such L/C Issuer
or Swingline Lender, as applicable, in which case the term “L/C Issuer” and
“Swingline Lender”, as applicable, shall include any such Affiliate with respect
to Letters of Credit issued or Swingline Loans provided by such Affiliate.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Committed Loans.

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Committed Loan”) to the Borrowers in
Dollars or in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Committed Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swingline
Loans shall not exceed such Lender’s Commitment and (iii) the aggregate
Outstanding Amount of all Committed Loans denominated in an Alternative Currency
plus the aggregate Outstanding Amount of all L/C Obligations denominated in an
Alternative Currency shall not exceed the Alternative Currency Sublimit.  Each
Lender may, at its option, make any Committed Loan available to any Designated
Borrower that is a Foreign Subsidiary by causing any foreign or domestic branch
or Affiliate of such Lender to make such Committed Loan; provided that any
exercise of such option shall not affect the obligation of such Designated
Borrower to repay such Committed Loan in accordance with the terms of this
Agreement.  Each Lender may, at its option, make any Committed Loan denominated
in an Alternative Currency available by causing any foreign or domestic branch
or Affiliate of such Lender to make such Committed Loan; provided that any
exercise of such option shall not affect the obligation of such Designated
Borrower to repay such Committed Loan in accordance with the terms of this
Agreement.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01. 
Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.  All Committed Loans made on the Closing Date shall be Base
Rate Loans. Notwithstanding anything herein to the contrary, Base Rate Committed
Loans shall be (i) denominated in Dollars and (ii) available solely to the
Company and each other Borrower that is a Domestic Subsidiary.

 

35

--------------------------------------------------------------------------------


 

2.02        Borrowings, Conversions and Continuations of Committed Loans.

 

(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company’s irrevocable notice to the Administrative Agent.  Each
such notice must be received by the Administrative Agent not later than
(i) 11:00 a.m., Chicago time, three Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Committed Loans, (ii) 11:00 a.m., London
time, three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Euro or
Sterling, (iii) 11:00 a.m., London time, four Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in any Special Notice Currency, and (iv) 11:00 a.m., Chicago time,
on the requested date of any Borrowing of Base Rate Committed Loans; provided,
however, that if the Company wishes to request Eurocurrency Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period”, the applicable notice must be received
by the Administrative Agent not later than (i) 11:00 a.m., Chicago time, four
Business Days prior to the requested date of such Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars, (ii) 11:00 a.m.,
London time, four Business days prior to the requested date of such Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in Euro
or Sterling and (iii) 11:00 a.m., London time, five Business days prior to the
requested date of such Borrowing or continuation of Eurocurrency Rate Loans
denominated in any Special Notice Currency, whereupon the Administrative Agent
shall give prompt notice to the Lenders of such request and determine whether
the requested Interest Period is acceptable to all of them.  Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. 
Except as provided in Sections 2.03(c) and 2.04(c), each Committed Borrowing of
or conversion to Base Rate Committed Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof.  Each Committed
Loan Notice shall specify (i) whether the Company is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) the currency of the
Committed Loans to be borrowed, and (vii) if applicable, the Designated
Borrower.  If the Company fails to specify a currency in a Committed Loan Notice
requesting a Borrowing, then the Committed Loans so requested shall be made in
Dollars.  If the Company fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Company fails to give a timely notice requesting
a conversion or continuation, then the applicable Committed Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Committed Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month.  Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans.  If the Company requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be

 

36

--------------------------------------------------------------------------------


 

deemed to have specified an Interest Period of one month.  No Committed Loan may
be converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency) of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the Company, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans or continuation of Committed Loans denominated in a currency
other than Dollars, in each case as described in the preceding subsection.  In
the case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Committed Loan denominated in Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Committed Loan in an Alternative Currency, in each case on the Business
Day specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 5.02 (and, if such Borrowing is the
initial Credit Extension, Section 5.01), the Administrative Agent shall make all
funds so received available to the Company or other applicable Borrower in like
funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of JPMorgan Chase Bank, N.A. with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Company; provided, however, that if, on the date the
Committed Loan Notice with respect to such Borrowing denominated in Dollars is
given by the Company, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.

 

(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default or an Event of
Default, if the Required Lenders so elect, (i) no Loans may be converted to or
continued as Eurocurrency Rate Loans (whether in Dollars or any Alternative
Currency) and (ii) any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency shall be prepaid, or redenominated into
Dollars in the amount of the Dollar Equivalent thereof, on the last day of the
then current Interest Period with respect thereto.

 

(d)           The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in JPMorgan Chase Bank, N.A.’s Prime Rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than fifteen Interest
Periods in effect with respect to Committed Loans.

 

37

--------------------------------------------------------------------------------


 

(f)            The Company may at any time and from time to time, upon prior
written notice by the Company to the Administrative Agent, increase the
Aggregate Commitments (but not the Letter of Credit Sublimit, Alternative
Currency Sublimit or the Swingline Sublimit) by up to $1,000,000,000 in excess
of the Aggregate Commitments in effect on the Closing Date with additional
Commitments from any existing Lender or new Commitments from any other Person
selected by the Company and approved by the Administrative Agent in its
reasonable discretion; provided that:

 

(1)           any such increase shall be in a minimum principal amount of
$10,000,000 and in integral multiples of $5,000,000 in excess thereof and the
Company may make a maximum of five requests;

 

(2)           no Default or Event of Default shall exist and be continuing at
the time of any such increase;

 

(3)           no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;

 

(4)           any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent; and

 

(5)           as a condition precedent to such increase, the Company shall
deliver to the Administrative Agent a certificate dated as of the date of such
increase signed by a Responsible Officer of each Loan Party (A) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase or the resultant increased amount, (B) in the case of any
Borrower, certifying that, before and after giving effect to such increase,
(1) the representations and warranties contained in Article VI and the other
Loan Documents are true and correct in all material respects (except to the
extent such representations and warranties are qualified by materiality in which
case such representations and warranties shall be true in all respects) on and
as of the date of such increase, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 2.02(f), the representations and warranties
contained in subsections (a) and (b) of Section 6.03 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01, and (2) no Default or Event of Default has
occurred and is continuing and (C) certifying that notice, if any, required to
be given to the PBCG under the PBGC Agreements has been properly and timely
given.

 

The Borrowers shall prepay any Committed Loans outstanding on the date of any
such increase (and pay any additional amounts required pursuant to Section 3.05)
to the extent necessary to keep the outstanding Committed Loans ratable with any
revised Commitments arising from any nonratable increase in the Commitments
under this Section.  In connection with any such increase in the Aggregate
Commitments, Schedule 2.01 shall be revised by the Administrative Agent to
reflect the new Commitments and distributed to the Company and the Lenders.

 

38

--------------------------------------------------------------------------------


 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(1)           Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or any Designated Borrower, as applicable, and to amend
or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Company or any Designated Borrower, as applicable, and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (v) the Total Outstandings shall
not exceed the Aggregate Commitments, (w) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swingline Loans shall not exceed
such Lender’s Commitment, (x) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit, (y) without the prior consent of
any L/C Issuer (acting in its sole discretion), the Outstanding Amount of all
Letters of Credit issued by such L/C Issuer shall not exceed the L/C Commitment
of such L/C Issuer and (z) the aggregate Outstanding Amount of the L/C
Obligations denominated in an Alternative Currency plus the aggregate
Outstanding Amount of Committed Loans denominated in an Alternative Currency
shall not exceed the Alternative Currency Sublimit.  Each request by the Company
or any Designated Borrower, as applicable, for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Company or any
Designated Borrower, as applicable, that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the ability of the Company and each Designated Borrower, as applicable,
to obtain Letters of Credit shall be fully revolving, and accordingly the
Company and the Designated Borrowers, as applicable, may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

 

(2)           An L/C Issuer shall not issue any Letter of Credit, if:

 

(A)          subject to Section 2.03(b)(3), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

 

(B)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.

 

39

--------------------------------------------------------------------------------


 

(3)           An L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

 

(B)          the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer;

 

(C)          except as otherwise agreed by the Administrative Agent and such L/C
Issuer or as identified on Schedule 2.03, such Letter of Credit is in an initial
stated amount less than $50,000, in the case of a commercial Letter of Credit,
or $100,000, in the case of a standby Letter of Credit; or

 

(D)          except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency; or

 

(E)           any Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(4)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

 

(4)           An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(5)           Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and

 

40

--------------------------------------------------------------------------------


 

Issuer Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(1)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Company or any Designated Borrower delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Company or applicable Designated Borrower.  Such
Letter of Credit Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 11:00 a.m., Chicago time, at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and requested
currency thereof and in the absence of specification of currency shall be deemed
a request for a Letter of Credit denominated in Dollars; (C) whether such Letter
of Credit shall be a commercial Letter of Credit or a standby Letter of Credit,
(D) the expiry date thereof; (E) the name and address of the beneficiary
thereof; (F) the documents to be presented by such beneficiary in case of any
drawing thereunder; (G) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (H) such other matters as
such L/C Issuer may reasonably require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the applicable L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may reasonably
require.  Additionally, the Company or applicable Designated Borrower shall
furnish to the applicable L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.

 

(2)           Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company or applicable Designated Borrower and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof.  Unless the
applicable L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article V shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date,

 

41

--------------------------------------------------------------------------------


 

issue a Letter of Credit for the account of the Company or applicable Designated
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

 

(3)           If the Company or applicable Designated Borrower so requests in
any applicable Letter of Credit Application, the applicable L/C Issuer may, in
its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the applicable
L/C Issuer, the Company or applicable Designated Borrower shall not be required
to make a specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (1) or (2) of Section 2.03(a) or
otherwise), or (B) it has received notice on or before the day that is five
Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Lender or the Company that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each such case directing
such L/C Issuer not to permit such extension.

 

(4)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Company and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(1)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Company and the Administrative Agent thereof.  In the case of a
Letter of Credit denominated in an Alternative Currency, the Company or
applicable Designated Borrower shall reimburse the applicable L/C Issuer in such
Alternative Currency, unless (A) such L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company or applicable Designated Borrower shall have notified such L/C Issuer

 

42

--------------------------------------------------------------------------------


 

promptly following receipt of the notice of drawing that the Company or
applicable Designated Borrower will reimburse such L/C Issuer in Dollars.  In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the applicable L/C Issuer shall
notify the Company or applicable Designated Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof.  Not
later than 3:00 p.m. on the date of any payment by any L/C Issuer under a Letter
of Credit to be reimbursed in Dollars if such L/C Issuer delivers notice of such
payment by 11:00 a.m., Chicago time, on such date (or, if notice of such payment
by such L/C Issuer is made after 11:00 a.m., Chicago time, not later than 10:00
a.m., Chicago time, on the succeeding Business Day), or the Applicable Time on
the date of any payment by any L/C Issuer (or the next succeeding Business Day,
as the case may be) under a Letter of Credit to be reimbursed in an Alternative
Currency (each such date, an “Honor Date”), the Company or applicable Designated
Borrower shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency.  If
the Company or applicable Designated Borrower fails to so reimburse the
applicable L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof.  In
such event, the Company or applicable Designated Borrower shall be deemed to
have requested a Committed Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Committed Loan Notice).

 

(2)           Each Lender shall upon any notice pursuant to
Section 2.03(c)(1) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(3), each Lender that so makes funds available shall be deemed to
have made a Base Rate Committed Loan to the Company or applicable Designated
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in Dollars.

 

(3)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 5.02 cannot be satisfied or for any other reason, the
Company or applicable Designated Borrower shall be deemed to have incurred from
the applicable L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate. 
In such event, each Lender’s payment to the Administrative Agent for the account
of the applicable L/C Issuer pursuant to

 

43

--------------------------------------------------------------------------------


 

Section 2.03(c)(2) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(4)           Until a Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

 

(5)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the applicable L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Company, any Subsidiary or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default or
Event of Default, or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 5.02 (other than delivery by the Company
or applicable Designated Borrower of a Committed Loan Notice).  No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
Company or any Designated Borrower to reimburse an L/C Issuer for the amount of
any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(6)           If any Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(c) by the
time specified in Section 2.03(c)(2), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.  A certificate of the applicable L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (6) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(1)           At any time after any L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company, applicable Designated Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of

 

44

--------------------------------------------------------------------------------


 

time during which such Lender’s L/C Advance was outstanding) in Dollars and in
the same funds as those received by the Administrative Agent.

 

(2)           If any payment received by the Administrative Agent for the
account of any L/C Issuer pursuant to Section 2.03(c)(1) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.  The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)           Obligations Absolute.  The obligation of the Company and the
Designated Borrowers to reimburse the applicable L/C Issuer for each drawing
under each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(1)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(2)           the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(3)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(4)           any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any (i) proceeding under any Debtor Relief Law or (ii) Bail-In Action;

 

(5)           any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or

 

45

--------------------------------------------------------------------------------


 

(6)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any Subsidiary.

 

The Company or applicable Designated Borrower shall promptly examine a copy of
each Letter of Credit and each amendment thereto that is delivered to it and, in
the event of any claim of noncompliance with the Company’s or applicable
Designated Borrower’s instructions or other irregularity, the Company or
applicable Designated Borrower will immediately notify the applicable L/C
Issuer.

 

(f)            Role of L/C Issuers.  Each Lender and the Borrowers agree that,
in paying any drawing under a Letter of Credit, an L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrowers’ pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(vi) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company or applicable Designated Borrower may have
a claim against an L/C Issuer, and such L/C Issuer may be liable to the Company
or applicable Designated Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by the
Company or applicable Designated Borrower which were caused by such L/C Issuer’s
willful misconduct or gross negligence or such L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation and each L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the applicable L/C Issuer and the Company or applicable Designated Borrower
when a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance shall apply to each

 

46

--------------------------------------------------------------------------------


 

commercial Letter of Credit and, in either case, to the extent not inconsistent
with and if requested by any Borrower in the applicable Letter of Credit
Application, the laws of the State of New York.

 

(h)           Letter of Credit Fees.  The Company shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) for each standby and each commercial Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.16(a)(4), with the balance of such fee, if any, payable to the
applicable L/C Issuer for its own account.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.08.  Letter of
Credit Fees shall be (i) computed on a quarterly basis in arrears and (ii) due
and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Company shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, a fronting fee (i) with respect to each commercial
Letter of Credit, at the rate per annum specified in the Fee Letter computed on
the Dollar Equivalent of the amount of such Letter of Credit, and payable upon
the issuance thereof, (ii) with respect to any amendment of a commercial Letter
of Credit increasing the amount of such Letter of Credit, at a rate separately
agreed between the Company and such L/C Issuer, computed on the Dollar
Equivalent of the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit, at the
rate per annum specified in the Fee Letter computed on the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears.  Such fronting fee shall be due and payable on the
last Business Day of each March, June, September and December in respect of the
most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand.  For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.08.  In addition, the Company shall pay
directly to the applicable L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

 

47

--------------------------------------------------------------------------------


 

(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the L/C Issuers hereunder for any and all drawings under
such Letter of Credit.  The Company hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

2.04        Swingline Loans.

 

(a)           The Swingline Loans.  Subject to the terms and conditions set
forth herein, the Swingline Lender may, in its sole discretion and in reliance
upon the agreements of the other Lenders set forth in this Section 2.04, make
loans in Dollars (each such loan, a “Swingline Loan”) to the Company from time
to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swingline
Sublimit; provided, however, that such Swingline Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Committed Loans and L/C
Obligations of the Lender acting as Swingline Lender, may not exceed the amount
of such Lender’s Commitment; provided, further, that after giving effect to any
Swingline Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swingline Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Company shall not use the proceeds
of any Swingline Loan to refinance any outstanding Swingline Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow, and the Swingline Lender may make, in its sole discretion,
Swingline Loans, under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swingline Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swingline Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swingline Loan.  For the avoidance of doubt, the making of any Swingline
Loan by the Swingline Lender shall be in the sole and absolute discretion of the
Swingline Lender.

 

(b)           Borrowing Procedures.  Each Swingline Borrowing shall be made upon
the Company’s irrevocable notice to the Swingline Lender and the Administrative
Agent.  Each such notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day. 
Unless the Swingline Lender has received notice from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swingline Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 5.02 is not then satisfied, then, subject to

 

48

--------------------------------------------------------------------------------


 

the terms and conditions hereof, the Swingline Lender may, in its sole
discretion, not later than 3:00 p.m. on the borrowing date specified in such
Swingline Loan Notice, make the amount of its Swingline Loan available to the
Company at its office by crediting the account of the Company on the books of
the Swingline Lender in Same Day Funds.

 

(c)           Refinancing of Swingline Loans.

 

(1)           The Company agrees to repay all Swingline Loans within four
Business Days of demand therefor by the Swingline Lender.  Any such demand by
the Swingline Lender shall be in its sole and absolute discretion.  If the
Company fails to repay the Swingline Loans within four Business Days of demand
therefor, the Swingline Lender shall request, on behalf of the Company (which
hereby irrevocably authorizes the Swingline Lender to so request on its behalf),
that each Lender make a Base Rate Committed Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swingline Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 5.02.  The Swingline Lender shall furnish the
Company with a copy of the applicable Committed Loan Notice concurrently with
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in Same Day Funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(2), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Company in such amount.  The
Administrative Agent shall remit the funds so received to the Swingline Lender.

 

(2)           If for any reason any Swingline Loan cannot be refinanced by such
a Committed Borrowing in accordance with Section 2.04(c)(1), the request for
Base Rate Committed Loans submitted by the Swingline Lender as set forth herein
shall be deemed to be a request by the Swingline Lender that each of the Lenders
fund its risk participation in the relevant Swingline Loan and each Lender’s
payment to the Administrative Agent for the account of the Swingline Lender
pursuant to Section 2.04(c)(1) shall be deemed payment in respect of such
participation.

 

(3)           If any Lender fails to make available to the Administrative Agent
for the account of the Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(1), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the applicable Overnight Rate from
time to time in effect.  A certificate of the Swingline

 

49

--------------------------------------------------------------------------------


 

Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (3) shall be conclusive absent manifest
error.

 

(4)           Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the Company
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default or Event of Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans (but not its obligation to
fund a risk participation) pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay
Swingline Loans, together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(1)           At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Lender its Applicable Percentage of such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the Swingline Lender.

 

(2)           If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Swingline Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)           Interest for Account of Swingline Lender.  The Swingline Lender
shall be responsible for invoicing the Company for interest on the Swingline
Loans.  Until a Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swingline Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swingline Lender.

 

(f)            Payments Directly to Swingline Lender.  The Company shall make
all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender.

 

50

--------------------------------------------------------------------------------


 

2.05                        Prepayments.

 

(a)                                 Each Borrower may, upon notice from the
Company to the Administrative Agent, at any time or from time to time
voluntarily prepay Committed Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than (A) 11:00 a.m., Chicago time, three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(B) 11:00 a.m., London time, three Business Days (or four, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) 11:00 a.m., Chicago time, on the date of prepayment of Base Rate
Committed Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in
Dollars shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iv) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurocurrency Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.16, each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.

 

(b)                                 The Company may, upon notice to the
Swingline Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swingline Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Company, the Company
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

 

(c)                                  If, on any Calculation Date, (i) the
aggregate Dollar Equivalents of the Outstanding Amount of all Loans made in
Alternative Currencies exceeds an amount equal to 103% of the Alternative
Currency Sublimit or (ii) the Total Outstandings (including the Dollar
Equivalents of any Loan outstanding in a currency other than Dollars) exceed the
Aggregate Commitments, the Borrowers (A) may, notwithstanding Section 2.02(a),
(x) withdraw the Committed Loan Notice or Letter of Credit Application, if any
is in effect for a Borrowing on such Calculation Date,  or (y) amend the amount
or requested currency of any such Committed Loan Notice or Letter of Credit
Application, as applicable, (with the consent of the Administrative Agent, not
to be unreasonably withheld, and subject to changes to funding requirements
reasonably satisfactory to the Administrative Agent) and (B), to the extent
necessary, shall within four Business Days of such Calculation Date, without
notice or demand, repay (and, if such repayment does not eliminate such excess,
Cash Collateralize outstanding

 

51

--------------------------------------------------------------------------------


 

L/C Obligations) outstanding Loans made in one or more Alternative Currencies or
Dollars, as applicable, in an aggregate principal amount such that, after giving
effect to the actions taken in clause (A) above and such repayment (or
depositing Cash Collateral), the aggregate Dollar Equivalents of the Outstanding
Amount of Loans made in Alternative Currencies do not exceed the Alternative
Currency Sublimit and the Total Outstandings (including the Dollar Equivalents
of any Loan outstanding in a currency other than Dollars) do exceed the
Aggregate Commitments.  If for any reason the Outstanding Amount of all
Swingline Loans exceeds the Swingline Sublimit, the Company shall within two
Business Days prepay the Swingline Loans in aggregate amount equal to such
excess.

 

2.06                        Termination or Reduction of Commitments.

 

The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m., Chicago time, three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$500,000 in excess thereof, (iii) the Company shall not terminate or reduce the
Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Alternative Currency Sublimit, the Letter of Credit Sublimit or
the Swingline Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments.  The amount of any such
Aggregate Commitment reduction shall not be applied to the Alternative Currency
Sublimit, the Letter of Credit Sublimit or the Swingline Sublimit unless
otherwise specified by the Company.  Any reduction of the Aggregate Commitments
shall be applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

2.07                        Repayment of Loans.

 

(a)                                 Each Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans made to such
Borrower outstanding on such date.

 

(b)                                 The Company shall repay each Swingline Loan
on the earlier to occur of (i) the date within one (1) Business Day of demand
therefor by the Swingline Lender and (ii) the Maturity Date.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of
subsection (b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Committed Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the

 

52

--------------------------------------------------------------------------------


 

Applicable Rate; and (iii) each Swingline Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)                                 (1)                                 If any
amount payable by any Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(2)                                 Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.

 

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

 

(a)                                 Commitment Fee.  The Company shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee (the “Commitment Fee”) in Dollars equal
to the product of (i) Applicable Rate times (ii) the actual daily amount by
which the Aggregate Commitments exceed the sum of (y) the Outstanding Amount of
the Committed Loans and (z) the Outstanding Amount of L/C Obligations, subject
to adjustment as provided in Section 2.16.  The Commitment Fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date; provided, that (A) no Commitment Fee shall accrue on
the Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (B) any Commitment Fee accrued with respect to the
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Company so long as such Lender shall be a Defaulting Lender.  The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.  For purposes of
clarification, Swingline Loans shall not be considered outstanding for purposes
of determining the unused portion of the Aggregate Commitments.

 

(b)                                 Other Fees.  The Company shall pay to the
Joint Lead Arrangers and the Administrative Agent for their own respective
accounts, in Dollars, fees in the amounts and at the times specified in the Fee
Letter.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

53

--------------------------------------------------------------------------------


 

2.10                        Computation of Interest and Fees.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurocurrency
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or (i) in the case of interest in respect of Committed Loans
denominated in Sterling on the basis of a 365-day year and (ii) in the case of
any other Alternative Currencies as to which market practice differs from the
foregoing, in accordance with such market practice.  Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrowers and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of a Borrower,
deliver to such Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.08(a)(i).

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender to a Borrower made through the Administrative Agent,
such Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans to such
Borrower in addition to such accounts or records.  Each such Note shall (i) in
the case of Committed Loans, be in the form of Exhibit C (a “Revolving Note”)
and (ii) in the case of Swingline Loans, be in the form of Exhibit D (a
“Swingline Note”).  Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swingline Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such

 

54

--------------------------------------------------------------------------------


 

matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrowers shall be made without deduction for any counterclaim or setoff. 
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein.  Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein. 
Without limiting the generality of the foregoing, the Administrative Agent may,
to the extent permitted by applicable Law, require that any payments due under
this Agreement be made in the United States.  If, for any reason, any Borrower
is prohibited by any Law from making any required payment hereunder in an
Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)                                 (1)                                 Funding
by Lenders; Presumption by Administrative Agent.  Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Committed Borrowing of Eurocurrency Rate Loans (or, in the case of any Committed
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Committed
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Committed Borrowing, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount.  In such event, if
a Lender has not in fact made its share of the applicable Committed Borrowing
available to the Administrative Agent, then the applicable Lender agrees to pay
to the Administrative Agent forthwith on demand such corresponding amount in
Same Day Funds with interest thereon, for each day from and including the date
such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.  If such Lender’s
share of the

 

55

--------------------------------------------------------------------------------


 

applicable Committed Borrowing is not made available to the Administrative Agent
by such Lender within three Business Days of the date such amount is made
available to the applicable Borrower, the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to Base Rate Loans hereunder, on demand, from the applicable
Borrower.  If such Lender pays its share of the applicable Committed Borrowing
to the Administrative Agent, then the amount so paid shall constitute such
Lender’s Committed Loan included in such Committed Borrowing.  Any payment by
such Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(2)                                 Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable L/C Issuer, as the case may be, the amount due.  In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the applicable L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender to any Borrower as provided in the foregoing provisions
of this Article II, and such funds are not made available to such Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article V are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall promptly return such funds (in
like funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 11.04(c) are several and not joint.  The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any

 

56

--------------------------------------------------------------------------------


 

Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

2.13                        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swingline Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swingline Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

 

(1)                                 if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(2)                                 the provisions of this Section shall not be
construed to apply to (x) any payment made by or on behalf of a Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.15 or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Committed Loans or subparticipations in
L/C Obligations or Swingline Loans to any assignee or participant, other than an
assignment, participation or subparticipation to the Company or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        Designated Borrowers.

 

(a)                                 The Company may at any time, upon not less
than ten Business Days’ notice from the Company to the Administrative Agent,
designate any additional Wholly Owned Subsidiary of the Company (an “Applicant
Borrower”) as a Designated Borrower to receive Loans hereunder by delivering to
the Administrative Agent (which shall promptly deliver counterparts thereof to
each Lender) a duly executed notice and agreement in substantially the form of
Exhibit H (a “Designated Borrower Request and Assumption Agreement”).  The
parties hereto

 

57

--------------------------------------------------------------------------------


 

acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein, (A) the Administrative Agent
and the Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope satisfactory to the Administrative Agent, as may be required
by the Administrative Agent and the Lenders in their sole discretion, and Notes
signed by such new Borrowers to the extent any Lenders so request, (B) the
Lenders shall have received satisfactory documentation and information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act, (C) each Lender shall have met all necessary regulatory and licensing
requirements and internal policy requirements and shall be legally permitted to
make loans in the jurisdiction in which such Applicant Borrower is organized and
(D) lending to such Applicant Borrower will not cause any administrative or
operational issues for such Lender.  If the Administrative Agent and each of the
Lenders agree that an Applicant Borrower shall be entitled to receive Loans
hereunder, then promptly following satisfaction of the foregoing requirements,
the Administrative Agent shall send a notice in substantially the form of
Exhibit I (a “Designated Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Committed Loan Notice or Letter of Credit Application may be
submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.  As soon as practicable after receiving
notice from the Company or the Administrative Agent of the Company’s intent to
designate an Applicant Borrower, and in any event at least five Business Days
prior to the delivery of an executed Designated Borrower Request and Assumption
Agreement to the Administrative Agent, if any Lender has determined that such
Applicant Borrower has not satisfied the requirements described in clauses
(A) through (D) above, such Lender (a “Protesting Lender”) shall so notify the
Company and the Administrative Agent in writing of such determination.  With
respect to each Protesting Lender, the Company shall, effective on or before the
date that such Applicant Borrower shall have the right to borrow hereunder,
either (i) substitute such Protesting Lender in accordance with the provisions
of Section 11.13 hereof or (ii) cancel the request to designate such Subsidiary
as a “Designated Borrower” hereunder.

 

(b)                                 The Obligations of the Company and each
Designated Borrower that is a Domestic Subsidiary shall be joint and several in
nature (except that the liability of any Excluded Domestic Subsidiary that is a
Designated Borrower shall be several in nature) regardless of which such Person
actually receives Credit Extensions hereunder or the amount of such Credit
Extensions received or the manner in which the Administrative Agent or any
Lender accounts for such Credit Extensions on its books and records.  Each of
the obligations of the Company and each Designated Borrower that is a Domestic
Subsidiary with respect to Credit Extensions made to it, and each such
Borrower’s obligations arising as a result of the joint and several liability
(if any) of such Borrower hereunder, with respect to Credit Extensions made to
and other Obligations owing by the Company and the other Borrowers that are
Domestic Subsidiaries hereunder, shall be separate and distinct obligations, but
all such obligations shall be primary obligations of each such Borrower.

 

58

--------------------------------------------------------------------------------


 

(c)                                  The Obligations of the Designated Borrowers
that are Foreign Subsidiaries shall be joint and several in nature (unless such
joint and several liability (i) shall result in adverse tax consequences to any
Borrower or (ii) is not permitted by any Law applicable to such Designated
Borrower, in which either such case, the liability of such Designated Borrower
shall be several in nature) regardless of which such Person actually receives
Credit Extensions hereunder or the amount of such Credit Extensions received or
the manner in which the Administrative Agent or any Lender accounts for such
Credit Extensions on its books and records.  Each of the obligations of each
Designated Borrower that is a Foreign Subsidiary with respect to Credit
Extensions made to it, and each such Borrower’s obligations arising as a result
of the joint and several liability (if any) of such Borrower hereunder, with
respect to Credit Extensions made to and other Obligations owing by the other
Borrowers that are Foreign Subsidiaries hereunder, shall be separate and
distinct obligations, but all such obligations shall be primary obligations of
each such Borrower.

 

(d)                                 Each Subsidiary of the Company that is or
becomes a “Designated Borrower” pursuant to this Section 2.14 hereby irrevocably
appoints the Company as its agent for all purposes relevant to this Agreement
and each of the other Loan Documents, including (i) the giving and receipt of
notices, (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto, and (iii) the
receipt of the proceeds of any Loans made by the Lenders, to any such Designated
Borrower hereunder.  Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein.  Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

 

(e)                                  The Company may from time to time, upon not
less than ten Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such, provided that
there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination.  The Administrative Agent will
promptly notify the Lenders of any such termination of a Designated Borrower’s
status.

 

2.15                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Upon the
request of the Administrative Agent or the applicable L/C Issuer (i) if such L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations.  At any time that there
shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, an L/C Issuer or the Swingline Lender, the Borrowers shall
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.16(a)(4) and any
Cash Collateral provided by the Defaulting Lender).

 

59

--------------------------------------------------------------------------------


 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at the
Administrative Agent.  Each Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, each L/C
Issuer and the Lenders (including the Swingline Lender) and agrees to maintain,
a first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.15 or Sections 2.03, 2.04, 2.05, 2.16 or 9.02 in respect of
Letters of Credit or Swingline Loans shall be held and applied in satisfaction
of the specific L/C Obligations, Swingline Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.15 may be otherwise applied in accordance with Section 9.03) and
(y) the Person providing Cash Collateral and the applicable L/C Issuer or the
Swingline Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.16                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(1)                                 Waivers and Amendment.  The Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 11.01.

 

60

--------------------------------------------------------------------------------


 

(2)                                 Reallocation of Payments.  Any payment of
principal, interest, fees or other amount received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article IX or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuers or Swingline Lender hereunder; third, if so determined by the
Administrative Agent or requested by any L/C Issuer or Swingline Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swingline Loan or Letter of Credit; fourth, as the
Company may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuers or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 5.02 were satisfied or waived, such payment shall be applied
solely to the pay the Loans of, and L/C Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(2) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(3)                                 Certain Fees.  The Defaulting Lender
(x) shall not be entitled to receive any Commitment Fee pursuant to
Section 2.09(a) for any period during which such Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in
Section 2.03(h).

 

(4)                                 Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund

 

61

--------------------------------------------------------------------------------


 

participations in Letters of Credit or Swingline Loans pursuant to Sections 2.03
and 2.04, the “Applicable Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (x) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (y) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of that Lender.

 

(b)                                 Defaulting Lender Cure.  If the Company, the
Administrative Agent, Swingline Lender and each L/C Issuer agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Committed
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.16(a)(4)), whereupon
that Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.

 

2.17                        Maturity Date Extension.

 

(a)         Requests for Extension.  The Company may, by notice, in writing, to
the Administrative Agent (which shall promptly notify the Lenders) during the
60-day period commencing on the date that is the first day after each
anniversary of the Closing Date, request that each Lender extend such Lender’s
Maturity Date for an additional year from the Maturity Date then in effect
hereunder (such date, the “Existing Maturity Date”, and such request, an
“Extension Request”); provided that (1) no more than one Extension Request may
be made during any twelve-month period and (2) no more than two Extension
Requests may be made after the Closing Date.

 

(b)         Lender Elections to Extend.  Each Lender, in its sole discretion,
shall advise the Administrative Agent whether or not such Lender agrees to such
extension.  If a Lender agrees to such extension (an “Extending Lender”), it
shall notify the Administrative Agent, in writing, of its decision to do so not
more than 30 days after the date of such Extension Request.  A Lender that
determines not to so extend its Commitment shall so notify the Administrative
Agent promptly after making such determination and is herein called a
“Non-Extending Lender”.  If a Lender does not give timely notice to the
Administrative Agent of whether or not such Lender agrees to such extension, it
shall be deemed to be a Non-Extending Lender; provided that any Non-Extending
Lender may, with the consent of the Company, the Swingline Lender, each

 

62

--------------------------------------------------------------------------------


 

L/C Issuer and the Administrative Agent (such consent of the Administrative
Agent not to be unreasonably withheld, conditioned or delayed), subsequently
become an Extending Lender by notice to the Administrative Agent and the
Company.

 

(c)          Notification by Administrative Agent.  The Administrative Agent
shall notify the Company promptly of each Lender’s determination.

 

(d)         Additional Commitment Lenders.  If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date
shall be more than 50% of the aggregate amount of the Commitments in effect
immediately prior to the date of the Extension Request, the Company shall have
the right within 45 days of the date of such Extension Request, at its own
expense, to require any Non-Extending Lender to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in
Section 11.06) all its interests, rights and obligations under this Agreement to
one or more banks or other financial institutions identified to the
Non-Extending Lender, which may include any Lender (each an “Additional
Lender”); provided that (x) such Additional Lender shall be subject to the
approval of the Swingline Lender, each L/C Issuer and, if such Additional Lender
is not already a Lender hereunder, the Administrative Agent (such approval not
to be unreasonably withheld); (y) such assignment shall become effective as of
the date of the extension of the Maturity Date of the Extending Lenders as
provided in Section 2.17(e); and (z) the Additional Lender shall pay to such
Non-Extending Lender in immediately available funds on the effective date of
such assignment the principal of, and interest accrued to the date of payment
on, the Loans made by it hereunder and all other amounts accrued for its account
or owed to it hereunder.

 

(e)          Minimum Extension Requirement.  If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date
shall be more than 50% of the aggregate amount of the Commitments in effect
immediately prior to the date of the Extension Request, then, upon the Company’s
election and prompt notification to the Administrative Agent, effective as of
such date, the Maturity Date of each Extending Lender and of each Additional
Lender shall be extended to the date falling one year after the Existing
Maturity Date (except that, if such date is not a Business Day, such Maturity
Date as so extended shall be the immediately preceding Business Day) and each
Additional Lender shall thereupon become a “Lender” for all purposes of this
Agreement.  In the event of any such extension, the Commitment of each
Non-Extending Lender that has not been replaced as provided in
Section 2.17(d) shall terminate on the Maturity Date in effect prior to any such
extension and the outstanding principal balance of all Loans and other amounts
payable hereunder to such Non-Extending Lender shall become due and payable on
such Maturity Date and the total Commitments of the Lenders hereunder shall be
reduced by the Commitments of the Non-Extending Lenders so terminated on such
Maturity Date.

 

(f)                                   Conditions to Effectiveness of
Extensions.  Notwithstanding the foregoing, the extension of the Maturity Date
pursuant to this Section shall not be effective with respect to any Lender
unless (i) no Default or Event of Default has occurred and is continuing on the
date of such extension and after giving effect thereto; and (ii) the
representations and warranties of the Company contained in Article VI and the
other Loan Documents are true and correct in all material respects (except to
the extent such representations and warranties are qualified by materiality in
which case such representations and warranties shall be true in all respects) on
and

 

63

--------------------------------------------------------------------------------


 

as of the date of the date of such extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.17(f), the representations and
warranties contained in subsections (a) and (b) of Section 6.03 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01.  As a condition precedent to each such
extension, the Company shall deliver to the Administrative Agent a certificate
dated as of the date of such extension and signed by a Responsible Officer of
the Company certifying as to compliance with this Section 2.17(f).

 

(g)                                  Effect of Maturity Date Extensions.  If the
Maturity Date in respect of any tranche of Commitments occurs prior to the
expiration of any Letter of Credit, then (i) if one or more other tranches of
Commitments in respect of which the Maturity Date shall not have occurred are
then in effect, (x) outstanding Loans shall be repaid pursuant to Section 2.05
on such Maturity Date in an amount sufficient to permit the reallocation of the
L/C Obligations relating to the outstanding Letters of Credit contemplated by
clause (y) below and (y) such Letters of Credit shall automatically be deemed to
have been issued (including for purposes of the obligations of the Lenders to
purchase participations therein and to make Loans and payments in respect
thereof pursuant to Section 2.03(b) under (and ratably participated in by
Lenders pursuant to) the Commitments in respect of such non-terminating tranches
up to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Commitments thereunder at such time (it being understood that (A) the
participations therein of Lenders under the maturing tranche shall be
correspondingly released and (B) no partial face amount of any Letter of Credit
may be so reallocated) and (ii) to the extent not reallocated pursuant to the
immediately preceding clause (i), but without limiting the obligations with
respect thereto, the Borrowers shall 100% cash collateralize, back-stop with a
satisfactory letter of credit issued by a financial institution satisfactory to
the applicable L/C Issuer and the Administrative Agent or otherwise
collateralize to the satisfaction of such L/C Issuer and the Administrative
Agent the then undrawn and unexpired amount of any such Letter of Credit
(without limiting the Borrowers’ obligations in respect of payments made by an
L/C Issuer pursuant to a Letter of Credit).  If, for any reason, such cash
collateral, backstop or other collateral is not provided or the reallocation
does not occur, the Lenders under the maturing tranche shall continue to be
responsible for their participating interests in the Letters of Credit; provided
that, notwithstanding anything to the contrary contained herein, upon any
subsequent repayment of the Loans, the reallocation set forth in clause
(i) shall automatically occur, and the Lenders under the matured tranche shall
be correspondingly released, to the extent of such repayment (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated).  Except to the extent of reallocations of participations pursuant
to clause (i) of the second preceding sentence, the occurrence of a Maturity
Date with respect to a given tranche of Commitments shall have no effect upon
(and shall not diminish) the percentage participations of the Lenders in any
Letter of Credit issued before such Maturity Date.  Commencing with the Maturity
Date of any tranche of Commitments, the sublimit for Letters of Credit under any
tranche of Commitments that has not so then matured shall be as agreed with the
Lenders under such extended tranche; provided that in no event shall such
sublimit be less than the sum of (x) the L/C Obligations of the Lenders under
such extended tranche immediately prior to such Maturity Date and (y) the face
amount of the Letters of Credit reallocated to such extended tranche pursuant to
clause (i) above (assuming Loans are repaid in accordance with clause (i)(x)).

 

64

--------------------------------------------------------------------------------


 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.01), the amounts received with respect to this
Agreement or any other Loan Document equal the sum which would have been
received had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for Other Taxes paid or payable by it.

 

(c)                                  Indemnification by the Borrowers.  Each
Loan Party shall jointly and severally indemnify each Credit Party, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) paid or payable by such Credit Party or
required to be withheld or deducted from a payment to such Credit Party, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to a Borrower by a Lender or an
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or an L/C Issuer, shall be
conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 3.01, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments hereunder or under any other Loan Document shall deliver to the Company
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will

 

65

--------------------------------------------------------------------------------


 

permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything contrary to the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 3.01(e)(ii)(A), (ii)(B), and
(iv) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  Each Lender and the Administrative Agent
agrees that if any form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Company and the Administrative Agent (if
applicable) in writing of (i) its legal inability to do so or (ii) its
determination that it is no longer in a position to provide any previously
delivered certificate or form.

 

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall, to the extent legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of Internal Revenue Service (“IRS”)
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B) any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to Company and the Administrative Agent (in such
number of copies as shall be reasonably requested by the recipient) on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Lender claiming the
benefits of an income tax treaty to which the United States is a party, properly
completed and duly executed copies of IRS Form W-8BEN or W-8BEN-E (or any
subsequent versions thereof or successors thereto) establishing an exemption
from, or reduction of, U.S. federal withholding Tax (x) pursuant to the
“interest” article of such tax treaty with respect to payments of interest under
any Loan Document, and (y) pursuant to the “business profits” or “other income”
article of such tax treaty with respect to any other applicable payments under
any Loan Document,

 

(2)                                 properly completed and duly executed copies
of IRS Form W-8ECI (or any subsequent versions thereof or successors thereto)
claiming an exemption for effectively connected income,

 

(3)                                 in the case of a Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Internal Revenue Code, (x) a certificate to the effect

 

66

--------------------------------------------------------------------------------


 

that such Lender is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Internal
Revenue Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance Certificate”)
and (y) duly completed copies of IRS Form W-8BEN or W-8BEN-E (or any subsequent
versions thereof or successors thereto), or

 

(4)                                 to the extent a Lender is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
W-8BEN, W-8BEN-E, or W-9, a U.S. Tax Compliance Certificate and/or other
certification documents, as applicable, from each beneficial owner; provided
that if the Lender is a partnership and one or more direct or indirect partners
of such Lender are claiming the portfolio interest exemption, such Lender may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner.

 

(iii)                               Any Lender that is not a U.S. Person shall,
to the extent it is legally entitled to do so, deliver to Company and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company or the Administrative Agent) any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax properly completed and duly executed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Administrative Agent to determine the withholding or deduction
required to be made.

 

(iv)                              If a payment made to a Lender under this
Agreement or any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender shall deliver
to the Company and the Administrative Agent, at the time or times prescribed by
law and at such time or times reasonably requested by the Company and the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Company and the
Administrative Agent, as may be necessary for each of the Company and the
Administrative Agent, to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 3.01(e)(iv), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(f)                                   Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or any L/C Issuer determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the

 

67

--------------------------------------------------------------------------------


 

Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or any L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Borrower or any other Person.

 

(g)                                  For purposes of determining withholding
Taxes imposed under FATCA, from and after the Closing Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

(h)                                 Each party’s obligations under this
Section 3.01 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under the Loan Documents.

 

3.02                        Illegality.

 

If any Lender determines that as a result of any Change in Law it becomes
unlawful, or any Governmental Authority asserts that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Committed Loans to Eurocurrency Rate Loans, shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all such Eurocurrency Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such

 

68

--------------------------------------------------------------------------------


 

Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate.  Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan or
(b) the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Company and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

 

3.04                        Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(1)                                 impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e), other than as set forth below) or any L/C
Issuer;

 

(2)                                 subject any Lender or any L/C Issuer to any
Taxes (other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans,
loan principal, letters of credit, commitments, or other Obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

69

--------------------------------------------------------------------------------


 

(3)                                 impose on any Lender or any L/C Issuer any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, by an amount which such Lender deems to be material in its sole
discretion, of making or maintaining any Loan the interest on which is
determined by reference to the Eurocurrency Rate (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
L/C Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such L/C Issuer’s capital or on the capital of such Lender’s or such L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy or liquidity), by an amount deemed by such Lender to be
material in its sole discretion then from time to time the Company will pay (or
cause the applicable Designated Borrower to pay) to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section,
showing the calculation thereof, in reasonable detail, and delivered to the
Company shall be conclusive absent manifest error.  The Company shall pay (or
cause the applicable Designated Borrower to pay) such Lender or such L/C Issuer,
as the case may be, the amount shown as due on any such certificate within 10
days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
no Borrower shall be required to compensate a Lender or an L/C Issuer pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 120 days prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies the

 

70

--------------------------------------------------------------------------------


 

Company of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e)           Additional Reserve Requirements.  The Company shall pay (or cause
the applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender.  If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

 

3.05        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower; or

 

(c)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;

 

including any loss of any foreign exchange losses and any loss or expense (but
excluding loss of margin) arising from the liquidation or reemployment of funds
obtained by it to maintain such

 

71

--------------------------------------------------------------------------------


 

Loan, from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Company hereby agrees to pay
(or to cause the applicable Designated Borrower to pay) all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives notice pursuant to Section 3.02, the
Company may replace such Lender in accordance with Section 11.13.

 

3.07        Survival.

 

All of the Borrowers’ obligations under Sections 3.01, 3.02, 3.04 and 3.05 shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

 

ARTICLE IV
GUARANTY

 

4.01        The Guaranty.

 

(a)           Each of the Subsidiary Guarantors hereby jointly and severally
guarantees to each Lender and the Administrative Agent as hereinafter provided,
as primary obligor and not as surety, the prompt payment of the Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof.  The Subsidiary Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a

 

72

--------------------------------------------------------------------------------


 

mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Subsidiary Guarantors will, jointly and severally, promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Obligations, the same will
be promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

 

(b)           The Company hereby guarantees to each Lender and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Designated Borrower Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.  The Company hereby further agrees that if any of the Designated
Borrower Obligations are not paid in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Company will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Designated Borrower Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.

 

(c)           Notwithstanding any provision to the contrary contained herein or
in any other of the Loan Documents, the obligations of each Guarantor under this
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under the Debtor Relief Laws or any comparable provisions of any
applicable state law.

 

4.02        Obligations Unconditional.

 

(a)           The obligations of the Subsidiary Guarantors under
Section 4.01(a) are joint and several, irrevocable, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02(a) that the
obligations of the Subsidiary Guarantors hereunder shall be absolute and
unconditional under any and all circumstances.  Each Subsidiary Guarantor agrees
that such Subsidiary Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Company or any other Subsidiary
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been Fully Satisfied.

 

(b)           The obligations of the Company under Section 4.01(b) are
irrevocable, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Designated Borrower Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or

 

73

--------------------------------------------------------------------------------


 

equitable discharge or defense of a surety or guarantor, it being the intent of
this Section 4.02(b) that the obligations of the Company hereunder shall be
absolute and unconditional under any and all circumstances.  The Company agrees
that  it shall have no right of subrogation, indemnity, reimbursement or
contribution against the any Designated Borrower for amounts paid under this
Article IV until such time as the Designated Borrower Obligations have been
Fully Satisfied.

 

(c)           Without limiting the generality of the foregoing subsections
(a) and (b), it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:

 

(1)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;

 

(2)           any of the acts mentioned in any of the provisions of any of the
Loan Documents  or any other agreement or instrument referred to in the Loan
Documents shall be done or omitted;

 

(3)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or any other agreement or
instrument referred to in the Loan Documents shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with; or

 

(4)           any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents or any other agreement or instrument referred to in the Loan
Documents or against any other Person under any other guarantee of, or security
for, any of the Obligations.

 

4.03        Reinstatement.

 

(a)           The obligations of the Subsidiary Guarantors under this Article IV
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Subsidiary Guarantor agrees that it will indemnify the Administrative Agent
and each Lender on demand for all reasonable costs and expenses (including,
without limitation, fees and expenses of counsel) incurred by the Administrative
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in

 

74

--------------------------------------------------------------------------------


 

defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

 

(b)           The obligations of the Company under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Designated Borrower Obligations is
rescinded or must be otherwise restored by any holder of any of the Designated
Borrower Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Company agrees that it will indemnify the
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 

4.04        Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05        Remedies.

 

(a)           The Subsidiary Guarantors agree that, to the fullest extent
permitted by law, as between the Subsidiary Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 9.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Section 9.02) for purposes of Section 4.01(a) notwithstanding
any stay, injunction or other prohibition preventing such declaration (or
preventing the Obligations from becoming automatically due and payable) as
against any other Person and that, in the event of such declaration (or the
Obligations being deemed to have become automatically due and payable), the
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of
Section 4.01(a).

 

(b)           The Company agrees that, to the fullest extent permitted by law,
as between the Company, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, the Designated Borrower Obligations may be declared
to be forthwith due and payable as provided in Section 9.02 (and shall be deemed
to have become automatically due and payable in the circumstances provided in
said Section 9.02) for purposes of Section 4.01(b) notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Designated Borrower Obligations from becoming automatically due and payable) as
against any other Person and that, in the event of such declaration (or the
Designated Borrower Obligations being deemed to have become automatically due
and payable), the Designated Borrower Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Company for purposes of Section 4.01(b).

 

75

--------------------------------------------------------------------------------


 

4.06        Rights of Contribution.

 

The Subsidiary Guarantors hereby agree as among themselves that, in connection
with payments made hereunder, each Subsidiary Guarantor shall have a right of
contribution from each other Subsidiary Guarantor in accordance with applicable
Law.  Such contribution rights shall be subordinate and subject in right of
payment to the Obligations until such time as the Obligations have been Fully
Satisfied, and none of the Subsidiary Guarantors shall exercise any such
contribution rights until the Obligations have been Fully Satisfied.

 

4.07        Guarantee of Payment; Continuing Guarantee.

 

(a)           The guarantee given by the Subsidiary Guarantors in this
Article IV is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising.

 

(b)           The guarantee given by the Company in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Designated Borrower Obligations whenever arising.

 

ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01        Conditions of Initial Credit Extension.  The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder and the
effectiveness of the Commitments hereunder is subject to satisfaction of the
following conditions precedent on the Closing Date:

 

(a)           Receipt by the Administrative Agent of the following:

 

(1)           executed counterparts of this Agreement and the other Loan
Documents, each properly executed by a Responsible Officer of the signing Loan
Party and, in the case of this Agreement, by each Lender;

 

(2)           copies of the Organizational Documents of each Loan Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;

 

(3)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(4)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Company and each Subsidiary Guarantor is validly existing, in good
standing and qualified to engage in business in its jurisdiction of formation;

 

76

--------------------------------------------------------------------------------


 

(5)           a favorable opinion of (i) Pillsbury Winthrop Shaw Pittman LLP,
special counsel to the Loan Parties, (ii) Robertsons Solicitors, special Hong
Kong counsel to the Loan Parties and (iii) Edward C. Wetmore, general counsel
for the Company, each addressed to the Administrative Agent and each Lender
party to this Agreement on the Closing Date;

 

(6)           a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 5.02(a) and (b) have
been satisfied; and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and

 

(7)           evidence that the Existing Credit Agreement has been or
concurrently with the Closing Date is being terminated, all loans thereunder
shall have been repaid and all Liens securing obligations under the Existing
Credit Agreement have been or concurrently with the Closing Date are being
released; and

 

(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.

 

(c)           Unless waived by the Administrative Agent, the Company shall have
paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date.

 

5.02        Conditions to all Credit Extensions.

 

The obligation of each Lender and each L/C Issuer to honor any Request for
Credit Extension (other than a Committed Loan Notice requesting only a
conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

 

(a)           The representations and warranties of the Company and each other
Loan Party contained in Article VI or any other Loan Document or which are
contained in any document furnished at any time under or in connection herewith
or therewith (except, other than on the Closing Date, the representations set
forth in Sections 6.04 and 6.06), shall be true and correct in all material
respects (except to the extent such representations and warranties are qualified
by materiality in which case such representations and warranties shall be true
in all respects) on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date.

 

(b)           No Default or Event of Default has occurred and is continuing, or
would result from such proposed Credit Extension or the application of the
proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the applicable L/C
Issuer or the Swingline Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

77

--------------------------------------------------------------------------------


 

(d)           If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.14 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.

 

(e)           In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent (in the case of any Loans to be denominated in an Alternative Currency) or
the applicable L/C Issuer (in the case of any Letter of Credit to be denominated
in an Alternative Currency) would make it impracticable for such Credit
Extension to be denominated in the relevant Alternative Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by any Borrower shall be deemed to be a
representation and warranty that the conditions specified in
Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans, to induce the L/C Issuers to issue Letters of Credit and to induce other
Lenders to purchase participations therein, the Borrowers represent and warrant
to each Lender, on the date of this Agreement, on each date of any Credit
Extension, that the following statements are true, correct and complete:

 

6.01        Existence, Qualification and Power.

 

(a)           Each Loan Party (i) is a corporation, partnership, trust or
limited liability company duly organized, validly existing and in good standing
under the Laws of its jurisdiction of organization and (ii) has all requisite
power and authority to own and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.  Each Loan Party has
all requisite power and authority to enter into the Loan Documents to which it
is a party and to carry out the transactions contemplated thereby.

 

(b)           Each Loan Party is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, except to the extent that the failure to
be so qualified or in good standing has not had and will not have a Material
Adverse Effect.

 

(c)           All of the Subsidiaries of the Company as of the Closing Date and
their jurisdictions of organization are identified in Schedule 6.01(c) annexed
hereto.  The Equity Interests of each of the Subsidiaries of the Company
identified in Schedule 6.01(c) annexed hereto is duly authorized, validly
issued, fully paid and nonassessable and none of the capital stock constitutes
Margin Stock.  Schedule 6.01(c) annexed hereto correctly sets forth, as of the
Closing Date, the ownership interest of the Company and each of its Subsidiaries
in each of the

 

78

--------------------------------------------------------------------------------


 

Subsidiaries of the Company identified therein.  To the best knowledge of the
Company, each Material Subsidiary as of the Closing Date has been so designated
on said Schedule 6.01(c).

 

6.02        Authorization; No Contravention.

 

(a)           The execution, delivery and performance of the Loan Documents have
been duly authorized by all necessary corporate action on the part of each Loan
Party that is a party thereto.

 

(b)           The execution, delivery and performance by Loan Parties of the
Loan Documents to which they are parties and the consummation of the
transactions contemplated by the Loan Documents do not and will not (i) violate
any provision of any material law or any material governmental rule or
regulation applicable to the Company or any of its Material Subsidiaries or any
other Loan Party, the Organizational Documents of the Company or any of its
Subsidiaries, or any material order, judgment or decree of any court or other
agency of government binding on the Company or any of its Material Subsidiaries
or any other Loan Party, (ii) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of the Company or any of its Material Subsidiaries or any other Loan
Party, or (iii) result in or require the creation or imposition of any Lien
under any such Contractual Obligation upon any of the properties or assets of
the Company or any of its Subsidiaries.

 

(c)           The execution, delivery and performance by the Loan Parties of the
Loan Documents to which they are parties and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other governmental authority or regulatory
body except any thereof that have been obtained and are in full force and
effect.

 

(d)           Each of the Loan Documents has been duly executed and delivered by
each Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

6.03        Financial Statements.

 

The Audited Financial Statements (i) were prepared in conformity with GAAP,
except as otherwise noted therein and (ii) fairly present, in all material
respects, the financial position (on a consolidated basis) of the entities
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows (on a consolidated basis) of the
entities described therein for each of the periods then ended.

 

6.04        No Material Adverse Effect.

 

Since December 31, 2015, no event or change has occurred that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect.

 

79

--------------------------------------------------------------------------------


 

6.05        Ownership of Property; Liens.

 

The Company and each of its Subsidiaries have good title to, or leasehold
interests in, all properties that are necessary for the conduct of their
respective businesses as now conducted and as proposed to be conducted, free and
clear of all Liens (other than Permitted Liens), except where the failure to
have such good title or leasehold interests could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.06        Litigation.

 

Except as set forth in Schedule 6.06 annexed hereto, there are no actions,
suits, proceedings, arbitrations or governmental investigations (whether or not
purportedly on behalf of the Company or any of its Subsidiaries) at law or in
equity, or before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign (including any Environmental Claims) that are pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries that, individually or in the aggregate (taking into
consideration, among other things, the ability of the Company and its
Subsidiaries to obtain indemnification in respect thereof from Persons that are
willing and able to honor any existing indemnification obligations with respect
thereto), could reasonably be expected to result in a Material Adverse Effect.

 

6.07        Taxes.

 

Each of the Company, each of its Subsidiaries and each other corporation (each a
“Consolidated Corporation”) with whom the Company or any of its Subsidiaries
joins in the filing of a consolidated return has filed all Federal income tax
returns and other material tax returns and reports, domestic and foreign,
required to be filed by it, and has paid all material taxes, assessments, fees
and other governmental charges levied or imposed upon it or its respective
properties, income or assets to the extent the same have become due and payable,
except those which are not yet delinquent or which are being contested in good
faith.  Each of the Company, each of its Subsidiaries and each Consolidated
Corporation has paid, or has provided adequate reserves (in the good faith
judgment of the management of the Company) in accordance with GAAP (or, in the
case of a Foreign Subsidiary, appropriate reserves under generally accepted
accounting principles in the applicable jurisdiction), for the payment of, all
such material taxes, assessments, fees and charges relating to all prior taxable
years and the current taxable year of the Company, each of its Subsidiaries and
each Consolidated Corporation.  To the best knowledge of the Company, there is
no proposed tax assessment against the Company, any of its Subsidiaries or any
Consolidated Corporation that could reasonably be expected to have a Material
Adverse Effect.

 

6.08        Government Regulation.

 

Neither the making of any extension of credit hereunder, nor the use of any of
the proceeds thereof, will violate the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.  None of the Company, any
Person Controlling the Company, or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

80

--------------------------------------------------------------------------------


 

6.09        Employee Benefit Plans.

 

(a)           The Company and each of its Subsidiaries is in compliance with all
applicable provisions of ERISA, the Internal Revenue Code and other applicable
federal, state or foreign law with respect to each Plan, and has performed all
of its obligations under each Plan, except to the extent that failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  The Company, each of its Subsidiaries and each ERISA
Affiliate has made all required contributions to any Plan subject to Section 412
or Section 430 of the Internal Revenue Code, except to the extent that a failure
to do so could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(b)           There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan which, individually or in the aggregate, have
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan is in “at risk status” as defined in
Section 430(i)(4) of the Internal Revenue Code, except to the extent such status
could not reasonably be expected to have a Material Adverse Effect if such
Pension Plan or Pension Plans were then terminated, unless such Pension Plan is
not reasonably likely to be terminated; and (iii) neither the Company nor any of
its Subsidiaries nor any ERISA Affiliate has engaged in a transaction that could
be subject to Section 4069 or 4212(c) of ERISA that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

6.10        Environmental Protection.

 

The Company and each of its Subsidiaries is in compliance with all applicable
Environmental Laws in respect of the conduct of its business and the ownership
of its property, except such noncompliance as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Without
limiting the effect of the preceding sentence:

 

(a)           neither the Company nor any of its Subsidiaries has received a
complaint, order, citation, notice or other written communication with respect
to the existence or alleged existence of a violation of, or liability arising
under, any Environmental Law, the outcome of which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; and

 

(b)           to the best of the Company’s knowledge, there are no
environmental, health or safety conditions, in each case relating to exposure
to, or release or threatened release of, Hazardous Materials existing or
reasonably expected to exist at any real property owned, operated or leased by
the Company or any of its Subsidiaries, including off-site waste treatment or
disposal facilities used by the Company or its Subsidiaries, which could
reasonably be expected to require any construction or other capital costs or
clean-up obligations to be incurred prior to the Maturity Date in order to
assure compliance with any applicable Environmental Law, including provisions
regarding clean-up, to the extent that any of such conditions, construction or
other capital costs or clean-up obligations, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

81

--------------------------------------------------------------------------------


 

6.11        Disclosure.

 

All factual information (taken as a whole) furnished by or on behalf of the
Company or any of its Subsidiaries to the Administrative Agent or any Lender in
writing on or before the Closing Date (including any such information contained
in the Confidential Information Memorandum or in any Loan Document or any other
document, certificate or written statement furnished to the Lenders by or on
behalf of the Company or any of its Subsidiaries) for use in connection with the
transactions contemplated by this Agreement is true and correct in all material
respects and does not omit to state a material fact necessary in order to make
the statements contained herein and therein, taken as a whole, not misleading at
such time in light of the circumstances in which the same were made, it being
understood that, for purposes of this Section 6.11, such factual information
does not include projections and pro forma financial information.  Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by the Company to be
reasonable at the time made, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.

 

6.12        Representations as to Foreign Obligors.

 

The Company and each Foreign Obligor represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)           Such Foreign Obligor is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts. 
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

 

(b)           The Applicable Foreign Obligor Documents are in proper legal form
under the Laws of the jurisdiction in which such Foreign Obligor is organized
and existing for the enforcement thereof against such Foreign Obligor under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be

 

82

--------------------------------------------------------------------------------


 

made until the Applicable Foreign Obligor Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.

 

(c)           There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.

 

(d)           The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

6.13        Anti-Corruption Laws and Sanctions.

 

The Company has implemented, maintains in effect and enforces policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Company, its Subsidiaries and their
respective officers and directors and to the knowledge of the Company its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in the Company being designated as a
Sanctioned Person.  None of (a) the Company, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of the
Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will, to the best
knowledge of the Company, violate any Anti-Corruption Law or applicable
Sanctions in any material respect.

 

6.14        EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

ARTICLE VII
AFFIRMATIVE COVENANTS

 

The Company covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations and the cancellation or expiration of all Letters of
Credit, unless Required Lenders shall otherwise give prior written consent, the
Company shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Article VII.

 

83

--------------------------------------------------------------------------------


 

7.01        Financial Statements and Other Reports.

 

The Company will deliver to the Administrative Agent and each Lender, in form
and detail satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           (i) no later than the date on which such financial statements are
filed with the SEC but in any event no later than 45 days after the end of each
of the first three fiscal quarters of each fiscal year, the consolidated balance
sheet of the Company and its Subsidiaries as at the end of the first three
fiscal quarters of each fiscal year and the related consolidated statements of
income, stockholders’ equity and cash flows of the Company and its Subsidiaries
for such fiscal quarter and for the period from the beginning of the then
current fiscal year to the end of such fiscal quarter, and (ii) promptly when
available but in any event no later than 45 days after the end of each of the
first three fiscal quarters of each fiscal year, the consolidated balance sheet
of the Company and its Subsidiaries as at the end of each fiscal quarter and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Company and its Subsidiaries for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter, setting forth in each case (under both clauses (i) and (ii) above) in
comparative form the corresponding figures for the corresponding periods of the
previous fiscal year, all in reasonable detail and certified (in the case of
both clauses (i) and (ii) above) by the chief financial officer of the Company
that they fairly present, in all material respects, the financial condition of
the Company, its Subsidiaries or the Company and its Subsidiaries, as the case
may be, as at the dates indicated and the results of their operations and their
cash flows for the periods indicated, subject to changes resulting from audit
and normal year-end adjustments;

 

(b)           (i) no later than the date on which such financial statements are
filed with the SEC and in any event no later than 90 days after the end of each
fiscal year, the audited consolidated balance sheet of the Company and its
Subsidiaries as at the end of each fiscal year and the related consolidated
statements of income, stockholders’ equity and cash flows of the Company and its
Subsidiaries for such fiscal year, (ii) promptly when available but in any event
no later than 90 days after the end of each fiscal year, the audited
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year and the related consolidated statements of income,
stockholders’ equity and cash flows of the Company and its Subsidiaries for such
fiscal year, setting forth in each case (under both clauses (i) and (ii) above)
in comparative form the corresponding figures for the previous fiscal year, all
in reasonable detail and certified (in the case of both clauses (i) and
(ii) above) by the chief financial officer of the Company that they fairly
present, in all material respects, the financial condition of the Company and
its Subsidiaries as at the end of such fiscal year and the results of their
operations and their cash flows for such fiscal year and (iii) in the case of
both clauses (i) and (ii) above, a report thereon of a firm of independent
certified public accountants of recognized national standing selected by the
Company, which report shall be unqualified as to the scope of audit or as to the
going concern status of the Company, its Subsidiaries or the Company and its
Subsidiaries, as the case may be (in either case, taken as a whole), and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial condition of the Company, its
Subsidiaries or the Company and its Subsidiaries, as the case may be, as at the
end of such fiscal year and the results of their operations and their cash flows
for such fiscal year in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;

 

84

--------------------------------------------------------------------------------


 

(c)           together with each delivery of financial statements of the Company
and its Subsidiaries pursuant to subdivisions (a) and (b) above, a Compliance
Certificate of the Company (i) stating that the applicable Responsible Officer
does not have knowledge of the existence, as at the date of such Compliance
Certificate, of any condition or event that constitutes a Default or Event of
Default, or, if any such condition or event exists, specifying the nature and
period of existence thereof and what action the Company has taken, is taking and
proposes to take with respect thereto; (ii) demonstrating in reasonable detail
compliance during and at the end of the applicable accounting periods with the
covenants set forth in Section 8.06 and with any specific dollar amounts
specified in respect of any restrictions contained in any other provisions of
Article VIII (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes); and (iii) setting forth any change in the identity of any of the
Subsidiaries of the Company since the Closing Date (or, if applicable, since the
date of the most recent Compliance Certificate delivered to Lenders in
accordance with this clause (c));

 

(d)           together with each delivery of consolidated financial statements
of the Company and its Subsidiaries pursuant to Section 7.01(b) above, a written
statement by the independent certified public accountants giving the report
thereon stating whether, in connection with their audit examination, any
condition or event that constitutes an Event of Default under Section 8.06 has
come to their attention and, if such a condition or event has come to their
attention, specifying the nature thereof, except to the extent that the delivery
of such statement would be prohibited by professional auditing standards
applicable to such matters;

 

(e)           promptly after the transmission thereof by the Company or any of
its Subsidiaries to the SEC, copies of any filings on Form 10-K, 10-Q, or 8-K
and any effective registration statements (and, upon the effectiveness thereof,
any material amendments thereto) filed with the SEC (but not any exhibits to any
such registration statement or amendment (except as provided below) or any
registration statement on Form S-8), and copies of all financial statements,
proxy statements, notices and reports that the Company or any of its
Subsidiaries actually sends to the holders of any publicly-issued securities of
the Company or any of its Subsidiaries in their capacity as such holders (in
each case to the extent not theretofore delivered to Lenders pursuant to this
Agreement and in each case including, to the extent requested by Administrative
Agent, any schedules and exhibits thereto), in each case as so transmitted to
the SEC;

 

(f)            promptly upon any Responsible Officer of the Company obtaining
actual knowledge of any condition or event that constitutes a Default or an
Event of Default, a written notice specifying the nature and period of existence
of such condition or event, and what action the Company has taken, is taking and
proposes to take with respect thereto;

 

(g)           promptly upon any Responsible Officer of the Company obtaining
actual knowledge of (i) the institution of any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration against or affecting the Company or any of its Subsidiaries or any
property of the Company or any of its Subsidiaries (collectively, “Proceedings”)
not previously disclosed in writing by the Company to Lenders or any material
development in any Proceeding that, in any such case, could reasonably be
expected to give rise to a Material Adverse Effect, written notice thereof
together with such other information as may

 

85

--------------------------------------------------------------------------------


 

be reasonably available to the Company to enable Lenders and their counsel to
evaluate such matters;

 

(h)           promptly upon any Responsible Officer of the Company obtaining
knowledge of the occurrence or forthcoming occurrence of any ERISA Event, a
written notice specifying the nature thereof and what action the Company, any of
its Subsidiaries or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto; promptly upon receipt thereof,
copies of any notice received by the Company, any of its Subsidiaries or any of
their respective ERISA Affiliates from the Internal Revenue Service, the
Department of Labor or the PBGC or from a Multiemployer Plan sponsor concerning
any ERISA Event; concurrently with the delivery of such notices to the PBGC, to
the extent not otherwise delivered to Administrative Agent under this Agreement,
copies of all notices delivered to the PBGC pursuant to Sections 3.3, 3.4 and
4.4 of the Settlement Agreement, effective as of May 14, 1997, between the
Company and the PBGC; promptly upon execution thereof, copies of all amendments,
modifications, waivers or supplements to the PBGC Agreements;

 

(i)            [Reserved];

 

(j)            promptly upon any Responsible Officer of the Company obtaining
knowledge of any one or more of the following environmental matters the
existence of which, either individually or when aggregated with all other such
matters, would reasonably be expected to result in a Material Adverse Effect, a
written notice specifying in reasonable detail the nature thereof:

 

(1)           any pending or threatened Environmental Claim against the Company
or any of its Subsidiaries or any land, buildings and improvements owned or
leased by the Company or any of its Subsidiaries (but excluding all operating
fixtures and equipment, whether or not incorporated into improvements)
(collectively, “Real Estate”);

 

(2)           any condition or occurrence that (x) results in noncompliance by
the Company or any of its Subsidiaries with any applicable Environmental Law or
(y) could reasonably be anticipated to form the basis of an Environmental Claim
against the Company or any of its Subsidiaries or any Real Estate;

 

(3)           any condition or occurrence on any Real Estate that could
reasonably be anticipated to cause such Real Estate to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Estate under any Environmental Law; or

 

(4)           the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Estate;

 

(k)           promptly upon any Responsible Officer of the Company obtaining
actual knowledge thereof, written notice of:

 

(1)           any announcement by Moody’s or S&P of any change in a Debt Rating;

 

86

--------------------------------------------------------------------------------


 

(2)           any change in accounting policies or financial reporting practices
by the Company or any Subsidiary that has a material impact on the consolidated
financial statements of the Company and its Subsidiaries;

 

(3)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (A) breach or non-performance of,
or any default under, a Contractual Obligation of the Company or any Subsidiary;
or (B) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; and

 

(l)            with reasonable promptness, such other information and data with
respect to the Company or any of its Subsidiaries as from time to time may be
reasonably requested by the Administrative Agent on its own behalf or on behalf
of Required Lenders.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to this Section shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.01(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (A) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (B) the Company shall notify the Administrative Agent and each Lender
(by telecopier or electronic mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or J.P.
Morgan Securities LLC will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to any Borrower or its
securities) (each, a “Public Lender”).  Each Borrower hereby agrees that (w) all
Borrower

 

87

--------------------------------------------------------------------------------


 

Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrowers shall be deemed to have authorized
the Administrative Agent, J.P. Morgan Securities LLC, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent and J.P. Morgan Securities LLC shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.

 

7.02        Preservation of Existence, Etc.

 

Except as permitted under Section 8.07, the Company will, and will cause each of
its Subsidiaries to, at all times preserve and keep in full force and effect
(i) its legal existence (except, in the case of a Subsidiary of the Company
only, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect) and (ii) all rights and franchises material to
its business (except, in any case, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect).

 

7.03        Payment of Taxes and Claims; Tax Consolidation.

 

The Company will, and will cause each of its Subsidiaries to, pay all material
taxes, assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any material penalty accrues thereon, and all lawful material
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have become or could reasonably
be expected to become a material Lien upon any of the properties or assets of
the Company or any of its Subsidiaries; provided that no such charge or claim
need be paid if it is being contested in good faith and by proper proceedings,
so long as it has maintained adequate reserves (in the good faith judgment of
the Company or such Subsidiary) with respect thereto in accordance with GAAP.

 

7.04        Maintenance of Properties; Insurance.

 

(a)           (i) The Company will, and will cause each of its Subsidiaries to,
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all material properties used or useful in the
business of the Company and its Subsidiaries (including all Intellectual
Property) and (ii) from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof, in each case except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(b)           The Company will, and will cause each of its Material Subsidiaries
to, at all times maintain in full force and effect, with insurance companies
which the Company believes (in the

 

88

--------------------------------------------------------------------------------


 

good faith judgment of the Company’s management) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts and against at least such risks (and with such risk
retentions) as are usually insured against in the same general area by companies
engaged in the same or a similar business.  The Company shall furnish to
Lenders, upon written request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried.

 

7.05        Inspection Rights.

 

The Company shall, and shall cause each of its Material Subsidiaries to, permit
any authorized representatives designated by the Administrative Agent or
Required Lenders to visit and inspect any of the properties of the Company or of
any of its Material Subsidiaries, to inspect, copy and make abstracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants (provided that the Company may, if it so chooses, be present
at or participate in any such discussion), all upon reasonable notice and at
such reasonable times during normal business hours and as often as may
reasonably be requested.

 

7.06        Compliance with Laws.

 

The Company shall comply, and shall cause each of its Subsidiaries to comply, in
all material respects, with the requirements of all applicable Laws, rules,
regulations and orders (including all Environmental Laws) of any governmental
authority having jurisdiction over it, except such as may be contested in good
faith or as to which a bona fide dispute may exist and except to the extent that
noncompliance therewith could not reasonably be expected to cause, individually
or in the aggregate, a Material Adverse Effect.

 

7.07        Additional Subsidiary Guarantors.

 

In the event that any Person (other than a Restricted Acquisition Subsidiary)
becomes a Domestic Subsidiary (other than an Excluded Domestic Subsidiary) that
is a Material Subsidiary after the Closing Date, the Company will promptly
notify the Administrative Agent of that fact and cause such Material Subsidiary
to promptly thereafter (and in any event with 30 days) (a) execute and deliver
to the Administrative Agent a Joinder Agreement and (b) deliver to the
Administrative Agent documents of the types referred to in clauses (ii),
(iii) and (iv) of Section 5.01(a) and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.

 

7.08        Transactions with Affiliates.

 

The Company shall, and shall cause each of its Subsidiaries to, conduct all
transactions with any of its Affiliates (other than the Company or any of its
Subsidiaries) upon terms that are substantially as favorable to Company or such
Subsidiary as it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate of the Company or such Subsidiary; provided that the
foregoing restrictions shall not apply to (a) reasonable and customary fees paid
to members of the board of directors of the Company and its Subsidiaries,
(b) transactions otherwise expressly permitted hereunder between the Company or
any of its Subsidiaries and

 

89

--------------------------------------------------------------------------------


 

any such Affiliate, and (c) transactions between the Company or any of its
Subsidiaries and any special purpose entity established in connection with an
Accounts Receivable Facility.

 

7.09        Conduct of Business.

 

From and after the Closing Date, the Company shall, and shall cause its
Subsidiaries (taken as a whole) to, engage primarily in (i) the lines of
business carried on by the Company and its Subsidiaries on the Closing Date and
(ii) other businesses or activities that are reasonably similar thereto or that
constitute a reasonable extension, development or expansion thereof or that are
ancillary or reasonably related thereto.

 

7.10        Fiscal Year.

 

The Company shall maintain its fiscal year-end at December 31 of each year;
provided that the Company may, upon prior written notice to the Administrative
Agent, change such fiscal year-end.

 

7.11        Use of Proceeds.

 

The Borrowers shall use the proceeds of the Credit Extensions to refinance the
indebtedness under the Existing Credit Agreement and for general corporate
purposes not in contravention of any Law or of any Loan Document.

 

7.12        Anti-Corruption Laws and Sanctions

 

The Company will maintain in effect and enforce policies and procedures designed
to ensure compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

ARTICLE VIII
NEGATIVE COVENANTS

 

The Company covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations and the cancellation or expiration of all Letters of
Credit, unless Required Lenders shall otherwise give prior written consent, the
Company shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Article VIII.

 

8.01        Indebtedness.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

 

(a)           Each Loan Party may become and remain liable with respect to the
Obligations;

 

90

--------------------------------------------------------------------------------


 

(b)           the Company and its Subsidiaries may become and remain liable with
respect to Indebtedness in respect of Capital Leases in an aggregate amount not
to exceed at any time $50,000,000;

 

(c)           the Company and its Subsidiaries may become and remain liable with
respect to (i) purchase money Indebtedness and (ii) non-recourse Indebtedness
and obligations of the Company and its Subsidiaries in connection with any
Accounts Receivable Facility, collectively in an aggregate outstanding principal
amount not to exceed $100,000,000 at any time;

 

(d)           the Foreign Subsidiaries of the Borrower may become and remain
liable with respect to Indebtedness (exclusive of Indebtedness owed to the
Company or a Subsidiary of the Company) in an aggregate outstanding principal
amount not to exceed $250,000,000 at any time; and

 

(e)           any other Indebtedness of the Company and its Subsidiaries,
provided that, the incurrence of any such Indebtedness is not prohibited by
Section 8.03.

 

8.02        Liens.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, create, incur, assume or permit to exist any Lien on or with
respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of the Company or any of
its Subsidiaries, whether now owned or hereafter acquired, except:

 

(a)           Permitted Encumbrances;

 

(b)           Liens granted to secure Indebtedness in respect of Capital Leases
permitted under Section 8.01(b);

 

(c)           Liens granted to secure (i) purchase money Indebtedness and
(ii) Indebtedness in connection with any Accounts Receivable Facility, in each
case as permitted under Section 8.01(c);

 

(d)           Liens granted to secure Indebtedness of the Foreign Subsidiaries
of the Borrower permitted under Section 8.01(d); and

 

(e)           other Liens securing any Indebtedness of the Company and its
Subsidiaries that is not prohibited by Section 8.03.

 

8.03        Priority Indebtedness.

 

The Company shall not permit the aggregate amount of all Priority Indebtedness
at any time to exceed 15% of Consolidated Net Tangible Assets.

 

91

--------------------------------------------------------------------------------


 

8.04        [Reserved.]

 

8.05        [Reserved.]

 

8.06        Financial Covenants.

 

(a)           Consolidated Interest Coverage Ratio.  The Company shall not
permit the Consolidated Interest Coverage Ratio as of the end of any Testing
Period to be less than 3.0 to 1.0.

 

(b)           Consolidated Leverage Ratio.  The Company shall not permit the
Consolidated Leverage Ratio as of the end of any Testing Period to be greater
than 3.25 to 1.00; provided that, if the Company or any of its Subsidiaries has
consummated a Qualified Acquisition, at the election of the Company (the notice
of which election shall be given within thirty days after the consummation of
such Qualified Acquisition), the Consolidated Leverage Ratio required to be
maintained shall be increased to 3.50 to 1.00 for four consecutive Testing
Periods (and no other Testing Periods), starting with the Testing Period during
which such Qualified Acquisition is consummated; provided, further, that after
the expiration of any such increase, no new election may be made by the Company
for the two consecutive fiscal quarters immediately succeeding such expiration.

 

All calculations of financial covenants in this Section 8.06 shall be made on a
Pro Forma Basis.

 

8.07        Fundamental Changes.

 

The Company shall not, and shall not permit any of its Subsidiaries to, enter
into any transaction of merger or consolidation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sublessor), transfer or otherwise dispose of,
in one transaction or a series of transactions, all or substantially all of the
business, property or assets, of the Company and its Subsidiaries, taken as a
whole, except:

 

(a)           any Subsidiary of the Company may be merged with or into the
Company or any other Subsidiary of the Company, and any Subsidiary of the
Company may be liquidated, wound up or dissolved, or all or substantially all of
its business, property or assets (including capital stock of any Subsidiary of
the Company) may be conveyed, sold, leased, transferred or otherwise disposed
of, in one transaction or a series of transactions, to the Company or any other
Subsidiary of the Company; provided that in the case of any such merger
involving the Company, the Company shall be the continuing or surviving
corporation; and

 

(b)           the Company or any Subsidiary may merge or consolidate with any
Person in connection with an Acquisition permitted hereunder; provided that in
the case of any such merger involving the Company, the Company shall be the
continuing or surviving corporation.

 

92

--------------------------------------------------------------------------------


 

8.08        Amendment of Certain Documents.

 

(a)           The Company shall not amend, modify or change, nor shall it permit
any Loan Party to amend, modify or change, its Organizational Documents in any
manner which could adversely affect the rights of the Administrative Agent or
the Lenders.

 

(b)           The Company shall not, and shall not permit any of its
Subsidiaries to, amend or otherwise change any of the terms of the PBGC
Agreements in any manner with respect to the granting, continuation or
termination of Liens on any of the assets of the Company or its Subsidiaries or
the priority of the PBGC or the Lenders with respect to any such Liens.

 

8.09        Use of Proceeds.

 

The Company and each Designated Borrower will not request any Borrowing or
Letter of Credit, and the Company shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (c) to the knowledge of the Company, in any manner that would result
in the violation of any Sanctions applicable to any party hereto.

 

ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES

 

9.01        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)           Non-Payment.  (i) Failure by any Borrower to pay any installment
of principal of any Loan in the currency required hereunder when due from such
Borrower, whether at stated maturity, by acceleration, by mandatory prepayment
or otherwise or failure by any Borrower to pay when due any L/C Obligation; or
(ii) within five days after the date due, failure by any Borrower to pay any
interest on any Loan or on any L/C Obligation; or (iii) failure by any Loan
Party to pay any fee or any other amount due from such Loan Party under this
Agreement or under any other Loan Document within five days after the date due;
or

 

(b)           Cross-Default.  (i) Failure of the Company or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in subsection (a) above) with an aggregate principal amount of
$75,000,000 or more beyond the end of any grace or notice period provided
therefor; or (ii) breach or default by the Company or any of its Subsidiaries
with respect to any other material term of (A) one or more items of Indebtedness
in the aggregate principal amount of $75,000,000 or (B) any loan

 

93

--------------------------------------------------------------------------------


 

agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, if such breach or default continues after any applicable grace or
notice period provided therefor and the effect of such breach or default is to
cause, or to permit the holder or holders of that Indebtedness (or a trustee on
behalf of such holder or holders) to cause, that Indebtedness to become or be
declared due and payable prior to its stated maturity or the stated maturity of
any underlying obligation, as the case may be; or

 

(c)           Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 7.01(f) or
Article VIII; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or other statement made by the Company or any of its Subsidiaries
in any Loan Document or in any statement or certificate at any time given by the
Company or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect on the
date as of which made; or

 

(e)           Other Defaults.  Any Loan Party shall default in the performance
of or compliance with any term contained in this Agreement or any of the other
Loan Documents, other than any such term referred to in any other subsection of
this Article IX, and such default shall not have been remedied or waived within
30 days after receipt by the Company of notice from Administrative Agent or any
Lender of such default; or

 

(f)            Involuntary Bankruptcy; Appointment of Receiver, Etc.  (i) A
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Company or any of its Material Subsidiaries in an
involuntary case under any Debtor Relief Law, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal, state or foreign law; or (ii) an involuntary case shall be commenced
against the Company or any of its Material Subsidiaries under any Debtor Relied
Law; or a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of its Material
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of the Company or any of its Material
Subsidiaries for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of the Company or any of its Material
Subsidiaries, and any such event described in this clause (ii) shall continue
for 60 days unless dismissed or discharged; or

 

(g)           Voluntary Bankruptcy; Appointment of Receiver, Etc. 
(i) The Company or any of its Material Subsidiaries shall have an order for
relief entered with respect to it or commence a voluntary case under any Debtor
Relief Law, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or the Company or any of its Material Subsidiaries shall
make any assignment for the benefit of creditors; or (ii) the Company or any of
its Material Subsidiaries shall

 

94

--------------------------------------------------------------------------------


 

fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors of the Company or any of its
Material Subsidiaries (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to in
clause (i) above or this clause (ii); or

 

(h)           Judgments and Attachments.  Any money judgments, writs or warrants
of attachment or similar processes involving in the aggregate at any time an
amount in excess of $75,000,000 (to the extent such amount is not adequately
covered by insurance as to which the insurance company has not disputed coverage
in writing) shall be entered or filed against the Company or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated or unstayed for a period of 60 days; or

 

(i)            ERISA.  An ERISA Event shall occur with respect to a Pension Plan
or Multiemployer Plan; or

 

(j)            Change of Control.  There occurs any Change of Control; or

 

(k)           Invalidity of Loan Documents.  At any time after the execution and
delivery thereof, (i) any material provision of any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or (ii) any Loan Party shall deny in writing its
obligations under any Loan Document to which it is a party.

 

9.02        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)           require that the Company Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an Event of Default under
Section 9.01(f) or (g) or an actual or deemed entry of an order for relief with
respect to any Borrower under the Debtor

 

95

--------------------------------------------------------------------------------


 

Relief Laws, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

9.03        Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the applicable L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

96

--------------------------------------------------------------------------------


 

ARTICLE X
ADMINISTRATIVE AGENT

 

10.01      Appointment and Authority.

 

Each of the Lenders and the L/C Issuers hereby irrevocably appoints JPMorgan
Chase Bank, N.A. to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuers, and neither any Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

 

10.02      Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.  The Administrative Agent may perform any of its duties
and exercise its rights and powers by or through any one or more sub-agents or
Affiliates.

 

10.03      Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose,

 

97

--------------------------------------------------------------------------------


 

any information relating to any of the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04      Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05      Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents or Affiliates appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent or Affiliate may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of this

 

98

--------------------------------------------------------------------------------


 

Article shall apply to any such sub-agent or Affiliate and to the Related
Parties of the Administrative Agent and any such sub-agent or Affiliate, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

10.06      Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Company (not to be unreasonably withheld), unless an Event of Default shall have
occurred and is continuing, in which case the consent of the Company shall not
be required, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above
subject to the consent of the Company (not to be unreasonably withheld), unless
an Event of Default shall have occurred and is continuing, in which case the
consent of the Company shall not be required; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment or has been approved by the Company and the
Lenders, then such resignation shall nonetheless become effective in accordance
with such notice and (1) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Any resignation by JPMorgan Chase Bank, N.A. as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and
Swingline Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swingline Lender, (b) the retiring L/C Issuer and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for

 

99

--------------------------------------------------------------------------------


 

the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

 

10.07      Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08      No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Joint Book Runners,
the Joint Lead Arrangers, Syndication Agents or Co-Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents (other than the Fee Letter),
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an L/C Issuer hereunder.

 

10.09      Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make

 

100

--------------------------------------------------------------------------------


 

such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuers, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

10.10      Guaranty Matters.

 

The Lenders and the L/C Issuers irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Subsidiary Guarantor from
its obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 

ARTICLE XI
MISCELLANEOUS

 

11.01      Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

 

(b)           except in the manner set forth in Section 2.17, postpone any date
fixed by this Agreement or any other Loan Document for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

 

101

--------------------------------------------------------------------------------


 

(d)           change Section 2.13 or Section 9.03 in a manner that would alter
the pro rata sharing of payments and Credit Extensions required thereby in a
manner adverse to any Lender without the written consent of such Lender;

 

(e)           amend Section 1.05(a), Section 1.06 or the definition of
“Alternative Currency” without the written consent of each Lender;

 

(f)            change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender; or

 

(g)           release the Company or any Designated Borrower or all or
substantially all of the Subsidiary Guarantors, from its or their obligations
under the Loan Documents without the written consent of each Lender directly
affected thereby;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

 

11.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  All notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows:

 

(1)           if to the Borrowers, the Administrative Agent, JPMorgan Chase
Bank, N.A. in its capacity as an L/C Issuer, or the Swingline Lender, to the
address, telecopier number or electronic mail address specified for such Person
on Schedule 11.02; and

 

(2)           if to any other Lender or L/C Issuer, to the address, telecopier
number or electronic mail address specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its

 

102

--------------------------------------------------------------------------------


 

Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Company).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications from the Administrative Agent to the Lenders and the L/C Issuers
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of the
items delivered by any Borrower to the

 

103

--------------------------------------------------------------------------------


 

Administrative Agent pursuant to Sections 7.01, 7.02 or 7.03 or any other
materials and/or information at the request of any Borrower through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses result from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Borrower, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent, JPMorgan Chase Bank, N.A., as an L/C Issuer, and the Swingline Lender may
change its address or telecopier for notices and other communications hereunder
by notice to the other parties hereto.  Each other Lender and L/C Issuer may
change its address or telecopier number for notices and other communications
hereunder by notice to the Company, the Administrative Agent, each other L/C
Issuer and the Swingline Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices from a Responsible Officer of any Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  All telephonic communications with the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

 

11.03      No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

11.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Company shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all

 

104

--------------------------------------------------------------------------------


 

reasonable out-of-pocket expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any L/C
Issuer) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)           Indemnification by the Company.  The Company shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by any L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or originating from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Claim against or affecting any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) related to
Hazardous Materials that are unrelated to the Company or any of its Subsidiaries
and that are first used, released, disposed or otherwise emitted by a Person
other than the Company or any of its Subsidiaries at or on any property after
such property has been transferred to any Indemnitee or its successors or
assigns by foreclosure, deed-in-lieu of foreclosure or similar transfer. This
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

105

--------------------------------------------------------------------------------


 

(c)           Reimbursement by Lenders.  To the extent that the Company for any
reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent, any L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent, such L/C Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or such L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent or such L/C Issuer in connection
with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Loan Party shall assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section 11.04 shall survive the
resignation of the Administrative Agent, any L/C Issuer and the Swingline
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

11.05      Payments Set Aside.

 

To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight

 

106

--------------------------------------------------------------------------------


 

Rate from time to time in effect, in the applicable currency of such recovery or
payment.  The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

11.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it); provided that:

 

(1)           except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
provided, further, that the Company shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within fifteen (15) Business Days after having received
notice thereof.

 

107

--------------------------------------------------------------------------------


 

(2)           any assignment of a Commitment must be approved by the
Administrative Agent, each L/C Issuer and the Swingline Lender, such approval
not to be unreasonably withheld or delayed, unless the Person that is the
proposed assignee is itself a Lender or an Affiliate of a Lender (whether or not
the proposed assignee would otherwise qualify as an Eligible Assignee); and

 

(3)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(4)           Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

108

--------------------------------------------------------------------------------


 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by each of
the Borrowers, the Lenders and each L/C Issuer at any reasonable time and from
time to time upon reasonable prior notice.  In addition, at any time that a
request for a consent for a material or substantive change to the Loan Documents
is pending, any Lender may request and receive from the Administrative Agent a
copy of the Register.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or a holding company, investment
vehicle or trust (but not including, for the avoidance of doubt, any bona fide
third party investment funds) for, or owned and operated for the primary benefit
of a natural person, a Defaulting Lender or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided

 

109

--------------------------------------------------------------------------------


 

that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)           Limitation upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent or such
greater payment results from an adoption of or any change in any requirement of
law or in the interpretation or application thereof or compliance by any Lender
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof
that occurs after the Participant acquires the applicable participation.  A
Participant shall not be entitled to the benefits of Section 3.01 unless such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.01(e) as though it were a Lender (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the
participating Lender).

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution”,
“signed”, “signature”, and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)           Resignation as an L/C Issuer or Swingline Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time a Person assigns all of its Commitment and Loans pursuant to
subsection (b) above and such Person is the Swingline Lender or an L/C Issuer,
such Person may, as applicable, (i) upon 30 days’ notice to the Company and the
Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the
Company, resign as Swingline Lender, as the case may be.  In the event of any
such resignation

 

110

--------------------------------------------------------------------------------


 

as an L/C Issuer or Swingline Lender, as applicable, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or a successor
Swingline Lender hereunder, as applicable; provided, however, that no failure by
the Company to appoint any such successor shall affect the resignation of the
applicable L/C Issuer or Swingline Lender as an L/C Issuer or Swingline Lender,
as the case may be.  If such Person resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). 
If such Person resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.04(c).  Upon
the appointment of a successor L/C Issuer and/or Swingline Lender, as
applicable, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the applicable L/C Issuer to effectively assume the obligations
of such L/C Issuer with respect to such Letters of Credit.  No Lender shall be
required to become an L/C Issuer or a Swingline Lender without its consent.

 

11.07                 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); provided that unless specifically
prohibited by applicable law or court order in the reasonable judgment of such
Lender or counsel, such Lender shall use its commercially reasonable efforts to
notify the Company of any request by any regulatory authority or representative
thereof of the National Association of Insurance Commissioners (other than any
such request in connection with any examination of the financial condition of
such Lender by such governmental agency or the National Association of Insurance
Commissioners) for disclosure of any such non-public information prior to
disclosure of such information, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations, (g) on a confidential basis to (i) any rating agency in connection
with rating the

 

111

--------------------------------------------------------------------------------


 

Company, the other Borrowers or their respective Subsidiaries or the Loans
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the Loans provided hereunder, (h) with the consent
of the Company or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section by such Person or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company.

 

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

 

11.08                 Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party then due and payable under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document; provided, that, in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have.  Each Lender and each
L/C Issuer agrees to notify the Company and the

 

112

--------------------------------------------------------------------------------


 

Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

11.09                 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

11.11                 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12                 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and

 

113

--------------------------------------------------------------------------------


 

(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swingline Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

 

11.13                 Replacement of Lenders.

 

If (a) any Lender requests compensation under Section 3.04, (b) the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Sections 3.01 or 3.04,
(c) any Lender is subject to illegality under Section 3.02, (d) a Lender (a
“Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable), (e) any Lender is a Protesting Lender or (f) any Lender is a
Defaulting Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(1)                                 Administrative Agent shall have received the
assignment fee specified in Section 11.06(b);

 

(2)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company or applicable Designated Borrower (in
the case of all other amounts);

 

(3)                                 in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(4)                                 such assignment does not conflict with
applicable Laws; and

 

(5)                                 in the case of any such assignment resulting
from a Non-Consenting Lender’s failure to consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document, the applicable
replacement bank, financial institution or Fund consents to the proposed change,
waiver, discharge or termination; provided that

 

114

--------------------------------------------------------------------------------


 

the failure by such Non-Consenting Lender to execute and deliver an Assignment
and Assumption shall not impair the validity of the removal of such
Non-Consenting Lender and the mandatory assignment of such Non-Consenting
Lender’s Commitments and outstanding Loans and participations in L/C Obligations
and Swingline Loans pursuant to this Section 11.13 shall nevertheless be
effective without the execution by such Non-Consenting Lender of an Assignment
and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO NEW YORK CONFLICTS OF LAWS PRINCIPLES.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN

 

115

--------------------------------------------------------------------------------


 

INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                 Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16                 USA PATRIOT Act Notice.

 

Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of each Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Borrower in accordance with the Patriot Act.

 

11.17                 Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance

 

116

--------------------------------------------------------------------------------


 

with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent from any Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
promptly return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).

 

11.18                 No Advisory or Fiduciary Relationship.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Joint Lead Arrangers and the Lenders, are arm’s-length commercial transactions
between each Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Joint Lead Arrangers and the Lenders, on the other
hand, (ii) each Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (iii) each Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b)(i) the Administrative Agent, each Joint Lead Arranger and each
Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for each Borrower or any
of its Affiliates or any other Person and (ii) neither the Administrative Agent
nor either Joint Lead Arranger nor any Lender has any obligation to any Borrower
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Joint Lead Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower and
its Affiliates, and neither the Administrative Agent nor either Joint Lead
Arranger nor any Lender has any obligation to disclose any of such interests to
such Borrower or its Affiliates.  To the fullest extent permitted by law, each
Borrower hereby waives and releases, any claims that it may have against the
Administrative Agent, the Joint Lead Arrangers or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

11.19                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

117

--------------------------------------------------------------------------------


 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(1)                                 a reduction in full or in part or
cancellation of any such liability;

 

(2)                                 a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(3)                                 the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

11.20                 Termination of Existing Credit Agreement.

 

Lenders which are parties to the Existing Credit Agreement (and which constitute
“Required Lenders” under and as defined in the Existing Credit Agreement) hereby
waive any advance notice requirement for terminating the commitments under the
Existing Credit Agreement, and the Borrowers and the applicable Lenders agree
that the Existing Credit Agreement and the commitments thereunder shall be
terminated on the date hereof (except for any provisions thereof which by their
terms survive termination thereof).

 

[Remainder of page intentionally left blank.  Signature pages follow.]

 

118

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMPANY:

AMPHENOL CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ Craig A. Lampo

 

Name:

Craig A. Lampo

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

 

HONG KONG BORROWER

AMPHENOL EAST ASIA LIMITED

 

 

 

By:

/s/ R. Adam Norwitt

 

Name:

R. Adam Norwitt

 

Title:

Legal Representative and Director

 

 

SUBSIDIARY GUARANTOR:

AMPHENOL INTERNATIONAL LTD,

 

a Delaware corporation

 

 

 

By:

/s/ Craig A. Lampo

 

Name:

Craig A. Lampo

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

AMPHENOL - SIGNATURE PAGE 2016 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Peter M. Killea

 

Name:

Peter M. Killea

 

Title:

Executive Director

 

 

LENDERS:

JPMORGAN CHASE BANK, N.A.,

 

as a Lender, an L/C Issuer and Swingline Lender

 

 

 

By:

/s/ Peter M. Killea

 

Name:

Peter M. Killea

 

Title:

Executive Director

 

AMPHENOL - SIGNATURE PAGE 2016 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender, an

 

L/C Issuer and a Syndication Agent

 

 

 

By:

/s/ Christopher S. Allen

 

Name:

Christopher S. Allen

 

Title:

Senior Vice President

 

AMPHENOL - SIGNATURE PAGE 2016 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

 

LTD., as a Lender, an L/C Issuer and a

 

Syndication Agent

 

 

 

By:

/s/ Lillian Kim

 

Name:

Lillian Kim

 

Title:

Director

 

AMPHENOL - SIGNATURE PAGE 2016 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender, an L/C Issuer

 

and a Syndication Agent

 

 

 

By:

/s/ Susan M. Olsen

 

Name:

Susan M. Olsen

 

Title:

Vice President

 

AMPHENOL - SIGNATURE PAGE 2016 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Lender, an L/C Issuer

 

and a Syndication Agent

 

 

 

By:

/s/ Craig Welch

 

Name:

Craig Welch

 

Title:

Senior Vice President

 

AMPHENOL - SIGNATURE PAGE 2016 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

By:

/s/ Christopher T. Phelan

 

Name:

Christopher T. Phelan

 

Title:

Senior Vice President

 

AMPHENOL - SIGNATURE PAGE 2016 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Vice President

 

AMPHENOL - SIGNATURE PAGE 2016 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG NEW YORK

 

BRANCH, as a Lender

 

 

 

By:

/s/ Michael Ravelo

 

Name:

Michael Ravelo

 

Title:

Director

 

 

 

By:

/s/ Ignacio Campillo

 

Name:

Ignacio Campillo

 

Title:

Managing Director

 

AMPHENOL - SIGNATURE PAGE 2016 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Aidan R. Spoto

 

Name:

Aidan R. Spoto

 

Title:

Vice-President

 

AMPHENOL - SIGNATURE PAGE 2016 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

 

 

 

 

By:

/s/ David Lim

 

Name:

David Lim

 

Title:

Authorized Signatory

 

AMPHENOL - SIGNATURE PAGE 2016 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Makaitis

 

Name:

Michael Makaitis

 

Title:

Vice President

 

AMPHENOL - SIGNATURE PAGE 2016 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Ken Gorski

 

Name:

Ken Gorski

 

Title:

Vice President

 

 

 

 

AMPHENOL - SIGNATURE PAGE 2016 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF CHINA, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Haifeng Xu

 

Name:

Haifeng Xu

 

Title:

Executive Vice President

 

AMPHENOL - SIGNATURE PAGE 2016 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Nicolas Regent

 

Name:

Nicolas Regent

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Bernard Laleuf

 

Name:

Bernard Laleuf

 

Title:

Senior Vice President, Deputy General Manager

 

AMPHENOL - SIGNATURE PAGE 2016 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert M. Martin

 

Name:

Robert M. Martin

 

Title:

Senior Vice President

 

AMPHENOL - SIGNATURE PAGE 2016 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SVENSKA HANDELSBANKEN AB (PUBL), NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jonas Almhojd

 

Name:

Jonas Almhojd

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Mark Emmett

 

Name:

Mark Emmett

 

Title:

Vice President

 

AMPHENOL - SIGNATURE PAGE 2016 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

By:

/s/ Eric Siebert

 

Name:

Eric Siebert

 

Title:

Senior Vice President

 

 

 

 

AMPHENOL - SIGNATURE PAGE 2016 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

 

Commitment

 

L/C
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

190,000,000

 

$

20,000,000

 

Wells Fargo Bank, N.A.

 

$

190,000,000

 

$

20,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, LTD.

 

$

190,000,000

 

$

20,000,000

 

Citibank, N.A.

 

$

190,000,000

 

$

20,000,000

 

TD Bank, N.A.

 

$

190,000,000

 

$

20,000,000

 

Bank of America, N.A.

 

$

132,000,000

 

$

0

 

Barclays Bank PLC

 

$

132,000,000

 

$

0

 

Commerzbank AG, New York Branch

 

$

132,000,000

 

$

0

 

HSBC Bank USA, National Association

 

$

132,000,000

 

$

0

 

Mizuho Bank, Ltd.

 

$

132,000,000

 

$

0

 

Citizens Bank, N.A.

 

$

95,000,000

 

$

0

 

U.S. Bank National Association

 

$

95,000,000

 

$

0

 

Bank of China, New York Branch

 

$

40,000,000

 

$

0

 

Credit Industriel et Commercial, New York Branch

 

$

40,000,000

 

$

0

 

PNC Bank, National Association

 

$

40,000,000

 

$

0

 

Svenska Handelsbanken AB (publ) New York Branch

 

$

40,000,000

 

$

0

 

The Northern Trust Company

 

$

40,000,000

 

$

0

 

Total

 

$

2,000,000,000

 

$

100,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01(c) — SUBSIDIARIES

 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

1.

 

Amphenol Adronics, Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
99-0361205

 

Amphenol Corporation

 

100%

2.

 

Amphenol Alden Products Company
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
20-4441798

 

Amphenol International Ltd.

 

100%

3.

 

Amphenol Antenna Solutions, Inc.
c/o CT Corporation System
208 South LaSalle Street, Suite 814
Chicago, IL 60604

 

Illinois
36-3685650

 

Amphenol Corporation

 

100%

4.

 

Amphenol Borisch Technologies, Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
38-3196196

 

Amphenol Corporation

 

100%

5.

 

Amphenol Cables on Demand Corp.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
20-5939172

 

Amphenol Corporation

 

100%

6.

 

Amphenol DC Electronics, Inc.
c/o CT Corporation System
818 West 7th Street
Los Angeles, CA 90017

 

California
94-2863206

 

Amphenol Corporation

 

100%

7.

 

Amphenol EEC, Inc.
c/o CT Corporation System
208 South LaSalle Street, Suite 814
Chicago, IL 60604

 

Illinois
32-0040123

 

Amphenol Corporation

 

100%

8.

 

Amphenol Griffith Enterprises, LLC
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
20-8180636

 

Amphenol Corporation

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

9.

 

Amphenol Intercon Systems, Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
20-2569845

 

Amphenol Corporation

 

100%

10.

 

Amphenol Interconnect Products Corporation
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
06-1237121

 

Amphenol Corporation

 

100%

11.

 

* Amphenol International Ltd.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
36-3122351

 

Amphenol Corporation

 

100%

12.

 

Amphenol Nelson Dunn Technologies, Inc.
c/o CT Corporation System
818 West 7th Street
Los Angeles, CA 90017

 

California
95-2013186

 

Amphenol Corporation

 

100%

13.

 

Amphenol Optimize Manufacturing Co.
c/o CT Corporation System
3800 N. Central Avenue, Suite 460
Phoenix, AZ 85012

 

Arizona
86-0503978

 

Amphenol Corporation

 

100%

14.

 

Amphenol PCD, Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
04-3752492

 

Amphenol Corporation

 

100%

15.

 

Amphenol Printed Circuits, Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
02-0502908

 

Amphenol Corporation

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

16.

 

Amphenol Tecvox LLC
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
46-4191856

 

Amphenol Corporation

Tecvox Manufacturing Holdings LLC

 

90%


10%

17.

 

Amphenol T&M Antennas, Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
06-1574456

 

Amphenol Corporation

 

100%

18.

 

Amphenol Thermometrics, Inc.
c/o CT Corporation System
116 Pine Street, 3rd Floor, Suite 320
Harrisburg, PA 17101

 

Pennsylvania
25-0590780

 

Amphenol Corporation

 

100%

19.

 

Amphenol USHoldco Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
06-1517344

 

Amphenol Corporation

 

100%

20.

 

Asia Connector Services, Ltd.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
51-0006522

 

TCS Japan K.K.

 

100%

21.

 

C & S Antennas, Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
52-1385784

 

Amphenol Antenna Solutions

 

100%

22.

 

Casco Products Corporation
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
13-3221850

 

Amphenol Corporation

 

100%

23.

 

Cemm Thome Corp.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
61-1373580

 

Amphenol Corporation

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

24.

 

FCI Americas Technology LLC
c/o CSC Services of Nevada, Inc.
2215-B Renaissance Drive
Las Vegas, NV 89119

 

Nevada
75-2463207

 

FCI S’ Hertogenbosch

 

100%

25.

 

FCI USA LLC
c/o Corporation Service Company
80 State Street
Albany, NY 12207-2543

 

New York
27-1370902

 

FCI S’ Hertogenbosch

 

100%

26.

 

Fiber Systems International, Inc.

 

Texas
75-2487462

 

Amphenol Corporation

 

100%

27.

 

Holland Electronic, LLC

 

California
77-050228

 

Amphenol Corporation

 

100%

28.

 

KonneKtech, Ltd.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
38-3167684

 

Amphenol Corporation

 

100%

29.

 

Sine Systems Corporation
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
06-1274360

 

Amphenol Corporation

 

100%

30.

 

SV Microwave, Inc.

 

Florida
65-0368031

 

Amphenol Corporation

 

100%

31.

 

Tecvox OEM Solutions, LLC

 

Alabama
20-1585266

 

Amphenol Tecvox LLC

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

32.

 

Times Fiber Communications, Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
06-0955048

 

Amphenol Corporation

 

100%

33.

 

Times Microwave Systems, Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
01-0816035

 

Amphenol Corporation

 

100%

34.

 

Times Wire and Cable Company
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
30-0266804

 

Times Fiber Communications, Inc.

 

100%

35.

 

TFC South America S.A.
San Lorenzo 888, 1-14
3400 Corrientes,
Argentina

 

Argentina

 

Times Fiber Communications, Inc.

Amphenol International, Ltd.

 

99.98%


.02%

36.

 

Amphenol Australia Pty. Ltd.
20 Industry Boulevard
Carrum Downs
Victoria 3201, Australia

 

Australia

 

Amphenol Corporation

 

100%

37.

 

Amphenol Gesellschaft mbH
Johnstrasse 42
2 Stock, Top 3A
A-1150 Vienna,
Austria

 

Austria

 

Amphenol Germany GmbH

 

100%

38.

 

Amphenol TFC do Brasil Ltda.
Rodovia Governador Doutor Adhemar Pereira de Barros
SP 340, KM 121, 5 Pista Norte CEP 13001-970
Campinas, Sao Paolo,
Brazil

 

Brazil
98-0373056

 

Amphenol TFC MDE Paricipacoes Ltda.

Amphenol International Ltd.

 

99%


1%

 

--------------------------------------------------------------------------------


 

 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

39.

 

Amphenol TFC Fios e Cabos do Brasil Ltda.
Rodovia Dr. Ademar Pereira de Barros
SP 340, Km 121, 5
Compinas, Sao Paolo,
Brazil

 

Brazil

 

Amphenol TFC do Brasil Ltda.

Amphenol International Ltd.

 

99%

1%

40.

 

Amphenol TFC MDE Participacoes Ltda.
Avenida Brigadeiro Faria Lima, 2894, 11 andar
Sao Paolo, Sao Paolo
01452-002 Brazil

 

Brazil
980373054

 

Amphenol Corporation

Amphenol International Ltd.

 

99%

1%

41.

 

Casco do Brasil Ltda
Rua Arthur Barvarini, 399
Distr. Ind.
Indaiatuba, SP 13347-406
Brazil

 

Brazil

 

ARCAS Automotive Group (Luxco1) S.a.r.l

Casco Products Corporation

 

85%


15%

42.

 

Amphenol Air LB North America, Inc.
295 rue Kesmark
Dollard-des-Ormeaux
Quebec H9B 3J1
Canada

 

Canada

 

Air LB International Development S.A.

Air LB S.A.S.

 

82.58%


17.42%

43.

 

Amphenol Canada Corp.
c/o Stewart McKelvey
Stirling Scales, 10th Floor,
Brunswick House, Suite 1000
St. John, New Brunswick EZL 4S6
Canada

 

Canada

 

Amphenol Corporation

 

100%

44.

 

Amphenol Technical Products International Co.
2110 Notre Dame Avenue
Winnipeg, Manitoba
Canada R3H OK1

 

Canada

 

Amphenol USHoldco Inc.

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

45.

 

FCI Connectors Canada, Inc.
1530 Birchmount Road
Scarborough, Ontario, Canada M1P 2G9

 

Canada

 

FCI S’ Hertogenbosch

 

100%

46.

 

Times Fiber Canada Limited
580 O’Brien Road
Renfrew, Ontario
Canada K7V 4A6

 

Canada

 

Times Fiber Communications, Inc.

 

100%

47.

 

Amphenol AssembleTech (Xiamen) Co., Ltd.
39B Qianpu Industrial Estate
Xiamen, Fujian 361009 China

 

China
98-0487965

 

Amphenol East Asia Limited

 

100%

48.

 

Amphenol (Changzhou) Advanced Connector Co., Ltd.
No.6, Feng Xi Rd, Hi-Tech District
Wujin, Changzhou, Jiangsu, China

 

China
98-1037798

 

Amphenol East Asia Limited

 

100%

49.

 

Amphenol (Changzhou) Connector Systems Co. Ltd.
South District
Wujin Hi-Tech Industrial Zone
Changzhou City, Jiangsu Province
China 213164

 

China
83-0453040

 

Amphenol East Asia Limited

 

100%

50.

 

Amphenol (Changzhou) Electronics Co., Ltd.
No. 11 Fengxiang Road
Xinbei District, Changzhou City
China

 

China

 

Amphenol East Asia Limited

 

100%

51.

 

Amphenol CNT (Xian) Technology Co., Ltd.
No. 55 Bldg
Rm 307, 3rd FL & Rm 209, 2nd FL
Industrial 2nd Rd, Hana Tian Economy Tech. Dev. District
Xi’an City, Shaanxi Province
China 710065

 

China
98-0681359

 

Amphenol East Asia Limited

Lai Jun

Ki Wei

Gao Qian

Hu Bo

 

80%

12%

4%

2%

2%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

52.

 

Amphenol Commercial Products
(Chengdu) Co. Ltd.
Suite D3, Molding Tool Ind Park
West District of Chengdu Tech Zone
Chengdu, 611731 China

 

China
98-0681357

 

Amphenol East Asia Limited

 

100%

53.

 

Amphenol East Asia Electronic Technology (Shenzhen) Co. Ltd.
1st Floor of Bldg AM2, Bldg AM3
Tang Wei Ind Zone Of Industrial Headquarters,
Tang Wei Industrial Community
Gong Ming, Goang Ming New District
Shenzhen City

 

China
98-0487958

 

Amphenol East Asia Limited

 

100%

54.

 

Amphenol Fiber Optic Technology (Shenzhen) Co., Ltd.
No.2 Chang Feng Rd, Dong Keng Communities, Gongming, GuangMing New District,
Shenzhen, China

 

China
98-0681364

 

Amphenol East Asia Limited

 

100%

55.

 

Amphenol Goldstar Electronic Systems (Baicheng) Co. Ltd., China
177 Hengwei Road
Baicheng Economic Devpment Zone
Baicheng Jilin Province 137000

 

China
98-1225991

 

Amphenol East Asia Limited

Mr. Dehong Lan

 

90%

10%

56.

 

Amphenol Goldstar Electronic Systems (Yuling) Co. Ltd., China
No. 27 East 2nd Ring Road
Yulin, Guangxi Province, China

 

China
98-1225973

 

Amphenol East Asia Limited

Mr. Dehong Lan

 

90%

10%

57.

 

Amphenol Kai-Jack (Shenzhen) Inc.
BLK DM 2 Tong Wei Ind. District
Ind. Headquarters, Gong Ming St
Guang Ming New District
518132 Shenzhen, China

 

China
98-0539787

 

Amphenol RF Asia

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

58.

 

Amphenol (Qu Jing) Technology Co. Ltd.
Bldg 1, West Side of Jingyang Road
Xi Cheng Industrial Park, Qu Jing City
Yun Nan Province, China

 

China
98-1027502

 

Amphenol East Asia Limited

 

100%

59.

 

Amphenol PCD (Shenzhen) Co., Ltd.
1/F, 2/F, Building A5, Guan Tian Heng Keng Industrial Park,
Bei Huan Road, Shi Yan Street Baoan District, Shenzhen, Guangdong Province,
China

 

China
98-0681366

 

Amphenol East Asia Limited

 

100%

60.

 

Amphenol Shouh Min Industry (Shenzhen) Co., Ltd.
Block 6, The 4th Industrial Zone,
Da Wang Shan, Shajing Town, Baoan District
Shenzhen, China

 

China
98-0673402

 

Amphenol East Asia Limited

 

100%

61.

 

Amphenol Technology (Shenzhen) Co. Ltd.
Block C, Xia Shi Jia 2nd Industrial Zone, Jiangshi Community, Gongming
Sub-district , Guangming New District, Shenzen City, China

 

China
98-0487963

 

Amphenol East Asia Limited

 

100%

62.

 

Amphenol Technology (Zhuhai) Co., Ltd.
No. 63-1, Xinghan Road
San Zao Town
Jin Wan District, Zhuhai City, China

 

China
98-0681505

 

Amphenol East Asia Limited

 

100%

63.

 

Amphenol-TFC (Changzhou) Communications Equipment Co., Ltd.
100 HeHai Road, Changzhou New and High-Tech & Industrial Development Zone,
Changzhou, Jiangsu 213022
China

 

China
98-0556237

 

Amphenol East Asia Limited

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

64.

 

Amphenol (Tianjin) Electronics Co., Ltd.
No. 17 Wujing Road
Dong Li Development Zone
Tianjin, China

 

China
83-0453042

 

Amphenol East Asia Limited

 

100%

65.

 

Amphenol Times Microwave
Electronics (Shanghai) Limited
Building 4, No. 318,
Yuan Shan Road, Xin Zhuang Industrial Zone, Shanghai, 201108, China

 

China
98-0681506

 

Amphenol East Asia Limited

 

100%

66.

 

Amphenol (Xiamen) High Speed Cable Co., Ltd.
2nd-4th FL, Bldg 176, Xinfeng Road
Xiamen, Fujian, China 361009

 

China

 

Amphenol East Asia Limited

 

100%

67.

 

Anytek Electronic Technology (Shenzhen) Co. Ltd.
Building A, No. 10, Jia Le Road
Center Community of Pingdi Sub-District
Longgang District
Shenzhen City, PRC

 

China

 

Anytek International Co. Ltd.

 

100%

68.

 

Anytek International (Shanghai) Co. Ltd.
2F, 4th Building, No. 825, Ning Qiao Rd.
Jinqiao Ind. Dev. Zone
PuDong, Shanghai City PRC

 

China

 

Anytek International Co. Ltd.

 

100%

69.

 

Casco Automotive (Suzhou) Co., Ltd
E-26th Building & C-27th Building Su Chun Industrial Park, No. 428 Xinglong
Street, Suzhou Industrial Park, China

 

China

 

Casco Holdings Co., Limited

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

70.

 

Changzhou Amphenol Fuyang Communication Equipment Co., Ltd.
Feng Xi Road, Hi-Tech, Wujin City
Jiangsu Province 213166
China

 

China
32-0171103

 

Amphenol East Asia Limited

Changzhou Wujin Fengshi
Electronics Co., Ltd.

 

85%

15%

71.

 

East Asia Connector Services, Ltd.
2nd Floor, No. 271 Gang Ao Road
Wai Gao Qiao Free Trade Zone
Shanghai, China 200131

 

China

 

Asia Connector Services, Limited

 

100%

72.

 

FCI Connectors Dongguan Ltd.
Nan Wei
Qisha Village, Shatian Town
Dongguan City

 

China

 

FCI Asia Pte. Ltd

 

100%

73.

 

FCI Connectors Shanghai Ltd.
Section 9H, Warehouse 1, No. 499
Riying (N) Rd
Waigaoqiao Free Trade Zone
Shanghai PRC

 

China

 

FCI Connectors Hong Kong Ltd.

 

100%

74.

 

FCI Nantong Ltd.
No. 990 Qingdao Rd
Economic Dev Area of Tongzhou
Jiangsu Province, PRC

 

China

 

FCI Asia Pte. Ltd

 

100%

75.

 

Guangzhou FEP Automotive Electric Co., Ltd
3F, Zonghe Bldg, Zone B
Dongxing Industrial Area,
Nancun Town, Panyu District
Guangzhou City, China

 

China

 

Amphenol East Asia Limited

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

76.

 

Guangzhou Amphenol Sincere Flex Circuits Co., Ltd.
No.A1 Wan An, Industrial Park,
Lanhe Town, Panyu District
Guangzhou, China

 

China
98-0490418

 

Amphenol East Asia Limited

 

100%

77.

 

Guangzhou Amphenol Electronics Co. Ltd.
Room 502, Unit 2, 4th FL
No. 15 Bldg, Xia GuangLi
Chaoyang District
Beijing, China

 

China
98-0681507

 

Amphenol East Asia Limited

 

100%

78.

 

Hangzhou Amphenol JET Interconnect Technology Co., Ltd.
No.29 Fu Tai Road
Shige Community
Zhongtai Town, Yuhang District, Hangzhou

 

China
98-1166328

 

Amphenol East Asia Limited

Mr. Suhang Yang & Mr. Rongrong Xie

 

90%


10%

79.

 

Hangzhou Amphenol Phoenix Telecom Parts Co., Ltd.
No. 98-5, Road
19 Hangzhou Economic & Technological Development Zone
Hangzhou, Zhejiang Province
China

 

China

 

Amphenol MCP Korea Limited

Amphenol East Asia Limited

Mr. Huang Zhun

 

84.44%

10.56%

5%

80.

 

Kunshan Amphenol Zhengri Electronics Co., Ltd.
No. 62 Peng Lang Da Tong Road
Development Zone
Kunshan City, Jiangsu Province
China 215333

 

China
98-1038046

 

LTW TECH Co., Ltd.

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

81.

 

Nantong Docharm Amphenol Electronics Co., Ltd. West Hehai Road No. 599, Haimen
City, Jiangsu Province China

 

China

 

Amphenol East Asia Limited

Mr. Jun Yu

 

90%

10%

82.

 

* Shanghai Amphenol Airwave Electronics Co. Ltd. #689 Shen Nan Road Min Hang
District Xinzhuang Industrial Area Shanghai 201106, China

 

China 98-0488911

 

Amphenol East Asia Limited

 

100%

83.

 

Shanghai Tecvox Trading Co. Ltd. Rm 2101, No. 228, Zhang Yang Rd. PuDong New
District, Shanghai

 

China 98-1166068

 

Amphenol East Asia Limited

 

100%

84.

 

Tianjin Amphenol KAE Co., Ltd. #27, Yi Jing Road Dongli Electronic &
Technological Development Zone, Tianjin, China

 

China 98-0681509

 

Amphenol Commercial Interconnect Korea

 

100%

85.

 

KE Ostrov-Elektrik s.r.o. Hroznetinska 1344 Ostrov, Czech Republic 36301

 

Czech Republic

 

Konfektion E. Elektronik GmbH

 

100%

86.

 

MoCorp Holding A/S

 

Denmark

 

Amphenol Benelux B.V.

 

100%

87.

 

Procom A/S Smedetoften 12 3600 Frederikssund Denmark

 

Denmark

 

MoCorp Holding A/S

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

88.

 

Amphenol ConneXus Ou Laanemere tee 72A 139 14 Tallinn, Estonia

 

Estonia

 

Amphenol International Ltd.

 

100%

89.

 

Ionix Systems Ou Pikk tn 59b Kuressaare, Saare County 93815 Estonia

 

Estonia

 

Ionix Systems Limited

 

100%

90.

 

Amphenol Finland Oy c/o BJL Bergmann Attorneys-at-Law Etelaranta 4 B 9, 00130
Helsinki, Finland

 

Finland

 

Amphenol Corporation

 

100%

91.

 

Amphenol Air LB SAS 2 Rue Clement Ader, ZAC de We 08110 Carignan, France

 

France

 

Amphenol France SAS

 

100%

92.

 

Amphenol France Acquisition SAS Promenade de l’Arve Thyez, France

 

France

 

Amphenol France SAS

 

100%

93.

 

Amphenol France SAS 948 Promenade de L’Avre B.P. 29 Thyez Cedex, 74311 France

 

France 98-0345912

 

Amphenol International Ltd.

 

100%

94.

 

Amphenol Provens SAS Promenade de L’Arve 74300 Thyez, France

 

France

 

Amphenol France Acquisition SAS

 

100%

95.

 

Amphenol Socapex S.A.S. 948 Promenade de l’Arve B.P. 29 Thyez Cedex 74311 France

 

France

 

Amphenol France SAS

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

96.

 

FCI Besancon SA 2 rue Lafayette Quartier Planoise 25000 Besancon France

 

France

 

FCI S’ Hertogenbosch BV

 

100%

97.

 

FCI Expansion 3 SAS

 

France

 

FCI S’ Hertogenbosch BV

 

100%

98.

 

Filec Production S.A.S. 21 rue de Dissee 79600 Airvault, France

 

France

 

Filec SAS

 

100%

99.

 

Filec S.A.S. 21 rue de Dissee 79600 Airvault, France

 

France

 

Amphenol France SAS

 

100%

100.

 

Jaybeam Wireless S.A.S. 847 chemin du Roy Zone Industrielle de la Boitardiere
37400 Amboise, France

 

France

 

Amphenol France Acquisition SAS

 

100%

101.

 

Procom France SARL Europarc-3, Allee des Erables Batiment denomme BV3 94035 —
Creteil, Cedex, France

 

France

 

Procom A/S

 

100%

102.

 

Societe d’Etudes et de Fabrications Electroniques et Electriques Zone
Industrielle des Cazes B.P. 243 12400 Saint-Affrique, France

 

France

 

Amphenol Socapex S.A.S.

 

100%

103.

 

Amphenol Advanced Sensors Germany GmbH Sinsheimer Street 6 Pforzheim, Germany
75179

 

Germany

 

LPL Technologies Holding GmbH

 

100%

104.

 

Amphenol Air LB GmbH Am Kleinbahnhof 4 D66740 Saalouris, Germany

 

Germany

 

LPL Technologies Holding GmbH

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

105.

 

Amphenol Germany GmbH August-Haeusser-Strasse 10 74080 Heilbronn, Germany

 

Germany

 

Amphenol Corporation

 

100%

106.

 

Amphenol-Tuchel-Electronics GmbH August-Haeusser-Strasse 10 74080 Heilbronn,
Germany

 

Germany

 

LPL Technologies Holding GmbH

 

100%

107.

 

Casco Holdings GmbH

 

Germany

 

ARCAS Automotive Group (Luxco1)S.a.r.l.

 

100%

108.

 

Casco Logistics GmbH

 

Germany

 

Casco Holdings GmbH

 

100%

109.

 

Casco Schoeller GmbH

 

Germany

 

Casco Holdings GmbH

 

100%

110.

 

Edwin Deutgen, Kunstofftechnik Gmbh Kumpenkampsheide 1 D-29320 Hermannsburg
Germany

 

Germany

 

LPL Technologies Holding GmbH

 

100%

111.

 

Ehrlich GmbH Gewerbering 16 01824 Konigstein/OT Leupoldishain

 

Germany

 

Amphenol Corporation

 

100%

112.

 

FCI Deutschland GmbH An den drei Hasen 37 61440 Oberursel Germany

 

Germany

 

FCI S’ Hertogenbosch BV

 

100%

113.

 

FEP Fahrzeugelektrik Pirna Verwaltungs GmbH Hugo-Kuttner StraBe 8 01796 Pirna,
Germany

 

Germany

 

Amphenol International Limited

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

114.

 

Amphenol Tuchel Industrial GmbH (fka: FEP Dienstleistungsgesellschaft mbH)
Hugo-Kuttner StraBe 8 01796 Pirna, Germany

 

Germany

 

ATE GmbH

 

100%

115.

 

FEP Fahrzeugelektrik Pirna GmbH & Co. KG Hugo-Kuttner StraBe 8 01796 Pirna,
Germany

 

Germany

 

Filec SAS

FEP Fahrzeugelektrik Pirna Verwaltungs GmbH

 

100% Limited Partner
0%
General Partner

116.

 

Konfektion E Elektronik GmbH Im Klingenferd 21, D74594 Kressberg-Marktlustenau
Germany

 

Germany

 

LPL Technologies Holding GmbH

 

100%

117.

 

LPL Technologies Holding GmbH August-Haeusser-Strasse 10 74080 Heilbronn Germany

 

Germany

 

Amphenol Germany GmbH

 

100%

118.

 

PerLoga Personal und Logistik GmbH Hugo-Kuttner StraBe 8 01796 Pirna, Germany

 

Germany

 

Amphenol Automotive GmbH & Co. KG

 

100%

119.

 

Procom Deutschland GmbH Heideland Sud 28 24941 Jarplund-Weding Germany

 

Germany

 

Procom A/S

 

33 %

120.

 

Amphenol East Asia Limited Rm. 04-05, FL 26 Railway Plaza 39 Chatham Road South
Tsmishatsui, Kowloon Hong Kong

 

Hong Kong

 

Amphenol Corporation

Amphenol International Limited

 

99%

1%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

121.

 

Amphenol RF Asia Limited Rm. 2602-5, 26th Floor Railway Plaza 39 Chatham Road
South Tsimshatsui, Kowloon Hong Kong

 

Hong Kong 98-0539785

 

Amphenol East Asia Limited

 

100%

122.

 

Amphenol Shouh Min Enterprise (Hong Kong) Company Limited Rm. 2604-5 26th Floor
Railway Plaza 39 Chatham Road South Tsimshatsui, Kowloon, Hong Kong

 

Hong Kong

 

Amphenol East Asia Limited

 

100%

123.

 

Blueline Product Limited Rm. 1105 Lippo Center, Tower 1 89 Queensway Admiralty,
Hong Kong

 

Hong Kong

 

FEP Fahrzeugelektrik Pirna GmbH

 

100%

124.

 

Casco Holdings Co. Limited 04-05, FL 26, Railway Plaza 39 Chatham Road South
Tsimshatsui, Kowloon, Hong Kong

 

Hong Kong

 

Amphenol East Asia Limited

 

100%

125.

 

FCI Connectors Hong Kong Limited Unit 1919-1920 Chevalier Commercial Centre, 8
Wang Hoi Road Kowloon Bay, Kowloon, Hong Kong

 

Hong Kong

 

FCI Asia Pte. Ltd.

 

100%

126.

 

FCI PRC Limited Unit 1919-1920 Chevalier Commercial Centre, 8 Wang Hoi Road
Kowloon Bay, Kowloon, Hong Kong

 

Hong Kong

 

FCI Asia Pte. Ltd.

 

100%

127.

 

FCI Electronics Hungary KfT

 

Hungary

 

FCI S’ Hertogenbosch BV

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

128.

 

Amphenol Interconnect India Private Limited P.O. Box No. 1 Plot No. 105 Bhosari
Industrial Area Pune - 411 026 India

 

India

 

LPL Technologies Holding GmbH

Amphenol Corporation

 

60%


40%

129.

 

Amphenol Omniconnect India Private Limited Plot No. 3/4B and 5A CMDA’s
Industrial Area Maraimalai Nagar Tamil Nadu 603209, (Chennai) India

 

India

 

Amphenol Corporation

Amphenol International Ltd.

 

50%

50%

130.

 

FCI GBS India Pte Ltd 2089, Tripunithura Road Thykoodam, Cochin 682 019

 

India

 

FCI Asia Pte. Ltd.

 

100%

131.

 

FCI OEN Connectors Limited 2089, Tripunithura Road Thykoodam, Cochin 682 019

 

India

 

FCI Asia Pte Ltd.
Public Resident
Public Non-Resident

 

97.79% 2.15% 0.06%

132.

 

PT Casco SEA Cammo Industrial Park Block B2 #3A Batam Center 29461
Riau, Indonesia

 

Indonesia

 

ARCAS Automotive Group (Luxco 1) S.a.r.l.
Amphenol Benelux, B.V.

 

99%

1%

133.

 

Amphenol TCS Ireland Limited 6th Floor, 2 Grand Canal Square Dublin 2, Ireland

 

Ireland 98-0463506

 

Amphenol Corporation

 

100% Note: Sub is Non-Entity for Tax Purposes

134.

 

Amphenol Tel-Ad Ltd. 13 Atir Yeda Street, POB 2408 Kfar Saba 44641 Iseael

 

Israel

 

Amphenol Corporation

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

135.

 

Amphenol Italia S.r.l
Via Barbiana 5
20020 Lainate, Milan, Italy

 

Italy

 

LPL Technologies Holding
 GmbH

 

100%

136.

 

Casco Imos Italia S.r.l.
Enrico Fermi 3
Alpignano
Turin, Italy

 

Italy

 

ARCAS Automotive Group
(Luxco 1) S.a.r.l.

 

100%

137.

 

FCI Connectors Italia S.r.l.
Corso Vinzaglio N. 16
10121 Torino
Italy

 

Italy

 

FCI S’ Hertogenbosch BV

 

100%

138.

 

Tecvox Europe SRL
Corso Re Umberto 1
10121 Torino, Italy

 

Italy

 

Amphenol Corporation

 

100%

139.

 

Amphenol Japan Ltd.
Head Office
2-2-8 Shin-YuKohama
Kohoku-Ku, Yokohama City,
Japan 222-0033

 

Japan

 

Amphenol Corporation

 

100%

140.

 

FCI Japan K.K.
47-1 Ooi 1-Chome,
Shinagawa-Ku,
Tokyo 140-0014, Japan

 

Japan

 

FCI Asia Pte Ltd

 

100%

141.

 

TCS Japan K.K.
72-1 Eda-cho, Aoba-ku
Yokohama 225-0013 Japan

 

Japan

 

Amphenol Japan Ltd.

 

100%

142.

 

Amphenol-Daeshin Electronics and
Precision Co. Ltd.
Kyungki-Do
Bucheon-Si, Seosa-Ku
Songnae Dong 558, Korea

 

Korea

 

Amphenol International Ltd.

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

143.

 

Amphenol Commercial Interconnect
Korea Co., Ltd. (ACIK)
66, Saneop-ro 92 Beon-gil
Gwonseon-gu, Sawon-si,
Gyeonggi-do, Korea 441-813

 

Korea

 

Amphenol Netherlands
Holdings 2 B.V.

 

100%

144.

 

Amphenol MCP Korea Limited
#843-12 Jaan-ri, Bibong-Myun
Hwasung-si, Kyounggi-do
Korea 445-843

 

Korea
98-0673398

 

Amphenol Netherlands Holdings 2 B.V.

Amphenol Netherlands Holdings 1 B.V.

 

70%


30%

145.

 

Amphenol Sensing Korea Company
Limited
837-2, Hansan-ri, Cheongbuk-
myeon
Pyeongtaek-si, Gyeonggi-do,
451833, South Korea

 

Korea
98-1141852

 

Amphenol Benelux B.V.

 

100%

146.

 

FCI Connectors Korea Ltd.
#914-102, Digital Empire 2 Bldg
Shinwon-ro 88
Yeongtong-gu, Suwon-si,
Gyeonggi-do 443-734, Korea

 

Korea

 

FCI Asia Pte Ltd

 

100%

147.

 

U-Jin Cable Ind. Co., Ltd.
167-4 Nae Pan-Li
Dong-Myeon
Yeon Gi-Gun
Chung Nam-do
339-861 Korea

 

Korea

 

Amphenol International
Ltd.

 

100%

148.

 

Air LB International Development
S.A.
9 Parc d’Activite Syrdal
L-5365 Munsbach, Luxembourg

 

Luxembourg

 

Amphenol Air LB SAS

 

100%

149.

 

ARCAS Automotive Group (Luxco
1) S.a.r.l.
Codan Services Limited
Claredon Hasse, 2 Church Street,
Hamilton HM 11, Bermuda

 

Luxembourg

 

Amphenol Benelux, B.V.

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

150.

 

Amphenol Technology Macedonia
3, Dimitar Vlahov Str.
2300 Kocani, Macedonia

 

Macedonia

 

Amphenol Corporation

 

100%

151.

 

Amphenol Malaysia Sdn. Bhd.
16th Floor
Wisma Sime Darby
Jalan Raja Lumpur
Malaysia

 

Malaysia

 

Amphenol Corporation

 

100%

152.

 

Amphenol TCS (Malaysia) Sdn. Bhd.
16th Floor
Wisma Sime Darby
Jalan Raja Lumpur
Malaysia

 

Malaysia

 

Amphenol Malaysia
Sdn. Bhd.

 

100%

153.

 

FCI Connectors Malaysia Sdn . Bhd.
PLO 205 Jalan Cyber 14 Kawasan
Senai
81400 Malaysia

 

Malaysia

 

FCI Asia Pte Ltd

FCI Connectors Hong Kong Ltd

 

73%

27%

154.

 

Anytek International Co. Ltd.
c/o Genpro Consulting (Mauritius) Inc.
Level 3, Alexander House
35 Cybercity, Ebene, Mauritius

 

Mauritius

 

Anytek Technology Corp.
Ltd.

 

100%

155.

 

Amphenol Alden Products Mexico
S.A. de C.V.
Calle Severino Talamante No. 6-B
Hermosilla
Sonora, Mexico

 

Mexico

 

Amphenol Alden
Products Company


Amphenol International
Ltd.

 

99%


1%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

156.

 

Amphenol Optimize Mexico S.A. de C.V.
Calle Los Gavilanes #51
Parque Industrial, San Ramon
Apartado Postal 205-A
Nogales, Sonora, Mexico

 

Mexico

 

Amphenol Optimize
Manufacturing Co.

 

100%

157.

 

Amphenol TCS de Mexico S.A. de C.V.
El Dorado 65 Colorado 2
Parque Industrial El Dorado
Mexicali, B.C., Mexico C.P. 21190

 

Mexico

 

Amphenol Corporation

 

100%

158.

 

Cemm-Mex, S.A. de C.V.
Parque Industrial Kalos Guadalupe
Carretera a Reynosa Km 12.6
Iris No 105 C.P. 67196
Guadalupe, N.L.
Mexico

 

Mexico

 

Amphenol Corporation


Amphenol International Ltd.

 

99.98%


.02%

159.

 

Precision Cable Manufacturing
Corporation. de Mexico, S.A. de C.V.
Lot 14A, Lot 15B, Lot 15C
Parque Industrial Reynosa
Reynosa, Tamaulipas, Mexico

 

Mexico

 

Amphenol Interconnect Products Corp.

 

100%

160.

 

Thermometrics Mexico, S.A. de C.V.
Calle 7 Norte #110
Colonia, Ciudad Industrial
Tijuana, BC Mexico 22000

 

Mexico

 

Amphenol Thermometrics
Inc.


Amphenol International Ltd.

 

99.8%



.2%

161.

 

Amphenol Netherlands Holdings 1 B.V.
Luna ArenA
Herikerbergweg 238
1101 CM Amsterdam Zuidoost
The Netherlands

 

Netherlands

 

Amphenol International Ltd.

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

162.

 

Amphenol Netherlands Holdings 2 B.V.
Luna ArenA
Herikerbergweg 238
1101 CM Amsterdam Zuidoost
The Netherlands

 

Netherlands
98-0556234

 

Amphenol Netherlands
Holdings 1 B.V.

 

100%

163.

 

* Amphenol Benelux B.V.
Hoofdveste 19
3992 AK Houten
The Netherlands

 

Netherlands

 

Amphenol Corporation

 

100%

164.

 

FCI S’Hertogenbosch BV
Marshallweg 5A
5466 AH Veghel
The Netherlands

 

Netherlands

 

FCI Asia Pte Ltd

 

100%

165.

 

Amphenol Advanced Sensors Puerto
Rico, LLC
Route 402 Km 1.3
Anasco Industrial Park
Anasco, PR 00610

 

Puerto Rico
66-0812424

 

Amphenol Benelux BV

 

100%

166.

 

LTW Technology (Samoa) Co., Ltd.
Portcullis TrustNet Chamber
P. O. Box 1225
Apia, Samoa

 

Samoa
98-1038175

 

Amphenol LTW Technology
Co., Ltd.

 

100%

167.

 

LTW Top Tech (Samoa) Co., Ltd.
Portcullis TrustNet Chamber
P. O. Box 1225
Apia, Samoa

 

Samoa
98-1038189

 

LTW Technology (Samoa) Co., Ltd.

 

100%

168.

 

Amphenol Singapore Pte. Ltd.
6 Battery Road #33-01
Singapore 049909

 

Singapore

 

Amphenol East Asia
Limited

 

100%

169.

 

Casco Automotive Singapore Pte,
Ltd.

 

Singapore

 

ARCAS Automotive Group
(Luxco 1) S.a.r.l.

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

170.

 

FCI Asia Pte. Ltd.
159 Kampong Ampat
#04-01 KA Place
Singapore 368328

 

Singapore

 

Amphenol East Asia Ltd.
Hong Kong

 

100%

171.

 

FCI Connectors Singapore Pte. Ltd.
No. 6 Gul Street 5
Singapore 629216

 

Singapore

 

FCI Asia Pte Ltd

 

100%

172.

 

Cemm Thome SK, spol s.r.o.
Budovatel’ ska 38, 080 01
Presov,
Slovak Republic

 

Slovakia

 

Konfektion E-Elektronik
GmbH

 

100%

173.

 

Konfektion E-SK s.r.o.
Jilemnickeho 5
080 01 Presov, Slovakia

 

Slovakia

 

Konfektion E-Elektronik
GmbH

 

100%

174.

 

Amphenol Interconnect South
Africa (Proprietary) Limited
(Formerly: Amphenol Terrier
Technology Systems (Proprietary)
Limited)
Unit 14, Northlake Industrial
Business Park
Malcolm Moodie Crescent Jet Park
Boksburg, Gauteng, South Africa

 

South Africa

 

Amphenol Corporation

 

100%

175.

 

Contactserve (Proprietary) Limited
121 Boshoff Street
New Muckleneuk 0181
South Africa

 

South Africa

 

Amphenol Terrier
Technology Systems
(Proprietary) Limited

 

100%

176.

 

Amphenol Connexus AB
Sunbybergsvagen 1
PO Box 1061
17173 Solna, Sweden

 

Sweden

 

Times Wire and Cable
Company

 

100%

177.

 

FCI Connectors Sweden AB
Förmanswägen 1,
11743 Stockholm
Sweden

 

Sweden

 

FCI S’ Hertogenbosch BV

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

178.

 

Procom Antennas AB
Kanalvagen 17
183 30 Taby
Sweden

 

Sweden
556345-0237

 

Procom A/S

 

100%

179.

 

Amphenol Kai-Jack Industrial Co.,
Ltd.
No. 110, Sec. 1, Bao-an Road
Ren-der Shiang,
Tainan Hsien
Taiwan, China

 

Taiwan
96-0539793

 

Amphenol RF Asia Ltd.

 

100%

180.

 

Amphenol LTW Technology Co.,
Ltd.
5F-3, No. 51, Section 4
Zhongyang Road, Tucheng District
New Taipei City 236, Taiwan

 

Taiwan
98-1038163

 

Amphenol East Asia
Limited

 

100%

181.

 

Amphenol Taiwan Corporation
No. 116, Lane 956
Zhong Shan Road
Taoyuan City, Taiwan, 330

 

Taiwan

 

Amphenol Corporation

 

100%

182.

 

Anytek Technology Corporation
Ltd.
18F No. 81, Shin Tai Wu Road
Shijr, Taipei, Taiwan

 

Taiwan

 

FCI Asia PTE Ltd.

 

100%

183.

 

FCI Taiwan Limited
23F, 99, XinPu 6th Street
Taoyuan County,
Taiwan 33044

 

Taiwan

 

FCI Asia Pte Ltd

 

100%

184.

 

Amphenol Tunisia L.L.C.
1140 Industrial Zone
El Fahs, Tunisia

 

Tunisia

 

Amphenol Corporation


Amphenol International Ltd.

 

99%


1%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

185.

 

Casco Automotive Tunisia S.a.r.l.

 

Tunisia

 

ARCAS Automotive Group
(Luxco 1) S.a.r.l.

Casco Holdings GmbH

 

99%


1%

186.

 

Lectric SARL
Z.I. EL Fahs — BP75
EL Fahs, 1140
Tunisia

 

Tunisia

 

Amphenol Corporation


Amphenol International Ltd.

 

99%


1%

187.

 

Amphenol Middle East Enterprises
FZE
Office No. C-32, Old Building
P.O. Box 932 A.F.Z.
Ajman, United Arab Emirates

 

UAE

 

Amphenol Corporation

 

100%

188.

 

Amphenol Borg Limited
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Amphenol Commercial &
Industrial UK, Limited

 

100%

189.

 

Amphenol Borg Pension Trustees
Limited
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Amphenol Limited (UK)

 

100%

190.

 

Amphenol Commercial & Industrial
UK, Limited
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Amphenol Holding UK,
Limited

 

100%

191.

 

Amphenol Holding UK, Limited
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Amphenol Corporation

 

100%

192.

 

Amphenol Limited
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Amphenol Borg Limited

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

193.

 

Amphenol Thermometrics (UK)
Limited
100 New Bridge Street
London EC4V GJA, United
Kingdom

 

U.K.
98-1130975

 

Amphenol
Limited

 

100%

194.

 

Berg UK Ltd. (Dormant)
8 Lincoln’s Inn Fields
London WX2A 3BP, United Kingdom

 

U.K.

 

FCI Connectors UK Ltd.

 

100%

195.

 

C&S Antennas Limited
Rutherford Drive
Park Farm South
Wellingborough, Northamptonshire
NN8 6AX, England

 

U.K.

 

RSI International
Ltd
.
CSA Ltd.

 

98.2%



1.8%

196.

 

CSA Limited
Rutherford Drive
Park Farm South
Wellingborough, Northamptonshire
NN8 6AX, England

 

U.K.

 

RSI International Ltd.

 

100%

197.

 

FCI Connectors UK Ltd.
8 Lincoln’s Inn Fields
London WX2A 3BP, United
Kingdom

 

U.K.

 

FCI S’ Hertogenbosch BV

 

100%

198.

 

Ionix Aerospace Limited
Prospect House
Taylor Business Park
Risley, Warrington WA3 6HP, UK

 

U.K.

 

Amphenol Limited

 

100%

199.

 

Ionix Holdings Limited
Prospect House
Taylor Business Park
Risley, Warrington WA3 6HP, UK

 

U.K.

 

Ionix Aerospace Limited

 

100%

200.

 

Ionix Systems Limited
Prospect House
Taylor Business Park
Risley, Warrington WA3 6HP, UK

 

U.K.

 

Ionix Holdings Limited

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

201.

 

Invotec Circuits Holdings Limited
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Invotec Circuits Limited

 

100%

202.

 

Invotec Circuits Limited
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Amphenol Limited (UK)

 

100%

203.

 

Amphenol Invotec Limited
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Invotec Group Limited (UK)

 

100%

204.

 

Invotec Group Limited
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Invotec Circuits Holdings
Limited (UK)

 

100%

205.

 

Invotec Holdings Limited
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Invotec Group Limited (UK)

 

100%

206.

 

Jaybeam Limited
Rutherford Drive
Park Farm South
Wellingborough, Northamptonshire
NN8 6AX, UK

 

U.K.

 

Amphenol Limited

 

100%

207.

 

Skymasts Antennas Ltd.
100 New Bridge Street
London EC4V 6JA

 

U.K.

 

Procom A/S

 

100%

208.

 

Pyle-National Ltd. (Dormant)
Thanet Way
Whitstable, Kent
CT5 3JF UK

 

U.K.

 

Amphenol Borg Limited

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

209.

 

RSI International Limited
Rutherford Drive
Park Farm South,
Wellingborough, Northamptonshire
NN8 6AX, UK

 

U.K.

 

Jaybeam Limited

 

100%

210.

 

Spectra Strip Limited (Dormant)
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Amphenol Limited

 

100%

211.

 

Matir S.A.(1)
Estudio Lublinerman
Plaza Independencia 808, Oficina
1101
Montevideo, Uruguay

 

Uruguay

 

Times Fiber
Communications, Inc.

 

100%

 

--------------------------------------------------------------------------------

(1) In Liquidation

 

* A Material Subsidiary as defined in the Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.06 — LITIGATION

 

NONE.

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.02

 

ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES

 

COMPANY AND DESIGNATED BORROWERS:

 

Amphenol Corporation

358 Hall Avenue

Wallingford, CT 06492

Attention: Craig A. Lampo, Senior Vice President & Chief Financial Officer

Phone: 203-265-8625

Fax: 203-265-8628

Email: clampo@amphenol.com

U.S. Taxpayer Identification Number: 22-2785165

 

ADMINISTRATIVE AGENT:

 

US Administrative Agent’s Office

(For payments and Requests for Credit Extensions):

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Mail code: IL-1 0010

Chicago, IL 60603

Attn: Leonida Mischke

Email: jpm.agency.servicing.1@jpmorgan.com

Phone: 312-385-7055

Fax: 844-490-5663

 

(Letters of Credit Requests):

 

JPMorgan Chase Bank, N.A.

10420 Highland Manor Dr., Floor 4

Tampa, FL 33610

Attn: Standby LC Unit

Email: gts.ib.standby@jpmchase.com

Phone: 800-634-1969

Fax: 856-294-5267

 

UK Administrative Agent’s Office

(For payments and Requests for Credit Extensions):

 

J.P. Morgan Europe Limited

Floor 6, 25 Bank Street

Canary Wharf

London E145JP

 

--------------------------------------------------------------------------------


 

Attn: The Manager

Fax: +44 (0)20 7777 2360

 

Account No. (for US Dollars):

 

Bank Name: JPMorgan Chase Bank, N.A.

ABA/Routing No.: 021000021

Account No.: 9008113381C3508

Account Name: Loan Processing DP

Ref: Amphenol Corp

 

Account No. (for Euro):

 

Pay: J.P. Morgan AG, Frankfurt (Swift - CHASDEFX)

Favour: J.P. Morgan Europe Limited (Swift - CHASGB22)

Account No.: DE93501108006001600037

Attn: Loans Agency

Ref: Amphenol Corp

 

Account No. (for Hong Kong Dollar):

 

Pay: JPMORGAN CHASE BANK, HONGKONG (Swift — CHASHKHH)

Account No.: 6743900091

Attn: Loans Agency

Ref: Amphenol Corp

 

Account No. (for Sterling):

 

Beneficiary: J.P. Morgan Europe Limited (CHASGB22)

Sort Code: 40-52-06

Account No.: 03043504

IBAN Number: GB82CHAS60924203043504

Attn: Loans Agency

Ref: Amphenol Corp

 

Account No. (for Yen):

 

To: JPMORGAN CHASE BANK(TOKYO BRANCH) TOKYO (Swift ID: CHASJPJT)

Favour: J.P. Morgan Europe Limited, London (Swift - CHASGB22)

Account No.: 0171458656

Attn:   Loans Agency

Ref: Amphenol Corp

 

--------------------------------------------------------------------------------


 

Other Notices as Administrative Agent:

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Mail code: IL-1 0010

Chicago, IL 60603

Attn: Leonida Mischke

Email: jpm.agency.servicing.1@jpmorgan.com

Phone: 312-385-7055

Fax: 844-490-5663

 

JPMorgan Chase Bank, N.A.

2 Corporate Drive, Floor 07

Mail code: CT1 - 2000

Shelton, CT 06484

Attn: David Short

Email: david.t.short@jpmorgan.com

Phone: 203-944-8423

Fax: 203-944-8495

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:          ,

 

To:                             JPMorgan Chase Bank, N.A., as Administrative
Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Amphenol Corporation, a Delaware corporation
(the “Company”), Amphenol East Asia Limited, a private limited company
incorporated in Hong Kong, the Designated Borrowers from time to time party
thereto, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent,
an L/C Issuer and Swingline Lender.

 

The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):

 

o                                    A Borrowing of Committed Loans / A
conversion or continuation of Loans

 

1.                                      On                                (a
Business Day).

 

2.                                      In the amount of

 

3.                                      Comprised of                .
[Type of Committed Loan requested]

 

4.                                      In the following currency:

 

5.                                      For Eurocurrency Rate Loans: with an
Interest Period of        months.

 

6.                                      On behalf of                     
[insert name of applicable Designated Borrower].

 

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Credit Agreement and (b) each of the
conditions set forth in Section 5.02 of the Credit Agreement have been satisfied
on and as of the date of the requested borrowing.

 

 

AMPHENOL CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWINGLINE LOAN NOTICE

 

Date:          ,

 

To:                             JPMorgan Chase Bank, N.A., as Swingline Lender
                                                JPMorgan Chase Bank, N.A., as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Amphenol Corporation, a Delaware corporation
(the “Company”), Amphenol East Asia Limited, a private limited company
incorporated in Hong Kong, the Designated Borrowers from time to time party
thereto, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent,
an L/C Issuer and Swingline Lender.

 

The undersigned hereby requests a Swingline Loan:

 

1.                                      On              (a Business Day).

 

2.                                      In the amount of $            .

 

The Company hereby represents and warrants that (a) the Swingline Borrowing
requested herein complies with the requirements of the provisos to the first
sentence of Section 2.04(a) of the Credit Agreement and (b) each of the
conditions set forth in Section 5.02 of the Credit Agreement have been satisfied
on and as of the date of the requested Swingline Borrowing.

 

 

AMPHENOL CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF REVOLVING NOTE

 

[[   ], 2016]

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                       or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Committed Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of March 1, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Amphenol Corporation, a Delaware corporation,
Amphenol East Asia Limited, a private limited company incorporated in Hong Kong,
the Designated Borrowers from time to time party thereto, the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent, an L/C Issuer and Swingline
Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Committed Loan from the date of such Committed Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Committed Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Committed Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount, currency and maturity of its Loans and
payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

AMPHENOL CORPORATION,

 

a Delaware corporation

 

 

 

OR

 

 

 

[APPLICABLE DESIGNATED BORROWER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SWINGLINE NOTE

 

[[   ], 2016]

 

FOR VALUE RECEIVED, Amphenol Corporation, a Delaware corporation the undersigned
(the “Company”) hereby promises to pay to                        or registered
assigns (the “Swingline Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of each
Swingline Loan from time to time made by the Swingline Lender to the Company
under that certain Credit Agreement, dated as of March 1, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among Amphenol Corporation, a Delaware corporation, Amphenol
East Asia Limited, a private limited company incorporated in Hong Kong, the
Designated Borrowers from time to time party thereto, the Guarantors from time
to time party thereto, the Lenders from time to time party thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent, an L/C Issuer and Swingline Lender.

 

The Company promises to pay interest on the unpaid principal amount of each
Swingline Loan from the date of such Swingline Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Swingline Lender in Dollars in
immediately available funds at the Administrative Agent’s Office for such
currency. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.

 

This Swingline Note is the Swingline Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Swingline Loans made by the Swingline Lender shall be
evidenced by one or more loan accounts or records maintained by the Swingline
Lender in the ordinary course of business. The Swingline Lender may also attach
schedules to this Swingline Note and endorse thereon the date, amount, currency
and maturity of its Swingline Loans and payments with respect thereto.

 

The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swingline Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

AMPHENOL CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:

 

To:                             JPMorgan Chase Bank, N.A., as Administrative
Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Amphenol Corporation, a Delaware corporation
(the “Company”), Amphenol East Asia Limited, a private limited company
incorporated in Hong Kong, the Designated Borrowers from time to time party
thereto, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent,
an L/C Issuer and Swingline Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the               of the Company, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Company, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
year-end audited financial statements required by Section 7.01(a) of the Credit
Agreement for the fiscal year of the Company ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Company and
its Subsidiaries in accordance with GAAP as at such date and for such period.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
unaudited financial statements required by Section 7.01(b) of the Credit
Agreement for the fiscal quarter of the Company ended as of the above date. Such
financial statements fairly present the financial condition, results of
operations and cash flows of the Company and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

[select one.]

 

[the Company performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default or Event of Default has occurred and
is continuing.]

 

—or—

 

--------------------------------------------------------------------------------


 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]

 

2.                                      The representations and warranties of
(i) the Borrowers contained in Article VI of the Credit Agreement and (ii) each
Loan Party contained in each other Loan Document or in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date.

 

3.                                      The financial covenant analyses and
information set forth on Schedule 2 attached hereto are true and accurate on and
as of the date of this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of               ,             .

 

 

AMPHENOL CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.

Section 8.01(a) and Section 8.02(b) Limitation on Indebtedness and Liens — CAPITAL LEASES

 

 

 

Limitation on aggregate Indebtedness with respect to Capital Leases

 

Actual aggregate Indebtedness with respect to Capital Leases

$50,000,000

 

$

Limitation on Liens securing aggregate Indebtedness with respect to Capital
Leases

 

Liens securing actual aggregate Indebtedness With respect to Capital Leases

$50,000,000

 

$

 

II.

Section 8.01(c) and Section 8.02(c) Limitation on Indebtedness and Liens —
PURCHASE MONEY INDEBTEDNESS AND ACCOUNTS RECEIVABLE FACILITY

 

 

 

Limitation on aggregate Indebtedness with respect to (i) purchase money
Indebtedness and (ii) non-recourse Indebtedness in connection with any Accounts
Receivable Facility

 

Actual aggregate Indebtedness with respect to (i) purchase money Indebtedness
and (ii) non-recourse Indebtedness in connection with any Accounts Receivable
Facility

$100,000,000

 

$

Limitation on Liens securing aggregate Indebtedness with respect to (i) purchase
money Indebtedness and (ii) non-recourse Indebtedness in connection with any
Accounts Receivable Facility

 

Liens securing actual aggregate Indebtedness with- respect to (i) purchase money
Indebtedness and (ii) non-recourse Indebtedness in connection with any Accounts
Receivable Facility

$100,000,000

 

$

 

III.

Section 8.01(d) and Section 8.02(d) Limitation on Indebtedness and Liens — FOREIGN SUBSIDIARIES

 

 

 

Limitation on aggregate Indebtedness. of Foreign Subsidiaries

 

Actual aggregate Indebtedness of Foreign Subsidiaries

$250,000,000

 

$

 

--------------------------------------------------------------------------------


 

Limitation on Liens securing aggregate Indebtedness of Foreign Subsidiaries

 

Liens securing actual aggregate Indebtedness of Foreign Subsidiaries

$250,000,000

 

$

 

IV.

Section 8.02(e) Limitation on Indebtedness — OTHER LIENS

 

 

Indebtedness not prohibited by Section 8.03 secured by Liens not otherwise
permitted by Sections 8.02(a) - (d)

$

 

V.

Section 8.03 — PRIORITY INDEBTEDNESS

 

 

 

 

 

 

(a)

Consolidated Net Tangible Assets

 

 

 

(i)

consolidated total assets

 

$

 

(ii)

all current liabilities (except for current maturities of long-term debt and
current maturities of obligations under Capital Leases)

 

$

 

(iii)

total goodwill

 

$

 

(iv)

other intangible assets

 

$

 

(v)

Consolidated Tangible Assets [(i) - (ii) - (iii) - (iv)]

 

$

(b)

Limitation on Priority Indebtedness

 

Actual Priority Indebtedness

 

$

 

$

[15% of Consolidated Tangible Assets]

 

 

 

VI.

Section 8.06(a) -CONSOLIDATED INTEREST COVERAGE RATIO

 

 

 

 

(a)

Consolidated EBITDA for the period of the four prior fiscal quarters

 

 

 

(i)

Consolidated Net Income

 

$

 

(ii)

Consolidated Interest Expense(1)

 

$

 

--------------------------------------------------------------------------------

(1)   To the extent deducted in calculating Consolidated Net Income.

 

2

--------------------------------------------------------------------------------


 

 

(iii)

the provision for Federal, state, local and foreign income taxes

 

$

 

(iv)

depreciation and amortization expense(1)

 

$

 

(v)

other non-cash charges for such period(1)

 

$

 

(vi)

any expenses or charges incurred in connection with any Equity Issuances
(including upfront fees payable in respect of bank facilities)(1)

 

$

 

(vii)

any restructuring charges or reserves or non-recurring cash charges(1)

 

$

 

(viii)

any fees and expenses related to Acquisitions and investments permitted under
the Credit Agreement(1)

 

$

 

(ix)

any deduction for minority interest expense(1)

 

$

 

(x)

all non-cash income or gains(2)

 

$

 

(xi)

Consolidated EBITDA [(i) + (ii) + (iii) + (iv) + (v) + (vi) + (vii) + (viii) +
(ix) — (x)]

 

$

(b)

Consolidated Interest Coverage Ratio

 

 

 

(i)

Consolidated EBITDA

 

$

 

(ii)

Consolidated Interest Expense
[VI(a)(ii) above]

 

$

(c)

Limitation on Consolidated Interest Coverage Ratio

 

Actual Consolidated Interest
Coverage Ratio

 

Not to be less than 3.0:1.0

 

:1.0

 

VII.

Section 8.06(b) — CONSOLIDATED LEVERAGE RATIO

 

 

 

 

 

 

(a)

Consolidated Funded Indebtedness

 

$

 

--------------------------------------------------------------------------------

(2)   To the extent included in calculating Consolidated Net Income.

 

3

--------------------------------------------------------------------------------


 

 

(b)

Consolidated EBITDA [VI(a)(xi) above]

 

$

(c)

Limitation on Consolidated Leverage Ratio

 

Actual Consolidated Leverage Ratio

 

Not to exceed 3.25:1.0(3)

 

:1.0

 

--------------------------------------------------------------------------------

(3)   To be increased to 3.50 to 1.00 after a notice in connection with a
Qualified Acquisition has been given.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.                                      Assignor:              
                           

 

2.                                      Assignee:              
                            [and is an Affiliate/Approved Fund of [identify
Lender](1)]

 

3.                                      Borrower(s):         
                           

 

4.                                      Administrative Agent: JPMorgan Chase
Bank, N.A., as the administrative agent under the Credit Agreement

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

5.                                      Credit Agreement: Credit Agreement,
dated as of March 1, 2016 among Amphenol Corporation, a Delaware corporation
(the “Company”), Amphenol East Asia Limited, a private limited company
incorporated in Hong Kong, the Designated Borrowers from time to time party
thereto, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent,
an L/C Issuer and Swingline Lender

 

6.                                      Assigned Interest:

 

Aggregate
Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/Loans(2)

 

$

 

 

$

 

 

 

%

$

 

 

 

 

 

%

$

 

 

 

 

 

%

 

--------------------------------------------------------------------------------

(2)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

[7.                                  Trade Date:                        ](3)

 

 

Effective Date:                , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Consented to and](4) Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

  as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(3)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

(4)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

[Consented to:](5)

 

AMPHENOL CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

(5)  To be added only if the consent of the Company and/or other parties (e.g.
Swingline Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.         Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.         Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and
(vii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

2.             Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (the “Agreement”) dated as of            , 20   is by and
among           , a            (the “New Subsidiary”), and JPMorgan Chase Bank,
N.A., as Administrative Agent under that certain Credit Agreement (as amended,
modified, supplemented and extended from time to time, the “Credit Agreement”),
dated as of March 1, 2016 among Amphenol Corporation, a Delaware corporation
(the “Company”), Amphenol East Asia Limited, a private limited company
incorporated in Hong Kong, the Designated Borrowers from time to time party
thereto, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as the Administrative
Agent, an L/C Issuer and Swingline Lender. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

The Loan Parties are required by Section 7.07 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the Lenders:

 

1.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender and the Administrative Agent, as provided in
Article IV of the Credit Agreement, the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.

 

2.             The New Subsidiary hereby represents and warrants to the
Administrative Agent that:

 

(a)           The New Subsidiary’s exact legal name and state of formation are
as set forth on the signature pages hereto.

 

(b)           Schedule 1 hereto includes all Subsidiaries of the New Subsidiary,
including number of shares of outstanding Equity Interests and the percentage of
such Equity Interests owned by the New Subsidiary.

 

3.             The address of the New Subsidiary for purposes of all notices and
other communications is the address designated for all Loan Parties on Schedule
11.02 to the Credit Agreement or such other address as the New Subsidiary may
from time to time notify the Administrative Agent in writing.

 

--------------------------------------------------------------------------------


 

4.             The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary under Article IV of
the Credit Agreement upon the execution of this Agreement by the New Subsidiary.

 

5.             This Agreement may be executed in multiple counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

 

6.             THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Acknowledged and accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Schedule I

 

Subsidiaries

 

1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT

 

Date:          ,     

 

To:          JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Credit Agreement, dated as of March 1,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Amphenol Corporation,
a Delaware corporation (the “Company”), Amphenol East Asia Limited, a private
limited company incorporated in Hong Kong, the Designated Borrowers from time to
time party thereto, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent, an L/C Issuer and Swingline Lender, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Designated Borrower Request and Assumption Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

 

Each of                     (the “Additional Designated Borrower”) and the
Company hereby confirms, represents and warrants to the Administrative Agent and
the Lenders that the Additional Designated Borrower is a Subsidiary of the
Company.

 

The documents required to be delivered to the Administrative Agent under
Section 2.14 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

 

The parties hereto hereby confirm that with effect from the date hereof, the
Additional Designated Borrower shall have obligations, duties and liabilities
toward each of the other parties to the Credit Agreement identical to those
which the Additional Designated Borrower would have had if the Additional
Designated Borrower had been an original party to the Credit Agreement as a
Borrower. The Additional Designated Borrower confirms its acceptance of, and
consents to, all representations and warranties, covenants, and other terms and
provisions of the Credit Agreement.

 

The parties hereto hereby request that the Additional Designated Borrower be
entitled to receive Loans under the Credit Agreement, and understand,
acknowledge and agree that neither the Additional Designated Borrower nor the
Company on its behalf shall have any right to request any Loans for its account
unless and until the date five Business Days after the effective date designated
by the Administrative Agent in a Designated Borrower Notice delivered to the
Company and the Lenders pursuant to Section 2.14 of the Credit Agreement.

 

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

 

--------------------------------------------------------------------------------


 

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

 

[ADDITIONAL DESIGNATED BORROWER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AMPHENOL CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF DESIGNATED BORROWER NOTICE

 

Date:           ,    

 

To:          Amphenol Corporation

 

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Credit Agreement, dated as of March 1, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Amphenol Corporation (the “Company”),
Amphenol East Asia Limited, a private limited company incorporated in Hong Kong,
the Designated Borrowers from time to time party thereto, the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent, an L/C Issuer and Swingline
Lender, and reference is made thereto for full particulars of the matters
described therein. All capitalized terms used in this Designated Borrower Notice
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [                    ] shall be a Designated
Borrower and may receive Loans for its account on the terms and conditions set
forth in the Credit Agreement.

 

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------